Exhibit 10.34

 

 

 

LOAN AGREEMENT

Dated as of February 22, 2013

Between

BLUEBIRD METROWEST ORLANDO LLC,

as Borrower

and

UBS REAL ESTATE SECURITIES INC.,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

I.

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1     

Section 1.1.

 

Definitions

     1     

Section 1.2.

 

Principles of Construction

     27   

II.

 

THE LOAN

     28     

Section 2.1.

 

The Loan

     28     

2.1.1

 

Agreement to Lend and Borrow

     28     

2.1.2

 

Single Disbursement to Borrower

     28     

2.1.3

 

The Note

     28     

2.1.4

 

Use of Proceeds

     28     

Section 2.2.

 

Interest Rate

     28     

2.2.1

 

Interest Rate

     28     

2.2.2

 

Default Rate

     28     

2.2.3

 

Interest Calculation

     28     

2.2.4

 

Usury Savings

     28     

Section 2.3.

 

Loan Payments

     29     

2.3.1

 

Payment Before Maturity Date

     29     

2.3.2

 

Intentionally Omitted

     29     

2.3.3

 

Payment on Maturity Date

     29     

2.3.4

 

Late Payment Charge

     29     

2.3.5

 

Method and Place of Payment

     29     

Section 2.4.

 

Prepayments

     30     

2.4.1

 

Voluntary Prepayments

     30     

2.4.2

 

Mandatory Prepayments

     30     

2.4.3

 

Prepayments After Default

     30     

2.4.4

 

Prepayment Prior to Defeasance Expiration Date

     31     

Section 2.5.

 

Defeasance

     31     

2.5.1

 

Conditions to Defeasance

     31     

2.5.2

 

Defeasance Collateral Account

     32     

2.5.3

 

Successor Borrower

     33     

Section 2.6.

 

Release of Property

     33     

2.6.1

 

Release of Property

     33     

2.6.2

 

Release on Payment in Full

     34     

Section 2.7.

 

Clearing Account/Cash Management Account

     34     

2.7.1

 

Clearing Account

     34     

2.7.2

 

Cash Management Account

     35     

2.7.3

 

Payments Received Under Cash Management Agreement

     37   

III. REPRESENTATIONS AND WARRANTIES

     37     

Section 3.1.

 

Borrower Representations

     37     

3.1.1

 

Organization

     37     

3.1.2

 

Proceedings

     38     

3.1.3

 

No Conflicts

     38   



--------------------------------------------------------------------------------

 

3.1.4

 

Litigation

     38     

3.1.5

 

Agreements

     38     

3.1.6

 

Consents

     38     

3.1.7

 

Title

     39     

3.1.8

 

No Plan Assets

     39     

3.1.9

 

Compliance

     39     

3.1.10

 

Financial Information

     40     

3.1.11

 

Condemnation

     40     

3.1.12

 

Easements; Utilities and Public Access

     40     

3.1.13

 

Separate Lots

     40     

3.1.14

 

Assessments

     40     

3.1.15

 

Enforceability

     40     

3.1.16

 

Assignment of Leases

     41     

3.1.17

 

Insurance

     41     

3.1.18

 

Licenses

     41     

3.1.19

 

Flood Zone

     41     

3.1.20

 

Physical Condition

     41     

3.1.21

 

Boundaries

     41     

3.1.22

 

Leases

     41     

3.1.23

 

Filing, Recording and Other Taxes

     42     

3.1.24

 

Single Purpose

     42     

3.1.25

 

Tax Filings

     47     

3.1.26

 

Solvency

     47     

3.1.27

 

Federal Reserve Regulations

     48     

3.1.28

 

Organizational Chart

     48     

3.1.29

 

Bank Holding Company

     48     

3.1.30

 

No Other Debt

     48     

3.1.31

 

Investment Company Act

     48     

3.1.32

 

[Intentionally Omitted]

     48     

3.1.33

 

No Bankruptcy Filing

     48     

3.1.34

 

Full and Accurate Disclosure

     49     

3.1.35

 

Foreign Person

     49     

3.1.36

 

No Change in Facts or Circumstances; Disclosure

     49     

3.1.37

 

Management Agreement

     49     

3.1.38

 

Perfection of Accounts

     49     

3.1.39

 

[Intentionally Omitted]

     50     

3.1.40

 

REA

     50     

3.1.41

 

Patriot Act

     51     

3.1.42

 

[Intentionally Omitted]

     51     

3.1.43

 

No Casualty

     51     

3.1.44

 

Purchase Options

     51     

3.1.45

 

Use of Property

     51     

3.1.46

 

Fiscal Year

     51     

3.1.47

 

Material Agreements

     51     

3.1.48

 

Other Obligations and Liabilities

     52     

3.1.49

 

Illegal Activity

     52   

 

ii



--------------------------------------------------------------------------------

 

3.1.50

 

Underwriting Representations

     52     

Section 3.2.

 

Survival of Representations

     52   

IV.

 

BORROWER COVENANTS

     52     

Section 4.1.

 

Borrower Affirmative Covenants

     52     

4.1.1

 

Existence; Compliance with Legal Requirements

     52     

4.1.2

 

Taxes and Other Charges

     53     

4.1.3

 

Litigation

     54     

4.1.4

 

Access to Property

     54     

4.1.5

 

Further Assurances; Supplemental Mortgage Affidavits

     54     

4.1.6

 

Financial Reporting

     55     

4.1.7

 

Title to Property

     58     

4.1.8

 

Estoppel Statement

     58     

4.1.9

 

Leases

     58     

4.1.10

 

Alterations

     60     

4.1.11

 

Intentionally Omitted

     61     

4.1.12

 

Material Agreements

     61     

4.1.13

 

Performance by Borrower

     61     

4.1.14

 

Costs of Enforcement/Remedying Defaults

     61     

4.1.15

 

Business and Operations

     61     

4.1.16

 

[Intentionally Omitted]

     62     

4.1.17

 

[Intentionally Omitted]

     62     

4.1.18

 

Handicapped Access

     62     

4.1.19

 

Additional Reports

     62     

4.1.20

 

Notice of Certain Events

     62     

4.1.21

 

Further Assurances; Power of Attorney

     62     

4.1.22

 

Taxes on Security

     63     

4.1.23

 

[Intentionally Omitted]

     63     

4.1.24

 

REA

     63     

4.1.25

 

Patriot Act Compliance

     64     

Section 4.2.

 

Borrower Negative Covenants

     64     

4.2.1

 

Liens

     64     

4.2.2

 

Dissolution

     65     

4.2.3

 

Change in Business

     65     

4.2.4

 

Debt Cancellation

     65     

4.2.5

 

Affiliate Transactions

     65     

4.2.6

 

Zoning

     65     

4.2.7

 

Assets

     65     

4.2.8

 

No Joint Assessment

     65     

4.2.9

 

Principal Place of Business

     66     

4.2.10

 

ERISA

     66     

4.2.11

 

Material Agreements

     66     

4.2.12

 

Change of Name, Identity or Structure

     66     

4.2.13

 

Special Purpose

     67     

4.2.14

 

Prohibited Person

     67     

4.2.15

 

Intentionally Omitted

     67     

4.2.16

 

REA

     67   

 

iii



--------------------------------------------------------------------------------

 

4.2.17

 

[Intentionally Omitted]

     67   

V.

 

INSURANCE, CASUALTY AND CONDEMNATION

     68     

Section 5.1.

 

Insurance

     68     

5.1.1

 

Insurance Policies

     68     

5.1.2

 

Insurance Company

     72     

Section 5.2.

 

Casualty and Condemnation

     72     

5.2.1

 

Casualty

     72     

5.2.2

 

Condemnation

     72     

5.2.3

 

Casualty Proceeds

     73     

Section 5.3.

 

Delivery of Net Proceeds

     73     

5.3.1

 

Minor Casualty or Condemnation

     73     

5.3.2

 

Major Casualty or Condemnation

     73   

VI.

 

RESERVE FUNDS AND CASH MANAGEMENT

     77     

Section 6.1.

 

Required Repair Funds

     77     

6.1.1

 

Deposit of Required Repair Funds

     77     

6.1.2

 

Release of Required Repair Funds

     78     

6.1.3

 

Failure to Perform Required Repairs

     79     

Section 6.2.

 

Tax Funds

     80     

6.2.1

 

Deposits of Tax Funds

     80     

6.2.2

 

Release of Tax Funds

     80     

Section 6.3.

 

Insurance Funds

     80     

6.3.1

 

Deposits of Insurance Funds

     80     

6.3.2

 

Release of Insurance Funds

     81     

Section 6.4.

 

Capital Expenditure Funds

     81     

6.4.1

 

Deposits of Capital Expenditure Funds

     81     

6.4.2

 

Release of Capital Expenditure Funds

     81     

6.4.3

 

Failure to Perform Capital Expenditure Works

     83     

Section 6.5.

 

Rollover Funds

     83     

6.5.1

 

Deposits of Rollover Funds

     83     

6.5.2

 

Release of Rollover Funds

     84     

Section 6.6.

 

Hilton Rollover Funds

     85     

6.6.1

 

Deposit of Hilton Rollover Funds

     85     

6.6.2

 

Release of Hilton Rollover Funds

     86     

Section 6.7.

 

Excess Cash Flow Funds

     87     

6.7.1

 

Deposits of Excess Cash Flow Funds

     87     

6.7.2

 

Release of Excess Cash Flow Funds

     87     

Section 6.8.

 

Reserve Funds

     88     

6.8.1

 

Security Interest

     88     

6.8.2

 

Investments; Income Taxes

     88     

6.8.3

 

Indemnity

     88     

Section 6.9.

 

Termination Funds

     88     

6.9.1

 

Deposit of Termination Funds

     88     

6.9.2

 

Release of Termination Funds

     89     

Section 6.10.

 

Hilton Allowance Funds

     89     

6.10.1

 

Deposit of Hilton Allowance

     89     

6.10.2

 

Release of Hilton Allowance Funds

     89   

 

iv



--------------------------------------------------------------------------------

VII.

 

PROPERTY MANAGEMENT

     89     

Section 7.1.

 

Management Agreement

     89     

Section 7.2.

 

Prohibition Against Termination or Modification

     90     

Section 7.3.

 

Replacement of Manager

     90     

Section 7.4.

 

Matters Concerning Manager

     91   

VIII.

 

TRANSFERS

     91     

Section 8.1.

 

Transfer or Encumbrance of Property

     91     

Section 8.2.

 

Permitted Transfers of Interests in Borrower

     94   

IX.

 

SALE AND SECURITIZATION OF MORTGAGE

     95     

Section 9.1.

 

Sale of Mortgage and Securitization

     95     

Section 9.2.

 

Securitization Indemnification

     99   

X.

 

DEFAULTS

     102     

Section 10.1.

 

Event of Default

     102     

Section 10.2.

 

Remedies

     105     

Section 10.3.

 

Right to Cure Defaults

     106     

Section 10.4.

 

Remedies Cumulative

     106   

XI.

 

MISCELLANEOUS

     107     

Section 11.1.

 

Successors and Assigns

     107     

Section 11.2.

 

Lender’s Discretion

     107     

Section 11.3.

 

Governing Law

     107     

Section 11.4.

 

Modification, Waiver in Writing

     109     

Section 11.5.

 

Delay Not a Waiver

     109     

Section 11.6.

 

Notices

     109     

Section 11.7.

 

Trial by Jury

     110     

Section 11.8.

 

Headings

     111     

Section 11.9.

 

Severability

     111     

Section 11.10.

 

Preferences

     111     

Section 11.11.

 

Waiver of Notice

     111     

Section 11.12.

 

Remedies of Borrower

     111     

Section 11.13.

 

Expenses; Indemnity

     112     

Section 11.14.

 

Schedules Incorporated

     113     

Section 11.15.

 

Offsets, Counterclaims and Defenses

     113     

Section 11.16.

 

No Joint Venture or Partnership

     113     

Section 11.17.

 

Publicity

     113     

Section 11.18.

 

Waiver of Marshalling of Assets

     114     

Section 11.19.

 

Waiver of Offsets/Defenses/Counterclaims

     114     

Section 11.20.

 

Conflict; Construction of Documents; Reliance

     114     

Section 11.21.

 

Brokers and Financial Advisors

     115     

Section 11.22.

 

Exculpation

     115     

Section 11.23.

 

Prior Agreements

     117     

Section 11.24.

 

Servicer

     118     

Section 11.25.

 

Joint and Several Liability

     118     

Section 11.26.

 

Creation of Security Interest

     118     

Section 11.27.

 

Intentionally Omitted

     119     

Section 11.28.

 

Set-Off

     119     

Section 11.29.

 

Component Notes

     119   

 

v



--------------------------------------------------------------------------------

 

Section 11.30.

 

Mezzanine Loan

     120     

Section 11.31.

 

Approvals; Third Parties; Conditions

     121     

Section 11.32.

 

Limitation on Liability of Lender’s Officers, Employees, etc.

     121     

Section 11.33.

 

Certain Additional Rights of Lender (VCOC)

     121   

SCHEDULES

 

Schedule I    -      Rent Roll Schedule II    -      Required Repairs
Schedule III    -      Organizational Chart Schedule IV    -      Description of
REA Schedule V    -      Updated Information

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of February 22, 2013 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between UBS REAL ESTATE SECURITIES INC., a Delaware corporation,
having an address at 1285 Avenue of the Americas, New York, New York 10019
(together with its successors and assigns, collectively, “Lender”), and BLUEBIRD
METROWEST ORLANDO LLC, a Delaware limited liability company, having an address
at 1530 Cornerstone Boulevard, Suite 100, Daytona Beach, Florida 32117 (together
with its permitted successors and assigns, collectively, “Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

W I T N E S S E T H :

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the other Loan Documents and based upon the representations,
warranties, covenants and undertakings of Borrower herein and therein contained,
Lender is willing to make the Loan to Borrower.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Acceptable Hilton Lease Extension” shall mean an extension or renewal of the
Hilton Lease on terms and conditions reasonably acceptable to Lender, provided
that the term of such renewal or extension shall be for at least the Hilton
Renewal Term.

“Act” shall have the meaning set forth in Section 3.1.24(s) hereof.

“Affiliate” shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns ten percent (10%) or more of legal, beneficial or economic
interests in such Person, (ii) is in control of, is controlled by or is under
common ownership or control with such Person, (iii) is a director or officer of
such Person or of an Affiliate of such Person and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management, policies or
activities of a Person, whether through ownership of voting securities, by
contract or otherwise and the terms “controlled” and “controlling” shall have
correlative meanings.



--------------------------------------------------------------------------------

“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower,
Sole Member or Guarantor.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

“ALTA” shall mean American Land Title Association or any successor thereto.

“Alteration Threshold” shall mean $365,000.

“Annual Budget” shall mean the operating and capital budget for the Property
prepared by Borrower in accordance with Section 4.1.6(h) hereof for the
applicable period or Fiscal Year.

“Appraisal” shall mean an appraisal of the Property in its then “as is”
condition, prepared not more than ninety (90) days prior to the Closing Date (or
other relevant date with respect to an updated Appraisal or an Appraisal) by a
member of the American Institute of Real Estate Appraisers selected by Lender,
which appraisal (i) shall meet the minimum appraisal standards for national
banks promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA), and (ii) otherwise shall be in form and substance satisfactory to
Lender in its sole and absolute discretion.

“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(h)
hereof.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean an Assignment of Management
Agreement and Subordination of Management Fees, dated as of the date hereof,
among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean, with respect to any Person, (i) such Person
filing a voluntary petition under the Bankruptcy Law; (ii) the filing of an
involuntary petition against such Person under the Bankruptcy Law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
against such Person; (iii) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Law; (iv) such Person consenting to
or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of the
Property; or (v) such Person making an assignment for the benefit of creditors,
or admitting, in writing or in any legal proceeding, its insolvency or inability
to pay its debts as they become due.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean the U.S. Bankruptcy Code, any other federal, state
or foreign bankruptcy or insolvency law and any comparable foreign laws relating
to bankruptcy, insolvency or creditors’ rights.

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the applicable period or Fiscal Year: (i) Taxes, (ii) Other
Charges and (iii) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Borrower’s Recourse Liabilities” shall have the meaning set forth in
Section 11.22 hereof.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

“Capital Expenditure Account” shall have the meaning set forth in Section 6.4.1
hereof.

“Capital Expenditure Funds” shall have the meaning set forth in Section 6.4.1
hereof.

“Capital Expenditure Work” shall mean any labor performed or materials provided
or installed in connection with any Capital Expenditures.

““Capital Expenditures” shall mean, for any period, the amounts expended for
items required to be capitalized under GAAP (including expenditures for
replacements, building improvements, major repairs, alterations, tenant
improvements and leasing commissions).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Activation Notice” shall mean a written notice from Lender or
Servicer to Clearing Bank stating that a Cash Management Trigger Event has
occurred and instructing Clearing Bank to transfer all available funds in the
Clearing Account to the Cash Management Account in accordance with the Clearing
Account Agreement.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, among Lender, Borrower, Manager and Cash Management
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution acting as Cash Management Bank under the Cash Management
Agreement.

“Cash Management De-Activation Notice” shall mean a written notice from Lender
or Servicer to Clearing Bank stating that a Cash Management Trigger Event no
longer exists and instructing Clearing Bank to transfer all available funds in
the Clearing Account to an account designated by Borrower in accordance with the
Clearing Account Agreement.

 

3



--------------------------------------------------------------------------------

“Cash Management DSCR Trigger Event” shall mean that, as of any date on which
Lender determines the Debt Service Coverage Ratio, the Debt Service Coverage
Ratio based on the trailing twelve (12) month period immediately preceding the
date of such determination is less than 1.25 to 1.0.

“Cash Management Trigger Event” shall mean the occurrence of:

(i) an Event of Default;

(ii) any Bankruptcy Action of Borrower;

(iii) any Bankruptcy Action of Guarantor;

(iv) any Bankruptcy Action of Manager;

(v) a Cash Management DSCR Trigger Event; or

(vi) a Hilton Trigger Event.

“Cash Management Trigger Event Cure” shall mean:

(i) if the Cash Management Trigger Event is caused solely by the occurrence of
clause (i) in the definition of “Cash Management Trigger Event,” a cure of the
Event of Default which is accepted or waived in writing by Lender which gave
rise to such Cash Management Trigger Event; provided that Lender shall not have
exercised any of its rights under Section 10.2 hereof to accelerate the Loan,
move to appoint a receiver or commence a foreclosure action;

(ii) if the Cash Management Trigger Event is caused solely by the occurrence of
clause (ii) in the definition of “Cash Management Trigger Event,” if such Cash
Management Trigger Event is as a result of the filing of an involuntary petition
against Borrower with respect to which neither Borrower, Guarantor nor any
Affiliate of Borrower or Guarantor solicited or caused to be solicited
petitioning creditors or consented to or otherwise acquiesced in or joined in
such involuntary petition, upon the same being discharged, stayed or dismissed
within ninety (90) days of such filing; provided that (A) in Lender’s reasonable
opinion, such filing (after dismissal or discharge) does not materially increase
Borrower’s monetary obligations and (B) Borrower is not in Default of the
provisions set forth in Section 3.1.24 hereof or Section 8.1 hereof;

(iii) if the Cash Management Trigger Event is caused solely by the occurrence of
clause (iii) in the definition of “Cash Management Trigger Event,” if such Cash
Management Trigger Event is as a result of the filing of an involuntary petition
against Guarantor with respect to which neither Guarantor nor any Affiliate of
Guarantor solicited or caused to be solicited petitioning creditors or consented
to

 

4



--------------------------------------------------------------------------------

or otherwise acquiesced in or joined in such involuntary petition, upon the same
being discharged, stayed or dismissed within ninety (90) days of such filing;
provided that, in Lender’s reasonable opinion, such filing (after dismissal or
discharge) does not (A) materially increase Guarantor’s monetary obligations or
(B) materially and adversely affect Guarantor’s ability to perform its
obligations under the Loan Documents to which it is a party;

(iv) if the Cash Management Trigger Event is caused solely by the occurrence of
clause (iv) in the definition of “Cash Management Trigger Event,” (A) if
Borrower replaces Manager with a Qualified Manager pursuant to a Replacement
Management Agreement, or (B) if such Cash Management Trigger Event is as a
result of the filing of an involuntary petition against Manager with respect to
which neither Manager nor any Affiliate of Manager solicited or caused to be
solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within one hundred twenty (120) days of such filing; provided that, in
Lender’s reasonable opinion, such filing (after dismissal or discharge) does not
materially and adversely affect Manager’s ability to perform its obligations
under the Management Agreement;

(v) if the Cash Management Trigger Event is caused solely by the occurrence of
clause (v) in the definition of “Cash Management Trigger Event,” once the Debt
Service Coverage Ratio based upon the trailing twelve (12) month period
immediately preceding the date of such determination is greater than 1.25 to 1:0
for two (2) consecutive quarters; and

(vi) if the Cash Management Trigger Event is caused by the occurrence of clause
(vi) in the definition of “Cash Management Trigger Event”, the occurrence of an
applicable Hilton Trigger Event Cure,

provided that each Cash Management Trigger Event Cure set forth above shall be
subject to the following conditions: (1) after giving effect to such Cash
Management Trigger Event Cure, no Cash Management Trigger Event shall have
occurred and remain outstanding, (2) Borrower shall have notified Lender in
writing of its election to cure the applicable Cash Management Trigger Event,
(3) a Cash Management Trigger Event Cure may occur no more than two (2) times
during the term of the Loan, and (4) Borrower shall have paid all of Lender’s
reasonable costs and expenses incurred in connection with such Cash Management
Trigger Event Cure (including reasonable attorneys’ fees and expenses).

“Cash Management Trigger Event Period” shall mean any period commencing on the
occurrence of a Cash Management Trigger Event and continuing until the earlier
of (i) the Monthly Payment Date following the occurrence of the applicable Cash
Management Trigger Event Cure or (ii) the payment in full of all principal and
interest on the Loan and all other amounts payable under the Loan Documents in
accordance with the terms and provisions of the Loan Documents.

 

5



--------------------------------------------------------------------------------

“Cash Sweep DSCR Trigger Event” shall mean that, as of any date on which Lender
determines the Debt Service Coverage Ratio, the Debt Service Coverage Ratio
based on the trailing twelve (12) month period immediately preceding the date of
such determination is less than 1.25 to 1.0.

“Cash Sweep Event” shall mean the occurrence of:

(i) an Event of Default;

(ii) any Bankruptcy Action of Borrower;

(iii) any Bankruptcy Action of Guarantor;

(iv) any Bankruptcy Action of Manager; or

(v) a Cash Sweep DSCR Trigger Event.

“Cash Sweep Event Cure” shall mean:

(i) if the Cash Sweep Event is caused solely by the occurrence of clause (i) in
the definition of “Cash Sweep Event,” a cure of the Event of Default which is
accepted or waived in writing by Lender which gave rise to such Cash Sweep
Event; provided that Lender shall not have exercised any of its rights under
Section 10.2 hereof to accelerate the Loan, move to appoint a receiver or
commence a foreclosure action;

(ii) if the Cash Sweep Event is caused solely by the occurrence of clause
(ii) in the definition of “Cash Sweep Event,” if such Cash Sweep Event is as a
result of the filing of an involuntary petition against Borrower with respect to
which neither Borrower, Guarantor nor any Affiliate of Borrower or Guarantor
solicited or caused to be solicited petitioning creditors or consented to or
otherwise acquiesced in or joined in such involuntary petition, upon the same
being discharged, stayed or dismissed within ninety (90) days of such filing;
provided that (A) in Lender’s reasonable opinion, such filing (after dismissal
or discharge) does not materially increase Borrower’s monetary obligations and
(B) Borrower is not in Default of the provisions set forth in Section 3.1.24
hereof or Section 8.1 hereof;

(iii) if the Cash Sweep Event is caused solely by the occurrence of clause
(iii) in the definition of “Cash Sweep Event,” if such Cash Sweep Event is as a
result of the filing of an involuntary petition against Guarantor with respect
to which neither Guarantor nor any Affiliate of Guarantor solicited or caused to
be solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within ninety (90) days of such filing; provided that, in Lender’s
reasonable opinion, such filing (after dismissal or discharge) does not
(A) materially increase Guarantor’s monetary obligations or (B) materially and
adversely affect Guarantor’s ability to perform its obligations under the Loan
Documents to which it is a party;

 

6



--------------------------------------------------------------------------------

(iv) if the Cash Sweep Event is caused solely by the occurrence of clause
(iv) in the definition of “Cash Sweep Event,” (A) if Borrower replaces Manager
with a Qualified Manager pursuant to a Replacement Management Agreement, or
(B) if such Cash Sweep Event is as a result of the filing of an involuntary
petition against Manager to which Manager did not consent, upon the same being
discharged, stayed or dismissed within one hundred twenty (120) days of such
filing; provided that, in Lender’s reasonable opinion, such filing (after
dismissal or discharge) does not materially and adversely affect Manager’s
ability to perform its obligations under the Management Agreement; and

(v) if the Cash Sweep Event is caused solely by the occurrence of clause (v) in
the definition of “Cash Sweep Event,” once the Debt Service Coverage Ratio based
upon the trailing twelve (12) month period immediately preceding the date of
such determination is greater than 1.25 to 1:0 for two (2) consecutive quarters,

provided that each Cash Sweep Event Cure set forth above shall be subject to the
following conditions: (1) after giving effect to such Cash Sweep Event Cure, no
Cash Sweep Event shall have occurred and remain outstanding, (2) Borrower shall
have notified Lender in writing of its election to cure the applicable Cash
Sweep Event, and (3) Borrower shall have paid all of Lender’s reasonable costs
and expenses incurred in connection with such Cash Sweep Event Cure (including
reasonable attorneys’ fees and expenses); provided, further, so long as the
conditions precedent set forth in the foregoing clauses (1) through (3) of this
paragraph have been satisfied, Borrower shall have the unlimited right to effect
a Cash Sweep Event Cure from time to time throughout the Term.

“Cash Sweep Event Period” shall mean any period commencing on the occurrence of
a Cash Sweep Event and continuing until the earlier of (i) the Monthly Payment
Date following the occurrence of the applicable Cash Sweep Event Cure or
(ii) the payment in full of all principal and interest on the Loan and all other
amounts payable under the Loan Documents in accordance with the terms and
provisions of the Loan Documents.

“Casualty” shall mean any casualty, damage or injury, by fire or otherwise, to
the Property or any part thereof.

“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d)
hereof.

“Clearing Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement, dated as of the date hereof, among Lender, Borrower, Manager and
Clearing Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Clearing Bank” shall mean Wells Fargo Bank, N.A. or any successor Eligible
Institution acting as Clearing Account Bank under the Clearing Account
Agreement.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon, and all other sums due to Lender in respect of the
Loan under the Note, this Agreement or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
aggregate amount of scheduled principal and interest payments due and payable
under the Note and this Agreement.

“Debt Service Coverage Ratio” shall mean the ratio, as determined by Lender for
the applicable period, in which:

(i) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly) for such period as set forth in financial statements required
hereunder, without deduction for (a) actual management fees incurred in
connection with the operation of the Property or (b) actual amounts paid to the
Reserve Funds, less (1) management fees equal to the greater of (A) assumed
management fees of three percent (3%) of Gross Income from Operations and
(B) the actual management fees incurred, (2) Capital Expenditure Fund
contributions for such period based on an assumed annual amount equal to $0.30
per square foot of gross leasable area at the Property, (3) tenant improvements
and leasing commissions for such period based on an assumed annual amount equal
to $0.75 per square foot of gross leasable area at the Property and (4) vacancy
allowance based on the greater of (A) an assumed vacancy rate of fifteen percent
(15%) and (B) the actual vacancy at the Property; and

(ii) the denominator is the aggregate Debt Service due and payable during such
period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.

“Defeasance Collateral” shall mean, in connection with the Defeasance Event,
U.S. Obligations which provide payments (i) on or prior to, but as close as
possible to, the Business Day immediately preceding all scheduled Monthly
Payment Dates and other scheduled payment dates, if any, under the Note after
the Defeasance Date upon which payments are required under the Note and this
Agreement, and (ii) in amounts equal to the scheduled payments due on such
Monthly Payment Dates or other scheduled payment dates under the Note and this
Agreement (including, without limitation, scheduled payments of principal,
interest, servicing fees (if any), and any other amounts due under the Loan
Documents on such Monthly Payment Dates or other scheduled payment dates);
provided that the Note shall be deemed, for purposes of this definition, to be
due and payable and shall be prepaid in full on the Open Prepayment Commencement
Date (such scheduled payments, collectively, the “Scheduled Defeasance
Payments”).

“Defeasance Collateral Account” shall have the meaning set forth in
Section 2.5.2 hereof.

“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Lockout Expiration Date” shall mean the date that is two (2) years
from the “startup day” within the meaning of Section 860G(a)(9) of the Code for
the Securitization Vehicle established in connection with the last
Securitization involving any portion of the Loan.

“Defeasance Event” shall have the meaning set forth in Section 2.5.1 hereof.

“Defeasance Security Agreement” shall mean a pledge and security agreement in
form and substance that would be satisfactory to a prudent lender pursuant to
which Borrower grants Lender a perfected, first priority security interest in
the Defeasance Collateral Account and the Defeasance Collateral.

“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or NRSROs in connection with any
public offering or private placement in connection with a Securitization
(including, without limitation, a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents, marketing materials or
information provided to prospective investors), in each case in preliminary or
final form and including any amendments, supplements, exhibits, annexes and
other attachments thereto.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3” and

 

9



--------------------------------------------------------------------------------

that, in the case of a state chartered depository institution or trust company,
is subject to regulations substantially similar to 12 C.F.R. §9.10(b), having in
either case a combined capital and surplus of at least $50,000,000 and subject
to supervision or examination by federal and state authority. An Eligible
Account shall not be evidenced by a certificate of deposit, passbook or other
instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s, and “F-1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of Letters of Credit or
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A” by S&P, “A2” by
Moody’s and “A” by Fitch.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Law” shall have the meaning set forth in the Environmental
Indemnity.

“Equipment” shall have the meaning set forth in the granting clause of the
Security Instrument.

“ERISA” shall have the meaning set forth in Section 4.2.10 hereof.

“ESA” shall have the meaning set forth in Section 3.1.50(d) hereof.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Excess Cash Flow” shall have the meaning set forth in Section 2.7.2 hereof.

“Excess Cash Flow Account” shall have the meaning set forth in Section 6.7.1
hereof.

“Excess Cash Flow Funds” shall have the meaning set forth in Section 6.7.1
hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.

“Executive Order” shall mean an Executive Order of the President of the United
States of America.

“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(h)
hereof.

“Extraordinary Lease Payments” shall have the meaning set forth in
Section 6.5.1(b) hereof.

 

10



--------------------------------------------------------------------------------

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

“Government Lists” shall mean, collectively, (i) the Specially Designated
Nationals and Blocked Persons Lists maintained by OFAC, (ii) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC, and (iii) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order.

“Governmental Authority” shall mean any court, agency, board, bureau,
commission, department, office or other authority of any nature whatsoever of
any governmental unit (foreign, federal, state, county, district, municipal,
city or otherwise) whether now or hereafter in existence.

“Grantor Trust” shall mean a grantor trust under Subpart E of Part 1 of
Subchapter J of the Code.

“Gross Income from Operations” shall mean, for any period, all sustainable
income, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including,
but not limited to, Rents, utility charges, escalations, forfeited security
deposits, interest on credit accounts, service fees or charges, license fees,
parking fees, rent concessions or credits, and other pass-through or
reimbursements paid by tenants under the Leases of any nature, but excluding
Rents from month-to-month tenants, tenants that are included in any Bankruptcy
Action or tenants whose lease guarantors are included in any Bankruptcy Action,
Extraordinary Lease Payments, sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
refunds and uncollectible accounts, sales of furniture, fixtures and equipment,
Net Proceeds (other than business or rental interruption or other loss of income
insurance), unforfeited security deposits, utility and other similar deposits
and any disbursements to Borrower from the Reserve Funds, if any.

“Guarantor” shall mean Consolidated-Tomoka Land Co., a Florida corporation.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations, dated as of
the date hereof, executed by Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

11



--------------------------------------------------------------------------------

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

“Hilton” shall mean Hilton Resorts Corporation, a Delaware corporation.

“Hilton Allowance” shall mean an amount up to $723,000.00, to be made available
to Hilton pursuant to the Hilton Lease for tenant improvements with respect to
the Hilton Space.

“Hilton Allowance Account” shall have the meaning set forth in Section 6.10.1
hereof.

“Hilton Allowance Funds” shall have the meaning set forth in Section 6.10.1
hereof.

“Hilton Extraordinary Lease Payments” shall have the meaning set forth in
Section 6.6.1(b) hereof.

“Hilton Lease” shall mean, individually and/or collectively, as the context may
require, (i) that certain Office Lease dated August 5, 2011, and (ii) that
certain Office Lease dated August 5, 2011, each by and among Borrower and
Borrower’s predecessors-in-title, collectively, as landlord, and Hilton, as
tenant, as the same have been amended and as may hereinafter be amended or
supplemented.

“Hilton Leasing Trigger Event” shall mean the date which is nine (9) months
prior to the expiration of the Hilton Lease unless Hilton has extended the
Hilton Lease for the Hilton Renewal Term.

“Hilton Renewal Term” shall mean a term of not less than five (5) years.

“Hilton Rollover Account” shall have the meaning set forth in Section 6.6.1(a)
hereof.

“Hilton Rollover Funds” shall have the meaning set forth in Section 6.6.1(a)
hereof.

“Hilton Space” shall mean the tenant space located at the Property that is
demised to Hilton pursuant to the Hilton Lease.

“Hilton Space Re-tenanting Event” shall mean the re-tenanting of all or a
portion of the Hilton Space by one or more substitute tenants reasonably
acceptable to Lender pursuant to one or more Leases reasonably acceptable to
Lender, subject to the following conditions precedent: (i) such substitute
tenant or tenants (v) are conducting normal business operations at the entire
Hilton Space, (w) are not the subject of any Bankruptcy Action, (x) are paying
full rental under the applicable Lease or Leases, (y) are in full compliance
with the terms and conditions of the applicable Lease or Leases, and (z) have
executed and delivered estoppel certificates acceptable to Lender; and (ii) all
tenant improvement costs, leasing commissions and other material costs and
expenses associated with re-letting the Hilton Space have been paid in full.

“Hilton Trigger Event” shall mean the occurrence of:

(i) an event of default under any Hilton Lease beyond applicable notice and cure
periods;

 

12



--------------------------------------------------------------------------------

(ii) Hilton fails to be in actual physical occupancy of the Hilton Space, fails
to be open to the public for business during customary business hours and/or
“going dark” in the Hilton Space;

(iii) (A) on or prior to the date Hilton is required under the Hilton Lease to
notify Borrower in writing of its election to extend or renew the Hilton Lease,
Hilton fails to give such notice that it is intending to extend or renew the
Hilton Lease for the Hilton Renewal Term, or (B) Hilton gives notice to Borrower
that it is terminating the Hilton Lease for all or a portion of the Hilton
Space. Notwithstanding the foregoing, it shall not be a Hilton Trigger Event if
Hilton exercises the Termination Right with respect to the Terminated Space and
Borrower deposits the Termination Fee with Lender pursuant to Section 6.9.1
hereof;

(iv) any Bankruptcy Action of Hilton or the insolvency of Hilton (and, if
applicable, any guarantor of the Hilton Lease); or

(v) the Hilton Leasing Trigger Event.

“Hilton Trigger Event Cure” shall mean:

(i) if the Hilton Trigger Event is caused solely by the occurrence of clause
(i) in the definition of “Hilton Trigger Event,” Borrower has provided to Lender
evidence reasonably satisfactory to Lender (which can include a duly executed
estoppel certificate from Hilton) that Hilton has cured all defaults under the
Hilton Lease;

(ii) if the Hilton Trigger Event is caused solely by the occurrence of clause
(ii) in the definition of “Hilton Trigger Event,” Borrower has provided to
Lender evidence reasonably satisfactory to Lender (which can include a duly
executed estoppel certificate from Hilton) that Hilton is in actual, physical
possession and occupancy of (and re-commenced its operations at) the space
demised to Hilton under the Hilton Lease, Hilton is open to the public for
business during customary hours, not “dark” in the space demised to Hilton under
the Hilton Lease and paying full unabated Rent without offset;

(iii) if the Hilton Trigger Event is caused solely by the occurrence of clause
(iii) in the definition of “Hilton Trigger Event,” Hilton has revoked and
rescinded in writing all termination or cancellation notices with respect to the
Hilton Lease and has re-affirmed the Hilton Lease as being in full force and
effect without any default thereunder;

(iv) if the Hilton Trigger Event is caused solely by the occurrence of clause
(iv) in the definition of “Hilton Trigger Event,” Hilton or any guarantor of the
Hilton Lease is no longer insolvent or subject to any Bankruptcy Action and has
affirmed each Hilton Lease pursuant to a final, non-appealable order of a court
of competent jurisdiction, provided that Hilton is then actively paying all rent
and other amounts due under each Hilton Lease; and

(v) if the Hilton Trigger Event is caused solely by the occurrence of either
clauses (iii) or (v) in the definition of “Hilton Trigger Event”, provided that
the space demised to Hilton pursuant to the Hilton Lease as of the Closing Date
is occupied by

 

13



--------------------------------------------------------------------------------

Hilton or a replacement tenant and Borrower has provided to Lender evidence
reasonably satisfactory to Lender (which can include a duly executed estoppel
certificate from Hilton) of either (a) an Acceptable Hilton Lease Extension or
(b) a Hilton Space Re-tenanting Event and Borrower provides to Lender evidence
reasonably satisfactory to Lender (which can include a duly executed estoppel
certificate from such third party Tenant or Tenants) that such third party
Tenant or Tenants is/are in actual, physical occupancy, open for business to the
public and paying full unabated Rent without offset or abatement.

provided that each Hilton Trigger Event Cure set forth above shall be subject to
the following conditions: (1) after giving effect to such Hilton Trigger Event
Cure, no Cash Sweep Event or other Hilton Trigger Event shall have occurred and
remain outstanding, and (2) Borrower shall have paid all of Lender’s reasonable
costs and expenses incurred in connection with such Hilton Trigger Event Cure
(including reasonable attorneys’ fees and expenses).

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person (including, without limitation, for
borrowed money, for amounts drawn under a letter of credit, or for deferred
purchase price of property or services (including trade obligations) for which
such Person or its assets is liable), (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person pursuant to any agreement to purchase, to
provide funds for payment, to supply funds, or to invest in any Person, (iv) all
indebtedness or liabilities guaranteed by such Person, directly or indirectly,
(v) all obligations under leases that constitute capital leases for which such
Person is liable, and (vi) all obligations of such Person under interest rate
swaps, caps, floors, collars and other interest hedge agreements, in each case
whether such Person is liable contingently or otherwise, as obligor, guarantor
or otherwise, or in respect of which obligations such Person otherwise assures
any other Person against loss.

“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b)
hereof.

“Insurance Account” shall have the meaning set forth in Section 6.3.1 hereof.

“Insurance Funds” shall have the meaning set forth in Section 6.3.1 hereof.

“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b)
hereof.

“Insurance Proceeds” shall mean the amount of all insurance proceeds paid under
the Policies.

“Interest Period” shall mean, with respect to any Monthly Payment Date, the
period commencing on the eleventh (11th) day of the preceding calendar month and
terminating on the tenth (10th) day of the calendar month in which such Monthly
Payment Date occurs; provided, however, that the initial Interest Period shall
begin on the Closing Date and shall end on the immediately following tenth
(10th) day of a calendar month.

 

14



--------------------------------------------------------------------------------

“Interest Rate” shall mean a rate per annum equal to 3.6555%.

“Key Principal” shall mean Consolidated-Tomoka Land Co., a Florida corporation.

“Land” shall have the meaning set forth in the granting clause of the Security
Instrument.

“Lease” shall mean any lease, sublease, subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, letting, license, concession or other agreement
and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, demands and injunctions of Governmental Authorities affecting the Loan,
any Secondary Market Transactions with respect to the Loan, Borrower, Guarantor
or the Property or any part thereof or the ownership, construction, alteration,
use, management or operation of the Property or any part thereof, whether now or
hereafter enacted and in force, including, without limitation, the Securities
Act, the Exchange Act, Regulation AB, the rules and regulations promulgated
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
zoning and land use laws and the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, Guarantor or the Property or any part thereof, including,
without limitation, any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof or (ii) in any way limit
the use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

“Lender Indemnitees” shall mean (i) Lender and any designee of Lender, (ii) any
Affiliate of Lender that has filed any registration statement relating to a
Securitization or has acted as the sponsor or depositor in connection with such
Securitization, (iii) any Affiliate of Lender that acts as an underwriter,
placement agent or initial purchaser in connection with a Securitization,
(iv) any other co-underwriters, co-placement agents or co-initial purchasers in
connection with a Securitization, (v) each Person who controls (within the
meaning of Section 15 of the Exchange Act) any Person described in any of the
foregoing clauses, (vi) any Person who is or will have been involved in the
origination of the Loan, (vii) any Person who is or will have been involved in
the servicing of the Loan, (viii) any Person in whose name the Lien created by
the Security Instrument and the other Loan Documents are or will be recorded or
filed, (ix) any Person who may hold or acquire or will have held a full or
partial interest in the Loan (including, but not limited to, investors or
prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan

 

15



--------------------------------------------------------------------------------

evidenced for the benefit of third parties), (x) any Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan, (xi) any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business and
(xii) the respective officers, directors, shareholders, partners, members,
employees, agents, representatives, contractors, subcontractors, Affiliates,
participants, successors and assigns of any Person described in any of the
foregoing clauses.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, assignment,
security interest, easement, restrictive covenant, preference, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing affecting (i) all or any portion of the Property or any
interest therein or (ii) any direct or indirect interest in Borrower or Sole
Member, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialman’s and other similar liens and encumbrances.

“Loan” shall mean the loan in the original principal amount of SEVEN MILLION
THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($7,300,000.00) made by Lender to
Borrower pursuant to this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Guaranty, the Environmental
Indemnity, the O&M Agreement, the Assignment of Management Agreement, the Cash
Management Agreement, the Clearing Account Agreement, and all other documents,
agreements, certificates and instruments now or hereafter executed and/or
delivered in connection with the Loan.

“Loan-to-Value Ratio” shall mean a ratio, as determined by Lender as of a
particular date, in which: (i) the numerator is equal to the Outstanding
Principal Balance and (ii) the denominator is equal to the appraised value of
the Property based on an Appraisal.

“Major Lease” shall mean any Lease which (i) either individually or when taken
together with any other Lease with the same Tenant or any Affiliate of such
Tenant, and assuming the exercise of all expansion rights and preferential
rights to lease additional space contained in such Lease or Leases, (a) covers
or is expected to cover more than 26,783 square feet at the Property or
(b) requires the payment of base rent in an amount equal to or exceeding twenty
percent (20%) of the Gross Income from Operations, (ii) contains an option or
preferential right to purchase all or any portion of the Property, (iii) is with
an Affiliate of Borrower, Guarantor or Manager as Tenant, (iv) is entered into
during the continuation of an Event of Default or any other Cash Sweep Event, or
(iv) is entered into with any Tenant identified by Lender as a “major tenant” of
the Property.

“Management Agreement” shall mean that certain Management Agreement dated as of
January 31, 2013, between Borrower and Manager, pursuant to which Manager is to
provide management and other services with respect to the Property, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, the Replacement Management Agreement executed in accordance with the
terms and provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

“Manager” shall mean Highwoods Realty Limited Partnership, a North Carolina
limited partnership, or, if the context requires, a Qualified Manager that
manages the Property in accordance with the terms and provisions of this
Agreement and the other Loan Documents pursuant to a Replacement Management
Agreement.

“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations, economic performance, assets, condition (financial or
otherwise), equity, contingent liabilities, prospects, material agreements or
results of operations of Borrower, Guarantor or the Property, (ii) the ability
of Borrower or Guarantor to perform its obligations under any Loan Document to
which it is a party, (iii) the enforceability or validity of any Loan Document,
the perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document or (iv) the
value, use or operation of the Property or the cash flows from the Property.

“Material Agreements” shall mean (i) each management, brokerage or leasing
agreement (other than the Management Agreement), and (ii) any cleaning,
maintenance, service or other contract or agreement of any kind (other than the
Leases) of a material nature (materiality for purposes of this definition shall
include, without limitation, any contract with a term longer than one year or
any contract that is not cancelable on thirty (30) days’ or less notice without
the payment of any termination fee or payments of any kind), in either case
relating to the ownership, development, leasing, management, use, operation,
maintenance, repair, improvement or restoration of the Property, whether written
or oral.

“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date, by declaration of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such Governmental
Authorities whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100
Dollars ($25,000).

“Monthly Capital Expenditure Deposit” shall have the meaning set forth in
Section 6.4.1 hereof.

“Monthly Debt Service Payment Amount” shall mean an amount equal to interest
only in an amount of Twenty Two Thousand Five Hundred Sixty-One and 92/100
Dollars ($22,561.92), which is scheduled to accrue on the Loan through the end
of the Interest Period in which such Monthly Payment Date occurs.

 

17



--------------------------------------------------------------------------------

“Monthly Hilton Rollover Deposit” shall have the meaning set forth in
Section 6.6.1 hereof.

“Monthly Insurance Deposit” shall have the meaning set forth in Section 6.3.1
hereof.

“Monthly Payment Date” shall mean the third (3rd) day of every calendar month
occurring during the Term commencing with April 3, 2013; provided, however, that
Lender shall have the right to change the Monthly Payment Date to any other day
of a calendar month selected by Lender, in its sole and absolute discretion
(including in connection with a Securitization) upon notice to Borrower (in
which event such change shall then be deemed effective) and, if requested by
Lender, Borrower shall promptly execute an amendment to this Agreement to
evidence such change; provided that if Lender shall have elected to change the
Monthly Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Period accordingly.

“Monthly Rollover Deposit” shall have the meaning set forth in Section 6.5.1
hereof.

“Monthly Tax Deposit” shall have the meaning set forth in Section 6.2.1 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

“Net Proceeds” shall mean: (i) the net amount of all Insurance Proceeds, after
deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Insurance Proceeds;
provided that, for purposes of Section 5.3 hereof, “Net Proceeds” shall mean
such net amount of Insurance Proceeds to the extent received by Lender pursuant
to the Policies required under Sections 5.1.1(a)(i), (iv), (vi), (xi) and
(xii) as a result of the applicable Casualty, or (ii) the net amount of the
Award, after deduction of reasonable costs and expenses (including, but not
limited to, reasonable attorneys’ fees), if any, in collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f)
hereof.

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
stated principal amount of SEVEN MILLION THREE HUNDRED THOUSAND AND 00/100
DOLLARS ($7,300,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Notice” shall have the meaning set forth in Section 11.6 hereof.

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange

 

18



--------------------------------------------------------------------------------

Act, without regard to whether or not such credit rating agency has been engaged
by Lender or other Securitization Indemnified Parties in connection with, or in
anticipation of, a Securitization.

“O&M Agreement” shall mean that certain Operations and Maintenance Agreement,
dated as of the date hereof, between Borrower and Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“OFAC” shall mean the Office of Foreign Assets Control or, if the context
requires, any successor Governmental Authority.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Sole Member.

“Open Prepayment Commencement Date” shall mean the Monthly Payment Date that
occurs six (6) months prior to the Stated Maturity Date.

“Operating Agreements” shall mean, collectively, the REA and any other
covenants, restrictions or agreements of record relating to the construction,
operation or use of the Property.

“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and management of the Property that are incurred
on a regular monthly or other periodic basis, including, without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation and amortization, Debt Service, Capital Expenditures, and
contributions to the Reserve Funds.

“Organizational Documents” shall mean, as to any Person, the organizational or
governing documents of such Person, including the certificate of incorporation
and by-laws with respect to a corporation; the certificate of formation or
organization and operating agreement with respect to a limited liability
company; and the certificate of limited partnership and partnership agreement
with respect to a limited partnership.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
(other than Taxes), and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Obligations” shall mean: (i) all obligations of Borrower contained in
this Agreement, the Note or any other Loan Document, and (ii) all obligations of
Borrower contained in any renewal, extension, amendment, restatement,
modification, consolidation, change of, or substitution or replacement for all
or any part of this Agreement, the Note or any other Loan Document, excluding,
in each case, Borrower’s obligation for the payment of the Debt.

 

19



--------------------------------------------------------------------------------

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“Patriot Act” shall mean, collectively, all laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56), as the same may be amended, replaced, supplemented or
otherwise modified from time to time.

“Patriot Act Offense” shall mean (i) any violation of the laws of the United
States of America or of any of the several states, or any act or omission that
would constitute a violation of such laws if committed within the jurisdiction
of the United States of America or any of the several states, relating to
terrorism or money laundering, including any offense under (a) the laws against
terrorism; (b) the laws against money laundering, (c) the Bank Secrecy Act, as
amended, (d) the Money Laundering Control Act of 1986, as amended, or (e) the
Patriot Act, or (ii) the conspiracy to commit, or aiding and abetting another to
commit, any violation of any such laws.

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth on Schedule A or Schedule B of the Title Insurance
Policy and otherwise acceptable to Lender in its sole discretion, (iii) Liens,
if any, for Taxes imposed by any Governmental Authority not yet due or
delinquent, and (iv) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion.

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

“Permitted Release Date” shall mean the earlier to occur of (i) the third
(3rd) anniversary of the first (1st) Monthly Payment Date and (ii) the
Defeasance Lockout Expiration Date.

“Permitted Transfer” shall mean any of the following: (i) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto,
(ii) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto, (iii) any Lease of space in the Improvements to
Tenants in accordance with the terms and provisions of Section 4.1.9 hereof,
(iv) any sale or transfer of any stock or other security (including options,
warrants and the like) in Sole Member provided that Sole Member continues to own
one hundred percent (100%) of the membership interests in Borrower, and (v) any
Transfer permitted without Lender’s prior consent in accordance with the terms
and provisions of Section 8.2 hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“Policies” or “Policy” shall have the meaning set forth in Section 5.1.1(b)
hereof.

 

20



--------------------------------------------------------------------------------

“Prepayment Date” shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.

“Prohibited Person” shall mean any Person:

(i) listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Executive Orders;

(ii) that is owned or controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224;

(iii) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including Executive Order
No. 13224;

(iv) who commits, threatens, conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;

(v) that is named as a “specially designated national and blocked person” on the
most current list published by OFAC at its official website or at any
replacement website or other replacement official publication of such list;

(vi) that is subject to trade restrictions under United States law, including,
without limitation, the Patriot Act, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder;

(vii) that is listed on any Government List;

(viii) that has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense;

(ix) that is currently under investigation by any Governmental Authority for
alleged criminal activity; or

(x) who is an Affiliate of any Person that is described by or that satisfies any
of clauses (i) through (ix) above.

“Property” shall mean the parcel of real property, the Improvements now or
hereafter erected, situated or installed thereon and all personal property owned
by Borrower and encumbered by the Security Instrument, together with all rights
pertaining to such property (real and personal) and the Improvements, all as
more particularly described in the granting clauses of the Security Instrument.

 

21



--------------------------------------------------------------------------------

“Qualified Manager” shall mean (i) Manager or (ii) a reputable and experienced
manager (which may be an Affiliate of Borrower) which, in the reasonable
judgment of Lender, possesses experience in managing properties similar in
location, size, class, use, operation and value as the Property; provided, that
Borrower shall have obtained (a) a Rating Agency Confirmation from the Rating
Agencies (if so required by the Rating Agencies) and (b) if such Person is an
Affiliate of Borrower, a new bankruptcy non-consolidation opinion reasonably
acceptable to Lender and acceptable the Rating Agencies in their sole
discretion.

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s, Fitch, Realpoint LLC and DBRS, Inc. or any other
nationally-recognized statistical rating agency which has been designated by
Lender and, after the final Securitization of the Loan, shall mean any of the
foregoing that has rated any of the Securities.

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the rating of the Securities (or any class
thereof) by such Rating Agency immediately prior to the occurrence of the event
with respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that, at any given time, no Rating Agency has
elected to consider whether to grant or withhold such an affirmation, then the
term “Rating Agency Confirmation” shall be deemed instead to require the written
approval of Lender based on its good faith determination of whether the Rating
Agencies would issue a Rating Agency Confirmation; provided that the foregoing
shall be inapplicable in any case in which Lender has an independent approval
right in respect of the matter at issue pursuant to the terms of this Agreement.

“REA” shall mean that certain Master Declaration of Protective Covenants and
Restrictions for Metrowest and that certain Declaration of Easements, Covenants,
Conditions and Restrictions for Metrocenter, each as more specifically described
on Schedule IV hereto, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms and provisions of this
Agreement.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.

“Regulation S-K” means Regulation S-K of the Securities Act, as such regulation
may be amended from time to time.

“Regulation S-X” means Regulation S-X of the Securities Act, as such regulation
may be amended from time to time.

“Related Loan” shall mean (i) a loan made to an Affiliate of Borrower or
Guarantor or secured by a Related Property that is included in a Securitization
with the Loan or any portion thereof or interest therein or (ii) any loan that
is cross-collateralized or cross-defaulted with the Loan.

 

22



--------------------------------------------------------------------------------

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of “Significant Obligor” to the Property.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or any interest therein.

“Rents” shall mean all rents (including, without limitation, percentage rents),
rent equivalents, moneys payable as damages (including payments by reason of the
rejection of a Lease in a Bankruptcy Action) or in lieu of rent or rent
equivalents, Extraordinary Lease Payments, royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, receipts, revenues, deposits (including, without limitation,
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or the benefit of Borrower,
Manager or any of their respective agents or employees from any and all sources
arising from or attributable to the Property, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Property or rendering of services by Borrower, Manager or any of their
respective agents or employees, and the Insurance Proceeds, if any, from
business or rental interruption or other loss of income insurance, but only to
the extent Lender elects to treat such Insurance Proceeds as business or rental
interruption Insurance Proceeds in accordance with Section 5.2.3 hereof.

“Replacement Management Agreement” shall mean, collectively, (i)(a) a management
agreement with a Qualified Manager substantially in the same form and substance
as the Management Agreement, or (b) a management agreement with a Qualified
Manager, which management agreement shall be in form and substance reasonably
acceptable to Lender; provided, that, with respect to this clause (b), Lender,
at its option, may require that Borrower shall have obtained a Rating Agency
Confirmation from the Rating Agencies (if so required by the Rating Agencies),
and (ii) an assignment of management agreement and subordination of management
fees substantially in the form then used by Lender (or in such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager.

“Required Repair Account” shall have the meaning set forth in Section 6.1.1
hereof.

“Required Repair Funds” shall have the meaning set forth in Section 6.1.1
hereof.

“Required Repairs” shall have the meaning set forth in Section 6.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Required Repair Funds, the Tax
Funds, the Insurance Funds, the Capital Expenditure Funds, the Rollover Funds,
the Hilton Rollover Funds, the Termination Funds, the Hilton Allowance Funds,
the Excess Cash Flow Funds and any other escrow or reserve fund established by
the Loan Documents.

 

23



--------------------------------------------------------------------------------

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restoration Threshold” shall mean $250,000.

“Restricted Party” shall mean, collectively, (i) Borrower, Sole Member,
Guarantor and any Affiliated Manager, and (ii) any shareholder, partner, member,
non-member manager or any other direct or indirect legal or beneficial owner of
Borrower, Sole Member, Guarantor, any Affiliated Manager, or any non-member
manager.

“Rollover Account” shall have the meaning set forth in Section 6.5.1 hereof.

“Rollover Funds” shall have the meaning set forth in Section 6.5.1 hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

“Scheduled Defeasance Payments” shall have the meaning set forth in the
definition of the term “Defeasance Collateral”.

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a) hereof.

“Securities” shall have the meaning set forth in Section 9.1(a) hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Securitization” shall have the meaning set forth in Section 9.1(a) hereof.

“Securitization Indemnification Liabilities” shall have the meaning set forth in
Section 9.2(b) hereof.

“Securitization Indemnified Parties” shall have the meaning set forth in
Section 9.2(b) hereof.

“Securitization Vehicle” means each REMIC Trust or Grantor Trust into which all
or a portion of the Loan or an interest therein has been transferred.

“Security Instrument” shall mean that certain first priority Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of the date
hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Servicer” shall have the meaning set forth in Section 11.24(a) hereof.

“Servicing Agreement” shall have the meaning set forth in Section 11.24(a)
hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c)
hereof.

 

24



--------------------------------------------------------------------------------

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Sole Member” shall mean Consolidated-Tomoka Land Co., a Florida corporation,
the sole member of Borrower.

“Springing Recourse Event” shall have the meaning set forth in Section 11.22
hereof.

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

“Stated Maturity Date” shall mean March 3, 2018; provided, however, that, in the
event Lender changes the Monthly Payment Date in accordance with this Agreement,
the Stated Maturity Date shall also be deemed to have been changed such that the
Stated Maturity Date and the Monthly Payment Date shall occur on the same
calendar day and, if requested by Lender, Borrower shall promptly execute an
amendment to this Agreement to evidence such change.

“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.

“Survey” shall mean a current land survey for the Property, certified to the
title insurance company and Lender and its successors and assigns, in form and
substance satisfactory to Lender and prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the most
current Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys
together with the surveyor’s seal affixed to the Survey and a certification from
the surveyor in form and substance acceptable to Lender.

“Tax Account” shall have the meaning set forth in Section 6.2.1 hereof.

“Tax Funds” shall have the meaning set forth in Section 6.2.1 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof, together with all interest and
penalties thereon.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Term” shall mean the term of the Loan.

“Terminated Space” shall mean 38.75% of the Hilton Space.

“Terminated Space Re-Tenanting Event” shall mean the re-tenanting of all or a
portion of the Terminated Space by one or more substitute tenants reasonably
acceptable to Lender pursuant to one or more Leases reasonably acceptable to
Lender, subject to the following conditions precedent: (i) such substitute
tenant or tenants (v) are conducting normal business operations at the entire
Terminated Space, (w) are not the subject of any Bankruptcy Action, (x) are
paying full rental under the applicable Lease or Leases, (y) are in full
compliance with the

 

25



--------------------------------------------------------------------------------

terms and conditions of the applicable Lease or Leases, and (z) have executed
and delivered estoppel certificates acceptable to Lender; and (ii) all tenant
improvement costs, leasing commissions and other material costs and expenses
associated with re-letting the Terminated Space have been paid in full.

“Termination Account” shall have the meaning set forth in Section 6.9.1 hereof.

“Termination Fee” shall mean a fee equal to One Million Six Hundred Thirty
Thousand and No/100 Dollars ($1,630,000.00).

“Termination Funds” shall have the meaning set forth in Section 6.9.1 hereof.

“Termination Right” shall mean Hilton’s right to terminate the Hilton Lease with
respect to the Terminated Space in accordance with the terms and conditions of
the Hilton Lease.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the Lien of the Security Instrument, together with such endorsements and
affirmative coverages as Lender may require.

“Transfer” shall have the meaning set forth in Section 8.1(a) hereof.

“Transferee” shall have the meaning set forth in Section 8.1(g) hereof.

“Transferee’s SPE Constituent Entity” shall mean, with respect to any
Transferee, the entity that qualifies as a single purpose, bankruptcy remote
entity under criteria established by the Rating Agencies that is (i) the general
partner of such Transferee, if such Transferee is a limited partnership, or
(ii) the managing member of such Transferee, if such Transferee is a
multi-member limited liability company.

“Transferee’s Sponsors” shall mean, with respect to any Transferee, such
Transferee’s shareholders, general partners or managing members that, directly
or indirectly, (i) own fifty-one percent (51%) or more of legal, beneficial and
economic interests in such Transferee and (ii) are in control of such
Transferee. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

“Treasury Note Rate” shall mean, at the time of the prepayment, as applicable,
the rate of interest per annum equal to the yield to maturity (converted by
Lender to the equivalent monthly yield using Lender’s then system of conversion)
of the United States Treasury obligations selected by the holder of the Note
having maturity dates closest to, but not exceeding, the remaining term to the
Open Prepayment Commencement Date.

“Trustee” shall mean any trustee of a Securitization Vehicle.

 

26



--------------------------------------------------------------------------------

“UBSRESI” shall mean UBS Real Estate Securities Inc., a Delaware corporation,
and its successors in interest.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York or, if the context requires, in the State.

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i)
hereof.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

“U.S. Obligations” shall mean (i) direct full faith and credit obligations of
the United States of America that are not subject to prepayment, call or early
redemption or (ii) to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Treasury Regulations
Section 1.860G-2(a)(8)(ii) of the Investment Company Act of 1940, as amended.

“Yield Maintenance Default Premium” shall mean an amount equal to the greater
of: (i) five percent (5%) of the principal amount of the Loan being prepaid and
(ii) the excess, if any, of (a) the present value (determined using a discount
rate equal to the Treasury Note Rate at such time) of all scheduled payments of
principal and interest payable in respect of the principal amount of the Loan
being prepaid provided that the Note shall be deemed, for purposes of this
definition, to be due and payable on the Open Prepayment Commencement Date, over
(b) the principal amount of the Loan being prepaid.

“Yield Maintenance Premium” shall mean an amount equal to the greater of:
(i) one percent (1%) of the principal amount of the Loan being prepaid and
(ii) the excess, if any, of (a) the present value (determined using a discount
rate equal to the Treasury Note Rate at such time) of all scheduled payments of
principal and interest payable in respect of the principal amount of the Loan
being prepaid provided that the Note shall be deemed, for purposes of this
definition, to be due and payable on the Open Prepayment Commencement Date, over
(b) the principal amount of the Loan being prepaid.

Section 1.2. Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation,” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

27



--------------------------------------------------------------------------------

II. THE LOAN

Section 2.1. The Loan.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one (1)
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3 The Note. The Loan shall be evidenced by the Note and shall be repaid in
accordance with the terms of this Agreement and the Note.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) repay
any costs incurred in connection with the acquisition of the Property and/or
repay and discharge any existing loans relating to the Property, (b) pay all
past-due Basic Carrying Costs, if any, in respect of the Property, (c) deposit
the Reserve Funds, (d) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Lender, (e) fund any working capital
requirements of the Property, as approved by Lender, and (f) distribute the
balance of the proceeds, if any, to Borrower.

Section 2.2. Interest Rate.

2.2.1 Interest Rate. Interest on the Outstanding Principal Balance shall accrue
and be payable from the Closing Date up to and including the end of the last
Interest Period in which the Maturity Date occurs at the Interest Rate.

2.2.2 Default Rate. In the event that, and for so long as, any Event of Default
has occurred and remains outstanding, the Outstanding Principal Balance and, to
the extent permitted by law, overdue interest in respect of the Loan, shall
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.

2.2.3 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days in the period for
which the calculation is being made by (b) a daily rate based on a three hundred
sixty (360) day year (that is, the Interest Rate or the Default Rate, as then
applicable, expressed as an annual rate divided by 360) by (c) the Outstanding
Principal Balance.

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required or obligated to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be

 

28



--------------------------------------------------------------------------------

immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan shall, to the extent permitted by the applicable
Legal Requirements, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

Section 2.3. Loan Payments.

2.3.1 Payment Before Maturity Date. Borrower shall make a payment to Lender of
interest only on the Closing Date for the initial Interest Period. Borrower
shall make a payment to Lender equal to the Monthly Debt Service Payment Amount
on the Monthly Payment Date occurring in April, 2013 and on each Monthly Payment
Date thereafter to and including the Maturity Date.

2.3.2 Intentionally Omitted.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all interest which has accrued or would
accrue through and including the last day of the Interest Period in which the
Maturity Date occurs and all other amounts due hereunder and under the Note and
the other Loan Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents (including the Outstanding Principal Balance due and payable
on the Maturity Date if the same is not paid within three (3) days of the
Maturity Date) is not paid by Borrower within three (3) days following the date
on which it is due, Borrower shall pay to Lender upon demand an amount equal to
the lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum amount
permitted by applicable law in order to defray the expense incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment. Any such amount shall be secured by
the Security Instrument and the other Loan Documents to the extent permitted by
applicable law.

2.3.5 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement, the Note and the other Loan Documents shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the first (1st) Business Day that is immediately preceding such
due date (notwithstanding such adjustment of due dates, Borrower shall not be
entitled to any deduction of interest due under this Agreement, the Note or any
of the other Loan Documents).

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

 

29



--------------------------------------------------------------------------------

Section 2.4. Prepayments.

2.4.1 Voluntary Prepayments. Except as otherwise provided herein, Borrower shall
not have the right to prepay the Loan in whole or in part. Subject to Sections
2.4.3 and 2.4.4 hereof, on and after the Open Prepayment Commencement Date,
Borrower may, at its option and upon thirty (30) days’ prior notice to Lender
(which notice shall specify the proposed Prepayment Date), prepay the Debt in
whole (but not in part), on any date. Any prepayment received by Lender shall be
accompanied by (a) all interest which would have accrued on the amount of the
Loan to be prepaid through and including the last day of the Interest Period
related to the Monthly Payment Date next occurring following the date of such
prepayment (or, if such prepayment occurs on a Monthly Payment Date, through and
including the last day of the Interest Period related to such Monthly Payment
Date) and (b) all other sums due and payable under this Agreement, the Note, and
the other Loan Documents. If a notice of prepayment is given by Borrower to
Lender pursuant to this Section 2.4.1, the amount designated for prepayment and
all other sums required under this Section 2.4 shall be due and payable on the
proposed Prepayment Date.

2.4.2 Mandatory Prepayments. On each date on which Lender actually receives any
Net Proceeds, and if Lender is not obligated to and elects not to make such Net
Proceeds available to Borrower for a Restoration in accordance with this
Agreement, Lender may, at its option, prepay all or a portion of the Debt in an
amount equal to one hundred percent (100%) of such Net Proceeds; provided that,
if an Event of Default has occurred and remains outstanding, Lender may apply
such Net Proceeds to the payment of the Debt in any order, proportion and
priority as Lender may determine in its sole and absolute discretion. Any
prepayment received by Lender in accordance with this Section 2.4.2 shall be
(a) accompanied by (i) all interest which would have accrued on the amount of
the Loan to be prepaid through and including the last day of the Interest Period
related to the Monthly Payment Date next occurring following the date of such
prepayment (or, if such prepayment occurs on a Monthly Payment Date, through and
including the last day of the Interest Period related to such Monthly Payment
Date) and (ii) all other sums due and payable under this Agreement, the Note,
and the other Loan Documents and (b) subject to Sections 2.4.3 and 2.4.4 hereof.

2.4.3 Prepayments After Default. If, during the continuation of any Event of
Default, prepayment of all or any part of the Debt is tendered by Borrower
(which tender Lender may reject to the extent permitted by the applicable Legal
Requirements), a purchaser at foreclosure or any other Person, Borrower, such
purchaser at foreclosure or other Person shall pay, in addition to the amount of
the Loan to be prepaid, (a) an amount equal to the Yield Maintenance Default
Premium, (b) all interest which would have accrued on the amount of the Loan to
be prepaid through and including the last day of the Interest Period related to
the Monthly Payment Date next occurring following the date of such prepayment
(or, if such

 

30



--------------------------------------------------------------------------------

prepayment occurs on a Monthly Payment Date, through and including the last day
of the Interest Period related to such Monthly Payment Date), and (c) all other
sums due and payable under the Loan Documents.

2.4.4 Prepayment Prior to Defeasance Expiration Date. If the Permitted Release
Date has occurred but the Defeasance Lockout Expiration Date has not occurred,
the Debt may be prepaid in whole (but not in part) upon not less than
thirty (30) days’ prior notice to Lender specifying the Monthly Payment Date on
which prepayment is to be made; provided that (a) no Event of Default has
occurred and remains outstanding and (b) such prepayment shall be accompanied by
(i) the Yield Maintenance Premium, (ii) all interest which would have accrued on
the amount of the Loan to be prepaid through and including the last day of the
Interest Period related to the Monthly Payment Date next occurring following the
date of such prepayment (or, if such prepayment occurs on a Monthly Payment
Date, through and including the last day of the Interest Period related to such
Monthly Payment Date), and (iii) all other sums due and payable under the Loan
Documents. Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration. If a notice of
prepayment is given by Borrower to Lender pursuant to this Section 2.4.4, the
Debt shall be due and payable on the proposed Prepayment Date. Lender shall not
be obligated to accept any prepayment of the Debt unless it is accompanied by
the prepayment consideration due in connection therewith.

Section 2.5. Defeasance.

2.5.1 Conditions to Defeasance. So long as no Event of Default has occurred and
remains outstanding, Borrower shall have the right at any time after the
Defeasance Lockout Expiration Date and prior to the Open Prepayment Commencement
Date to voluntarily defease the entire Loan and obtain a release of the Lien of
the Security Instrument (a “Defeasance Event”), subject to the satisfaction of
the following conditions precedent:

(a) Borrower shall provide Lender not less than thirty (30) days’ prior notice
(or such shorter period of time if permitted by Lender in its sole discretion)
specifying a Monthly Payment Date (the “Defeasance Date”) on which the
Defeasance Event is to occur;

(b) Borrower shall pay to Lender (i) the Monthly Debt Service Payment Amount due
on the Defeasance Date and (ii) all other sums due and payable under this
Agreement, the Note and the other Loan Documents;

(c) Borrower shall deposit the applicable Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.5.2 and 2.5.3 hereof;

(d) Intentionally Omitted;

(e) Borrower shall execute and deliver to Lender a Defeasance Security Agreement
in respect of the Defeasance Collateral Account and the Defeasance Collateral;

(f) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
(i) Borrower has legally and

 

31



--------------------------------------------------------------------------------

validly transferred and assigned the Defeasance Collateral and all rights and
obligations under the Note to Successor Borrower, (ii) Lender has a legal and
valid perfected first priority security interest in the Defeasance Collateral
Account and the Defeasance Collateral, (iii) if a Securitization has occurred,
the Securitization Vehicle formed in connection with such Securitization will
not fail to maintain its status as a Securitization Vehicle as a result of the
Defeasance Event, (iv) the Defeasance Event will not result in a deemed exchange
for purposes of the Code and will not adversely affect the status of the Note as
indebtedness for federal income tax purposes, and (v) the delivery of the
Defeasance Collateral and the grant of a security interest in the Defeasance
Collateral Account and the Defeasance Collateral to Lender shall not constitute
an avoidable preference under Section 547 of the U.S. Bankruptcy Code or any
other Bankruptcy Law;

(g) If required by the Rating Agencies, Borrower shall deliver to Lender a
bankruptcy non-consolidation opinion with respect to Successor Borrower
reasonably acceptable to Lender and acceptable to the Rating Agencies in their
sole discretion;

(h) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Defeasance Event;

(i) Borrower shall deliver a certificate of a nationally recognized public
accounting firm acceptable to Lender certifying that the Defeasance Collateral
will generate amounts equal to or greater than the applicable Scheduled
Defeasance Payment on or prior to each corresponding Monthly Payment Date or
other scheduled payment date;

(j) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request;

(k) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5 have been satisfied; and

(l) Borrower shall pay all fees, costs and expenses incurred by Lender in
connection with the Defeasance Event or otherwise required to accomplish the
agreements set forth in this Section 2.5, including (i) reasonable attorneys’
fees and expenses, (ii) the fees, costs and expenses of the Rating Agencies,
(iii) any revenue, documentary stamp or intangible taxes or any other tax or
charge due in connection with the transfer of the Note, and (iv) the fees, costs
and expenses of Servicer and any Trustee. Simultaneously with the notice
described in Section 2.5.1(a) above, Borrower shall deliver to Lender an amount
reasonably determined by Lender to be sufficient to pay such fees, costs and
expenses, which amount may be used by Lender to pay such fees, costs and
expenses if a proposed Defeasance Event does not occur.

2.5.2 Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Collateral, Borrower shall open at an Eligible
Institution the defeasance collateral account (the “Defeasance Collateral
Account”) which shall at all times be an Eligible Account. Each of the U.S.
Obligations that constitutes a part of the Defeasance Collateral shall be duly
endorsed by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance that would be satisfactory to a
prudent lender (including, without limitation, such instruments as may be
required by the Eligible

 

32



--------------------------------------------------------------------------------

Institution at which the Defeasance Collateral Account is to be maintained to
effectuate book-entry transfers and pledges through the book-entry facilities of
such Eligible Institution) in order to perfect, upon the delivery of the
Defeasance Collateral, a first priority security interest therein in favor of
Lender in conformity with all applicable Legal Requirements governing the
granting of such security interest. The Defeasance Collateral Account shall
contain only (a) the Defeasance Collateral and (b) cash from principal and
interest paid on the Defeasance Collateral or other cash proceeds thereof.
Pursuant to the Defeasance Security Agreement or other appropriate agreement or
instrument, Borrower or Successor Borrower, as applicable, shall authorize and
direct that all payments received from and all proceeds of the Defeasance
Collateral be made or paid directly to the Cash Management Account (unless
otherwise directed by Lender) and applied to satisfy the Debt Service and, if
applicable, other payment obligations of Borrower under the Note. Borrower or
Successor Borrower, as applicable, shall be the owner of the Defeasance
Collateral Account and shall report all income accrued on the Defeasance
Collateral for federal, state and local income tax purposes in its income tax
return. Borrower or Successor Borrower, as applicable, shall prepay all fees,
costs and expenses associated with opening and maintaining the Defeasance
Collateral Account. Lender shall not in any way be liable by reason of any
insufficiency in the Defeasance Collateral Account.

2.5.3 Successor Borrower. In connection with a Defeasance Event, Borrower shall
establish a successor entity designated by Lender or, at Lender’s option, a
successor entity designated by Borrower (in each case, a “Successor Borrower”)
which (a) shall be a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies and (b) shall be approved by the Rating
Agencies. Any Successor Borrower may, at Borrower’s option, be an Affiliate of
Borrower unless the Rating Agencies shall require otherwise. Borrower shall
transfer and assign all rights and obligations under and to the Note, and the
Defeasance Security Agreement, together with the Defeasance Collateral, to such
Successor Borrower. Such Successor Borrower shall assume the obligations under
the Note and the Defeasance Security Agreement and Borrower shall be relieved of
its obligations under such documents. Borrower shall pay a minimum of One
Thousand and No/100 Dollars ($1,000) to any Successor Borrower as consideration
for assuming the obligations under the Note and the Defeasance Security
Agreement. Borrower shall pay all fees, costs and expenses incurred by Lender
and the Rating Agencies in connection therewith.

Section 2.6. Release of Property.

2.6.1 Release of Property. Except as set forth in Section 2.5 and this
Section 2.6, no repayment, prepayment or defeasance of all or any portion of the
Loan shall cause, give rise to a right to require, or otherwise result in, the
release of the Lien of the Security Instrument on the Property.

(a) If Borrower has elected to defease the entire Loan and the requirements of
Section 2.5 and this Section 2.6 have been fully satisfied, the Property shall
be released from the Lien of the Security Instrument and the Defeasance
Collateral Account and the Defeasance Collateral, pledged pursuant to the
Defeasance Security Agreement, shall be the sole source of collateral securing
the Note.

 

33



--------------------------------------------------------------------------------

(b) In connection with the release of the Security Instrument, Borrower shall
submit to Lender, concurrently with the notice under Section 2.5.1(a), a release
of Lien (and the related Loan Documents) for the Property for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other certificates, documents
and instruments Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all applicable Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement.

2.6.2 Release on Payment in Full.

(a) Upon payment in full of all principal and interest due on the Loan and all
other amounts due and payable under the Loan Documents in accordance with the
terms and provisions of the Loan Documents, upon the written request and at the
sole cost and expense of Borrower, Lender shall release the Lien of the Security
Instrument.

(b) In connection with the release of the Security Instrument, Borrower shall
submit to Lender, concurrently with the request under Section 2.6.2(a), a
release of Lien (and the related Loan Documents) for the Property for execution
by Lender. Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and that would be satisfactory to a prudent lender
and contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other certificates, documents
and instruments Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all applicable Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement.

Section 2.7. Clearing Account/Cash Management Account.

2.7.1 Clearing Account.

(a) During the term of the Loan, Borrower shall establish and maintain an
account (the “Clearing Account”) with Clearing Bank in trust for the benefit of
Lender in accordance with the Clearing Account Agreement. The Clearing Account
shall be under the sole dominion and control of Lender. During a Cash Management
Trigger Event Period, Lender and Servicer shall have the sole right to make
withdrawals from the Clearing Account. Provided that no Cash Management Trigger
Event Period is then in effect, Clearing Bank shall disburse all funds in the
Clearing Account to Borrower in accordance with the Clearing Account Agreement.
All costs and expenses for establishing and maintaining the Clearing Account
shall be paid by Borrower.

(b) Borrower shall cause all Rents to be delivered directly to the Clearing
Account. In accordance with the Clearing Account Agreement, Borrower shall, or
shall cause Manager to, deliver irrevocable written instructions to all tenants
under Leases to deliver all Rents payable thereunder directly to the Clearing
Account. Notwithstanding anything to the

 

34



--------------------------------------------------------------------------------

contrary contained herein or in any other Loan Documents, in the event Borrower
or Manager shall receive any amounts constituting Rents, Borrower shall, and
shall cause Manager to, deposit all such amounts received by Borrower or Manager
into the Clearing Account within one (1) Business Day after receipt thereof.

(c) Borrower shall obtain from Clearing Bank its agreement to transfer, from and
after such time as Clearing Bank has received a Cash Management Activation
Notice and until such time as Clearing Bank has received a Cash Management
De-Activation Notice, all amounts on deposit in the Clearing Account to the Cash
Management Account in immediately available funds by federal wire transfer once
every Business Day.

(d) Upon the occurrence and during the continuation of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any amounts then on deposit in the Clearing Account to the payment
of the Debt in any order, proportion and priority as Lender may determine in its
sole and absolute discretion.

(e) The Clearing Account shall not be commingled with other monies held by
Borrower or Clearing Bank.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Clearing Account and/or
the Clearing Account Agreement or the performance of the obligations for which
the Clearing Account was established.

2.7.2 Cash Management Account.

(a) During the term of the Loan, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Cash
Management Bank in trust and for the benefit of Lender in accordance with the
Cash Management Agreement. The Cash Management Account shall be under the sole
dominion and control of Lender. Lender and Servicer shall have the sole right to
make withdrawals from the Cash Management Account. All costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower.

(b) Provided that no Event of Default shall have occurred and remain
outstanding, on each Business Day during a Cash Management Trigger Event Period,
all funds on deposit in the Cash Management Account shall be applied in the
following amounts and order of priority:

(i) First funds sufficient to pay the next monthly deposit to the Tax Funds in
accordance with the terms and conditions of Section 6.2 hereof;

 

35



--------------------------------------------------------------------------------

(ii) Second, funds sufficient to pay the next monthly deposit to the Insurance
Funds in accordance with the terms and conditions of Section 6.3 hereof;

(iii) Third, funds sufficient to pay the fees and expenses of Cash Management
Bank then due and payable to Cash Management Bank in accordance with the Cash
Management Agreement;

(iv) Fourth, funds sufficient to pay the next Monthly Debt Service Payment
Amount;

(v) Fifth, funds sufficient to pay the next monthly deposit to the Capital
Expenditure Funds in accordance with the terms and conditions of Section 6.4
hereof;

(vi) Sixth, upon the occurrence of a Hilton Trigger Event, funds sufficient to
pay the next monthly deposit to the Rollover Funds in accordance with the terms
and conditions of Section 6.5 hereof;

(vii) Seventh, funds sufficient to pay any interest accruing at the Default Rate
(without duplication with clause (iv) above), late payment charges and any other
amounts then due and payable under the Loan Documents;

(viii) Eighth, funds sufficient to pay for Operating Expenses for the applicable
period incurred in accordance with an Approved Annual Budget and as set forth in
a request for payment submitted by Borrower to Lender specifying the individual
Operating Expenses in form and substance reasonably acceptable to Lender;

(ix) Ninth, funds sufficient to pay for Extraordinary Expenses for the
applicable period approved by Lender, if any;

(x) Tenth, in the event the Cash Management Trigger Period is continuing on
account of a Hilton Trigger Event, the remaining amount (the “Excess Cash Flow”)
shall be deposited into the Hilton Rollover Account and held and applied in
accordance with the terms and provisions of Sections 6.6 and 6.8 hereof;

(xi) Eleventh, during a Cash Sweep Event Period, the Excess Cash shall be
deposited into the Excess Cash Flow Account and held and applied in accordance
with the terms and conditions of Sections 6.7 and 6.8.

(xii) Lastly, the remaining amount shall be deposited into an account designated
by Borrower in accordance with the Cash Management Agreement.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Note or the other Loan Documents, upon the occurrence and during the
continuation of an Event of Default, Lender may, in addition to any and all
other rights and remedies available to Lender, apply any amounts then on deposit
in the Cash Management Account to the payment of the Debt in any order,
proportion and priority as Lender may determine in its sole and absolute
discretion.

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement, the Note and the other Loan
Documents, which sub-accounts shall at all times be Eligible Accounts (and may
be ledger or book entry accounts and not actual accounts). All costs and
expenses for establishing and maintaining such accounts shall be paid by
Borrower.

 

36



--------------------------------------------------------------------------------

2.7.3 Payments Received Under Cash Management Agreement. The insufficiency of
funds on deposit in the Cash Management Account shall not relieve Borrower from
the obligation to make any payments, as and when due pursuant to this Agreement,
the Note and the other Loan Documents, and such obligation shall be separate and
independent, and not conditioned on any event or circumstance whatsoever.
Notwithstanding anything to the contrary contained in this Agreement, the Note
or the other Loan Documents, and provided that no Event of Default shall have
occurred and remain outstanding, Borrower’s obligations with respect to the
payment of the Monthly Debt Service Payment Amount and amounts required to be
deposited into the Reserve Funds, if any, shall be deemed satisfied to the
extent sufficient amounts are deposited in the Cash Management Account to
satisfy such obligations pursuant to the Cash Management Agreement on the dates
each such payment is required, regardless of whether any of such amounts are so
applied by Lender.

III. REPRESENTATIONS AND WARRANTIES

Section 3.1. Borrower Representations.

Borrower represents and warrants to Lender that:

3.1.1 Organization.

(a) Each of Borrower and Sole Member is, and since the date of its respective
formation has been, duly organized, validly existing and in good standing with
full power and authority to own its assets and conduct its business, and is, and
since the date of its respective formation has been, duly qualified and in good
standing in all jurisdictions in which the ownership or leasing of its property
or the conduct of its business requires such qualification (except where the
failure to be so qualified would not have a Material Adverse Effect) and
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents by it, and has the
power and authority to execute, deliver and perform under this Agreement, the
other Loan Documents and all the transactions contemplated hereby and thereby.

(b) Borrower’s exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type specified in the first
paragraph of this Agreement. Borrower is incorporated or organized under the
laws of the state specified in the first paragraph of this Agreement. Borrower’s
principal place of business and chief executive office, and the place where
Borrower keeps its books and records, including recorded data of any kind or
nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period of the existence of
Borrower) and will continue to be the address of

 

37



--------------------------------------------------------------------------------

Borrower set forth in the first paragraph of this Agreement (unless Borrower
notifies Lender in writing at least thirty (30) days prior to the date of such
change). Borrower’s organizational identification number, if any, assigned by
the state of its incorporation or organization is 5274282. Borrower is a
disregarded entity for federal income tax purposes. Sole Member’s federal tax
identification number is 59-0483700.

3.1.2 Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by or on behalf of Borrower and constitute
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).

3.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any asset or property of Borrower
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement or other agreement or instrument to
which Borrower is a party or by which any of Borrower’s assets or properties is
subject, nor will such action result in any violation of the provisions of any
Legal Requirements of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s assets or properties.

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s knowledge, threatened against Borrower, Sole Member, Guarantor
or the Property, or to Borrower’s knowledge, against Manager, in any court or by
or before any other Governmental Authority that could have a Material Adverse
Effect, other than those with respect to Sole Member which have been disclosed
in public filings with the Securities Exchange Commission.

3.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which could materially and adversely affect Borrower
or the Property, or Borrower’s business, assets or properties, operations or
condition (financial or otherwise). Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which Borrower or the
Property is bound. Borrower has no material financial obligation (contingent or
otherwise) under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property as permitted under Section 3.1.24(d)
hereof and (b) obligations under the Loan Documents.

3.1.6 Consents. Each consent, approval, authorization, order, registration or
qualification of or with any court or any other Governmental Authority required
for the execution, delivery and performance by Borrower of this Agreement and
the other Loan Documents has been obtained and is in full force and effect.

 

38



--------------------------------------------------------------------------------

3.1.7 Title. Borrower has good and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instrument, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, when properly
recorded in the appropriate records, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances, and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including the Leases), all in accordance with the terms
thereof, in each case subject only to the Permitted Encumbrances. There are no
claims for payment or mechanic’s, materialman’s or other similar liens or claims
which have been filed for work, labor or materials affecting the Property which
are or may become Liens prior to, or of equal priority with, the Lien of the
Security Instrument and the other Loan Documents. None of the Permitted
Encumbrances, individually or in the aggregate, materially interfere with the
benefits of the security intended to be provided by the Security Instrument and
the other Loan Documents, materially and adversely affect the value of the
Property, impair the use or operation of the Property or impair Borrower’s
ability to perform its Obligations in a timely manner.

3.1.8 No Plan Assets. As of the date hereof and throughout the Term,
(a) Borrower does not sponsor, is not obligated to contribute to and is not
itself and will not be an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, (b) none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101, (c) Borrower is
not and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA, and (d) transactions by or with Borrower are not and will not be subject
to any statute, rule or regulation regulating investments of, or fiduciary
obligations with respect to, “governmental plans” within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement (including, but not limited to, the
exercise by Lender of any of its rights under the Loan Documents).

3.1.9 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. In the event that all or
any part of the Improvements are destroyed or damaged, said Improvements can be
legally reconstructed to their condition prior to such damage or destruction,
and thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
Borrower is not in default or violation of any order, regulation, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which could have a Material Adverse Effect. There has not been committed by
Borrower or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government, any
state or local government or any other Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s Obligations under any of the Loan Documents.

 

39



--------------------------------------------------------------------------------

3.1.10 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of the Property or otherwise in connection with
the Loan (i) are true, correct and complete in all material respects,
(ii) accurately represent the financial condition of Borrower and the Property,
as applicable, as of the date of such reports, and (iii) have been prepared in
accordance with GAAP throughout the periods covered, except as disclosed
therein. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and that
could have a Material Adverse Effect. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operation or business of Borrower or the Property from that set forth
in said financial statements.

3.1.11 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, has been threatened or is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

3.1.12 Easements; Utilities and Public Access. The Property has rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the continued use and enjoyment of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over any other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all applicable Governmental Authorities.

3.1.13 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

3.1.14 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

3.1.15 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Sole Member or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject only to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and, as to enforceability, to principles of equity), and neither
Borrower, Sole Member nor Guarantor has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

 

40



--------------------------------------------------------------------------------

3.1.16 Assignment of Leases. The Assignment of Leases creates a valid assignment
of, or a valid security interest in, certain rights under the Leases, subject
only to a license granted to Borrower to exercise certain rights and to perform
certain obligations of the lessor under the Leases, as more particularly set
forth therein. No Person other than Lender has any interest in or assignment of
the Leases or any portion of the Rents due and payable or to become due and
payable thereunder.

3.1.17 Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

3.1.18 Licenses. To Borrower’s knowledge, after due inquiry, all approvals,
authorizations, certifications, licenses and permits, including, without
limitation, certificates of completion and occupancy, required by any
Governmental Authority or otherwise necessary for the legal ownership, use,
occupancy and operation of the Property in the manner in which the Property is
currently being owned, used, occupied and operated have been obtained by or on
behalf of Borrower and are in full force and effect.

3.1.19 Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area (or, if so located, the flood insurance required pursuant to
Section 5.1.1(a)(i) is in full force and effect with respect to the Property).

3.1.20 Physical Condition. To Borrower’s knowledge, after due inquiry, the
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
any termination or threatened termination of any policy of insurance or bond.

3.1.21 Boundaries. All of the improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property. No easements or other encumbrances
affecting the Property encroach upon any of the Improvements so as to affect the
value, marketability, use or operation of the Property except those which are
insured against by the Title Insurance Policy, each of which, whether or not
insured against by the Title Insurance Policy, is shown on the Survey.

3.1.22 Leases. Borrower represents and warrants to Lender with respect to the
Leases that: (a) the rent roll attached hereto as Schedule I is true, correct
and complete and the

 

41



--------------------------------------------------------------------------------

Property is not subject to any Leases other than the Leases described in
Schedule I, (b) the Leases identified on Schedule I are in full force and effect
and there are no defaults thereunder by any party thereto and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder, (c) the copies of the Leases delivered to
Lender are true, correct and complete, and there are no oral agreements with
respect thereto, (d) no Rent (including security or other deposits) has been
paid more than one (1) month in advance of its due date, (e) all work to be
performed by the landlord under each Lease has been performed as required and
has been accepted by the applicable Tenant, (f) other than the Hilton Allowance,
any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by the landlord to any
Tenant has already been received by such Tenant, (g) all security or other
deposits are being held in accordance with the applicable Leases and all
applicable Legal Requirements, (h) Borrower has no knowledge of any notice of
termination or default with respect to any Lease; (i) Borrower has not assigned
or pledged any of the Leases, the rents or any interest therein except to
Lender; (j) no Tenant or other Person has an option, right of first refusal or
offer or any other preferential right to purchase all or any portion of, or
interest in, the Property; (k) no Tenant has any right or option for additional
space in the Improvements, (l) no Tenant has assigned its Lease or sublet all or
any portion of the premises demised thereby, (m) no Tenant has the right to
terminate its Lease prior to expiration of the stated term of such Lease; (n) no
Hazardous Substances have been disposed, stored or treated by any Tenant on,
under or about the Property; (o) Borrower does not have any knowledge of any
Tenant’s intention to use its leased premises for any activity which, directly
or indirectly, involves the use, generation, treatment, storage, disposal or
transportation of any petroleum product or any other Hazardous Substances, and
(p) all existing Leases are subordinate to the Security Instrument either
pursuant to their terms or a recorded subordination agreement.

3.1.23 Filing, Recording and Other Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under the applicable Legal Requirements in connection with the transfer of
the Property to Borrower have been paid or are being paid simultaneously
herewith. All mortgage, mortgage recording, stamp, intangible or other similar
taxes required to be paid under the applicable Legal Requirements in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.
All taxes and governmental assessments due and owing in respect of the Property
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established under the Loan Documents.

3.1.24 Single Purpose.

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Debt shall be paid in full:

(a) Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, owning, leasing managing and operating the Property, entering into
and performing its obligations under the Loan Documents, refinancing the
Property in connection with a permitted

 

42



--------------------------------------------------------------------------------

repayment of the Loan, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing, and (ii) has not owned,
does not own, and will not own any asset or property other than (A) the
Property, and (B) incidental personal property necessary for the ownership,
leasing, management or operation of the Property.

(b) Borrower has not engaged and will not engage in any business or activity
other than the ownership, leasing, management and operation of the Property and
Borrower will conduct and operate its business as presently conducted and
operated.

(c) Borrower has not entered and will not enter into any contract or agreement
with any Affiliate of Borrower, any constituent party of Borrower or any
Affiliate of any constituent party, except upon terms and conditions that are
intrinsically fair, commercially reasonable, and no less favorable to it than
those that would be available on an arm’s-length basis from an unrelated third
party.

(d) Borrower has not incurred and will not incur any Indebtedness other than
(i) the Debt and (ii) unsecured trade payables and operational debt not
evidenced by a note and in an aggregate amount not exceeding one percent (1%) of
the original principal amount of the Loan at any one time; provided that any
Indebtedness incurred pursuant to clause (ii) shall be (A) outstanding not more
than sixty (60) days and (B) incurred in the ordinary course of business. No
Indebtedness, other than the Debt, may be secured (senior, subordinate or pari
passu) by the Property.

(e) Borrower has not made and will not make any loans or advances to any other
Person (including any Affiliate of Borrower, any constituent party of Borrower
or any Affiliate of any constituent party), and has not acquired and shall not
acquire obligations or securities of its Affiliates.

(f) Borrower has been, is, and will remain solvent and Borrower has paid its
debt and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same became due and will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

(g) (i) Borrower has done or caused to be done, and will do and cause to be
done, all things necessary to observe its organizational formalities and
preserve its existence, (ii) Borrower has not terminated or failed to comply
with and will not terminate or fail to comply with the provisions of its
Organizational Documents, (iii) Borrower has not amended, modified or otherwise
changed its Organizational Documents and (iv) unless (A) Lender has consented in
writing and (B) following a Securitization of the Loan, the Rating Agencies have
issued a Rating Agency Confirmation in connection therewith, Borrower will not
amend, modify or otherwise change its Organizational Documents with respect to
the “single purpose entity” representations and covenants set forth therein.

(h) Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower’s assets have not been listed as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may have been included in a consolidated financial

 

43



--------------------------------------------------------------------------------

statement of its Affiliates; provided that, if applicable, (i) appropriate
notation were made on such consolidated financial statements to indicate the
separateness of Borrower and such Affiliates and to indicate that Borrower’s
assets and credit were not available to satisfy the debts and other obligations
of such Affiliates or any other Person, and (ii) such assets were listed on
Borrower’s own separate balance sheet. Borrower’s assets will not be listed as
assets on the financial statement of any other Person; provided, however, that
Borrower’s assets may be included in a consolidated financial statement of its
Affiliates provided that (A) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Borrower and
such Affiliates and to indicate that Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (B) such assets shall be listed on Borrower’s own separate
balance sheet. Borrower has filed (if Borrower has filed) and shall file its own
tax returns (except to the extent that Borrower was or is treated as a
“disregarded entity” for tax purposes and was or is not required to file tax
returns under applicable law) and has not filed and shall not file a
consolidated federal income tax return with any other Person. Borrower has
maintained and shall maintain its books, records, resolutions and agreements as
official records.

(i) Borrower (i) has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of
Borrower), (ii) has corrected and shall correct any known misunderstanding
regarding its status as a separate entity, (iii) has conducted and shall conduct
business in its own name, (iv) has not identified and shall not identify itself
or any of its Affiliates as a division or department or part of the other and
(v) has maintained and utilized and shall maintain and utilize separate
stationery, invoices and checks bearing its own name.

(j) Borrower has maintained and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.

(k) Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower, any sale or other transfer of all or
substantially all of its assets or any sale or other transfer outside the
ordinary course of business.

(l) Borrower has not commingled and will not commingle funds or other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

(m) Borrower has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.

(n) Borrower did not assume, guarantee or become obligated for the debts or
obligations of any other Person and did not hold itself out to be responsible
for or have its credit or assets available to satisfy the debts or obligations
of any other Person. Borrower will not assume, guarantee or become obligated for
the debts or obligations of any other Person and does not and will not hold
itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person.

 

44



--------------------------------------------------------------------------------

(o) [Intentionally Omitted].

(p) The Organizational Documents of Borrower shall provide that Borrower will
not (and Borrower agrees that it will not), without the unanimous consent of its
board of directors or managers, (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official for
Borrower or a substantial portion of its assets or properties, (iii) take any
action that might cause Borrower to become insolvent, (iv) make an assignment
for the benefit of creditors, (v) admit in writing Borrower’s inability to pay
its debts generally as they become due, (vi) declare or effectuate a moratorium
on the payment of any obligations, or (vii) take any action in furtherance of
any of the foregoing. In addition, the Organizational Documents of Borrower
shall provide that, when voting with respect to any of the matters set forth in
the immediately preceding sentence of this Section 3.1.24(p), the board of
directors or managers of Borrower, as applicable, shall consider only the
interests of Borrower, including its creditors.

(q) [Intentionally Omitted].

(r) The Organizational Documents of Borrower shall provide that, as long as any
portion of the Debt remains outstanding, except as expressly permitted pursuant
to the terms of the Loan Documents, (i) Sole Member may not resign, and (ii) no
additional member shall be admitted to Borrower.

(s) The Organizational Documents of Borrower shall provide that, as long as any
portion of the Debt remains outstanding: (i) Borrower shall be dissolved, and
its affairs shall be wound up, only upon the first to occur of the following:
(A) the termination of the legal existence of the last remaining member of
Borrower or the occurrence of any other event which terminates the continued
membership of the last remaining member of Borrower in Borrower unless the
business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interests in Borrower and the admission of
the transferee, if permitted pursuant to the Organizational Documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
Organizational Documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (1) to continue the existence of Borrower, and
(2) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (iii) the bankruptcy of Sole Member or a Special Member shall not

 

45



--------------------------------------------------------------------------------

cause such Sole Member or Special Member to cease to be a member of Borrower and
upon the occurrence of such event, the business of Borrower shall continue
without dissolution; (iv) in the event of the dissolution of Borrower, Borrower
shall conduct only such activities as are necessary to wind up its affairs
(including the sale of its assets and properties in an orderly manner), and its
assets and properties shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (v) to the fullest extent
permitted by applicable law, Sole Member shall irrevocably waive any right or
power that it might have to cause Borrower or any of its assets or properties to
be partitioned, to cause the appointment of a receiver for all or any portion of
the assets or properties of Borrower, to compel any sale of all or any portion
of the assets or properties of Borrower pursuant to any applicable law or to
file a complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of Borrower.

(t) Borrower hereby covenants and agrees that it will comply with or cause the
compliance with, (i) all of the representations, warranties and covenants in
this Section 3.1.24, and (ii) all of the Organizational Documents of Borrower.

(u) Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.

(v) Borrower has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.

(w) Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it. Borrower has paid and shall
pay from its assets all obligations of any kind incurred.

(x) Borrower has not (i) filed a bankruptcy, insolvency or reorganization
petition or otherwise instituted insolvency proceedings or otherwise sought any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for Borrower or for all or any portion of Borrower’s assets or properties,
(iii) made any assignment for the benefit of Borrower’s creditors, or (iv) taken
any action that might have caused Borrower to become insolvent. Without the
unanimous consent of all of its directors or managers, as applicable, will not
(A) file a bankruptcy, insolvency or reorganization petition or otherwise
institute insolvency proceedings or otherwise seek any relief under any laws
relating to the relief from debts or the protection of debtors generally,
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for Borrower or for all
or any portion of Borrower’s assets or properties, (C) make any assignment for
the benefit of Borrower’s creditors, or (D) take any action that might cause
Borrower to become insolvent.

(y) Borrower has maintained and will maintain an arm’s-length relationship with
its Affiliates.

 

46



--------------------------------------------------------------------------------

(z) Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.

(aa) Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets or properties for the benefit of, or to secure the obligations
of, any other Person.

(bb) Borrower has had, has and will have no obligation to indemnify its
directors, managers, officers or members, as the case may be, or, if applicable,
has such an obligation that is fully subordinated to the Debt and that will not
constitute a claim against Borrower if cash flow in excess of the amount
required to pay the Debt is insufficient to pay such obligation.

(cc) The Organizational Documents of Borrower shall provide that Borrower will
not: (i) dissolve, merge, liquidate, consolidate; (ii) sell, transfer, dispose,
or encumber (except in accordance with the Loan Documents) all or substantially
all of its assets or properties or acquire all or substantially all of the
assets or properties of any other Person; or (iii) engage in any other business
activity, or amend its Organizational Documents with respect to any of the
matters set forth in this Section 3.1.24, without the prior consent of Lender in
its sole discretion.

(dd) Borrower will consider the interests of Borrower’s creditors in connection
with all actions.

(ee) Borrower has not had and, except in connection with the Loan, does not have
and will not have any of its obligations guaranteed by any Affiliate.

(ff) Borrower has not owned or acquired and will not own or acquire any stock or
securities of any Person (except to the extent expressly permitted under the
Loan Documents).

(gg) Borrower has not bought or held and will not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities).

(hh) Borrower has not formed, acquired or held and will not form, acquire or
hold any subsidiary (whether corporation, partnership, limited liability company
or other entity), and Borrower has not owned and will not own any equity
interest in any other entity.

3.1.25 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower.
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

3.1.26 Solvency. Borrower (a) has not entered into the transaction or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately

 

47



--------------------------------------------------------------------------------

following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become or may become absolute and matured. Borrower’s
assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Borrower does not intend to, and does not believe
that it will, incur debt and liabilities (including contingent liabilities and
other commitments) beyond its ability to pay such debt and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
Borrower and the amounts to be payable on or in respect of obligations of
Borrower).

3.1.27 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by any Legal Requirements or by the terms and
conditions of this Agreement or the other Loan Documents.

3.1.28 Organizational Chart. The organizational chart attached hereto as
Schedule III, relating to Borrower and certain Affiliates and other Persons, is
true, correct and complete on and as of the date hereof. No Person, other than
those Persons shown on Schedule III, has any ownership interest in, or right of
control, directly or indirectly, in Borrower.

3.1.29 Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.30 No Other Debt. Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.

3.1.31 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; or (b) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.

3.1.32 [Intentionally Omitted]

3.1.33 No Bankruptcy Filing. No petition in bankruptcy has ever been filed
against Borrower or any constituent party of Borrower, and neither Borrower nor
any constituent party of Borrower has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent parties is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s or such
constituent party’s assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against Borrower or any of
its constituent parties.

 

48



--------------------------------------------------------------------------------

3.1.34 Full and Accurate Disclosure. To Borrower’s knowledge, no information
contained in this Agreement, the other Loan Documents, or any written statement
or document furnished by or on behalf of Borrower in connection with the Loan or
pursuant to the terms of this Agreement or any other Loan Document contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made. To Borrower’s knowledge, there is
no fact or circumstance presently known to Borrower which has not been disclosed
to Lender and which could have a Material Adverse Effect.

3.1.35 Foreign Person. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

3.1.36 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms of this Agreement or the other Loan Documents
and all statements of fact made by or on behalf of Borrower in this Agreement or
in any other Loan Document, are true, correct and complete in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information or statement of fact
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise has or could have a Material Adverse Effect.

3.1.37 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

3.1.38 Perfection of Accounts. Borrower hereby represents and warrants to Lender
that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Clearing Account and the Cash Management Account in favor of Lender, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from Borrower. Other than in connection with
the Loan Documents, Borrower has not sold, pledged, transferred or otherwise
conveyed the Clearing Account and the Cash Management Account;

(b) The Clearing Account and the Cash Management Account constitute “deposit
accounts” or “securities accounts” within the meaning of the Uniform Commercial
Code;

(c) Pursuant and subject to the terms of this Agreement and the other Loan
Documents, Clearing Bank and Cash Management Bank have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of

 

49



--------------------------------------------------------------------------------

the Clearing Account and the Cash Management Account and all sums at any time
held, deposited or invested therein, together with any interest or other
earnings thereon, and all proceeds thereof (including proceeds of sales and
other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

(d) The Clearing Account and the Cash Management Account are not in the name of
any Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has
not consented to Clearing Bank or Cash Management Bank complying with
instructions with respect to the Clearing Account or the Cash Management Account
from any Person other than Lender.

3.1.39 [Intentionally Omitted]

3.1.40 REA. Borrower hereby represents and warrants to Lender with respect to
the REA:

(a) Borrower is a party to the REA and the REA is in full force and effect and
has not been amended or modified and Borrower’s interest therein has not been
assigned pursuant to any assignment which survives the Closing Date except the
assignment to Lender pursuant to the Loan Documents.

(b) Borrower is not in default under the REA and, to the best of Borrower’s
knowledge, no other party to the REA is in default thereunder and there is no
existing condition which, but for the passage of time or the giving of notice or
both, could result in a default under the REA.

(c) To the best of Borrower’s knowledge, after due inquiry, the current
addresses to which notices are sent to Borrower or any other party to the REA
are correctly set forth in the REA.

(d) There are no set-offs, claims, counterclaims or defenses being asserted or
capable of being asserted after giving the requisite notice, if any, required
under the REA or otherwise known by Borrower or any other party to the REA for
the enforcement of the obligations of any party under the REA.

(e) There are no Liens capable of being asserted for amounts due under the
provisions of the REA which, if unpaid, may be asserted as a Lien prior to the
Lien of the Security Instrument.

(f) All common charges and other sums due from Borrower under the REA have been
paid to the extent they are payable on or prior to the date hereof.

(g) Lender is an “Institutional Lender” for purposes of the REA and is entitled
to all rights of an “Institutional Lender” or holder of a “mortgage” as defined
in the REA.

 

50



--------------------------------------------------------------------------------

3.1.41 Patriot Act.

(a) None of Borrower or any of its constituents or Affiliates, and to the best
of Borrower’s knowledge, any of their respective brokers or other agents acting
or benefiting in any capacity in connection with the Loan is a Prohibited
Person.

(b) None of Borrower, any of its constituents or Affiliates and any of their
respective brokers or other agents acting in any capacity in connection with the
Loan, (i) has conducted or will conduct any business or has engaged or will
engage in any transaction or dealing with any Prohibited Person, including
making or receiving any contribution of funds, goods or services to or for the
benefit of any Prohibited Person, (ii) has dealt or will deal in, or otherwise
has engaged or will engage in, any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or
(iii) has engaged or will engage in or has conspired or will conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Patriot Act.

(c) Borrower covenants and agrees to deliver to Lender any certification or
other evidence requested from time to time by Lender in its sole discretion,
confirming Borrower’s compliance with this Section 3.1.41.

3.1.42 [Intentionally Omitted].

3.1.43 No Casualty. The Property has suffered no material Casualty which has not
been fully repaired and the cost thereof fully paid.

3.1.44 Purchase Options. Neither the Property, any part thereof nor any interest
therein is subject to any purchase options, rights of first refusal to purchase,
rights of first offer to purchase or other similar rights in favor of any
Person.

3.1.45 Use of Property. The Property consists solely of an office building and
related operations and is used for no other purpose.

3.1.46 Fiscal Year. Each fiscal year of Borrower commences on January 1.

3.1.47 Material Agreements.

(a) Borrower has not entered into, and is not bound by, any Material Agreement
which continues in existence, except those previously disclosed in writing to
Lender.

(b) Each of the Material Agreements is in full force and effect, there are no
monetary or other defaults by Borrower thereunder and, to the best knowledge of
Borrower, there are no monetary or other defaults thereunder by any other party
thereto. None of Borrower, Manager or any other Person acting on Borrower’s
behalf has given or received any notice of default under any Material Agreement
that remains outstanding or in dispute.

(c) Borrower has delivered true, correct and complete copies of the Material
Agreements (including all amendments and supplements thereto) to Lender.

(d) No Material Agreement has as a party an Affiliate of Borrower.

 

51



--------------------------------------------------------------------------------

3.1.48 Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a Material Adverse Effect. Borrower
has no known contingent liabilities.

3.1.49 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

3.1.50 Underwriting Representations. Borrower hereby represents that it:

(a) has no judgments or liens of any nature against it except for tax liens not
yet due;

(b) is not involved in any dispute with any taxing authority;

(c) is not now, nor has ever been, a party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it or its assets or properties that has not been paid in full;

(d) has obtained a current Phase I environmental site assessment (and, if
applicable, a current Phase II environmental assessment) (collectively, the
“ESA”) for the Property prepared consistent with ASTM Practice E 1527 and the
ESA has not identified any recognized environmental conditions that require
further investigation or remediation; and

(e) each amendment and restatement of Borrower’s Organizational Documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to such amendment or restatement from time to
time.

Section 3.2. Survival of Representations.

The representations and warranties set forth in Section 3.1 hereof shall survive
for so long as any amount remains payable to Lender under this Agreement or any
of the other Loan Documents.

IV. BORROWER COVENANTS

Section 4.1. Borrower Affirmative Covenants.

Borrower hereby covenants and agrees with Lender that:

4.1.1 Existence; Compliance with Legal Requirements. Each of Borrower and Sole
Member shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply with all Legal Requirements applicable to it and the
Property. There shall never be committed by Borrower and Borrower shall not
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit any act or omission affording the federal government, any
state or local government or any other Governmental Authority the right of
forfeiture against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit

 

52



--------------------------------------------------------------------------------

or suffer to exist any act or omission affording such right of forfeiture.
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all of its assets and properties used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Security Instrument. Borrower shall keep the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. Borrower shall operate
the Property in accordance with the terms and provisions of the O&M Agreement in
all material respects. After prior notice to Lender, Borrower, at its sole cost
and expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement; provided that (a) no
Default or Event of Default has occurred and remains outstanding; (b) Borrower
is permitted to do so under the provisions of any mortgage or deed of trust
superior in lien to the Security Instrument; (c) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or the Property is subject and shall not constitute
a default thereunder and such proceeding shall be conducted in accordance with
all applicable statutes, laws and ordinances; (d) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (e) Borrower shall promptly upon final
determination thereof comply with such Legal Requirement determined to be valid
or applicable or cure any violation of such Legal Requirement; (f) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or the Property; (g) Borrower shall furnish such cash or other
security as may be required in the proceeding, or as may be requested by Lender,
to ensure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith; and (h) such contest by Borrower is
not in violation of the Leases. Lender may apply any such security or part
thereof as necessary to cause compliance with such Legal Requirement at any time
when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established or the Property (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost or there shall be any danger of the Lien
of the Security Instrument being primed by any related Lien.

4.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 6.2 hereof. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges no
later than ten (10) days prior to the date the same shall become delinquent;
provided, however, that Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Lender pursuant
to Section 6.2 hereof. Borrower shall not permit or suffer and shall promptly
cause to be paid and discharged any Lien or charge against the Property. After
prior notice to Lender, Borrower, at its sole cost and expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges; provided that (a) no Default or Event of Default has
occurred and remains outstanding;

 

53



--------------------------------------------------------------------------------

(b) Borrower is permitted to do so under the provisions of any mortgage or deed
of trust superior in lien to the Security Instrument; (c) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which Borrower or the Property is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (d) neither the Property nor
any part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (e) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (f) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; (g) Borrower shall furnish
such cash or other security as may be required in the proceeding, or as may be
requested by Lender, to ensure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon; and (h) such contest by
Borrower is not in violation of the Leases. Lender may pay over, assign or
transfer any such security or part thereof to the claimant entitled thereto at
any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, canceled or
lost or there shall be any danger of the Lien of the Security Instrument being
primed by any related Lien.

4.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened against the Property,
Borrower, Sole Member or Guarantor which, if adversely determined, could have a
Material Adverse Effect. Borrower shall cooperate fully with Lender with respect
to any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or under any of the other
Loan Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

4.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

4.1.5 Further Assurances; Supplemental Mortgage Affidavits. Borrower shall, at
Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) cure, or cause to be cured, any defects in the execution and delivery of the
Loan Documents;

(c) execute and deliver, or cause to be executed and delivered, all such
documents, instruments, certificates, assignments and other writings and do, or
cause to be done, such other acts necessary or desirable (i) to correct any
omissions in the Loan Documents, (ii) to evidence and more fully describe the
collateral at any time securing or intended to secure the

 

54



--------------------------------------------------------------------------------

Obligations, (iii) to perfect, protect or preserve any Liens created under any
of the Loan Documents or (iv) to make any recordings, file any notices, or
obtain any consents, as may be necessary or appropriate in connection therewith;
and

(d) do and execute, or cause to be done and executed, all such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents, as Lender shall reasonably require from time to time.

4.1.6 Financial Reporting.

(a) GAAP. Borrower shall keep and maintain, or shall cause to be kept and
maintained, in accordance with GAAP (or such other accounting basis acceptable
to Lender) and the requirements of Regulation AB (if applicable), proper and
accurate books, records and accounts reflecting all of the financial affairs of
Borrower and all items of income and expense in connection with the operation of
the Property. All financial statements delivered to Lender pursuant to this
Section 4.1.6 shall be prepared in accordance with GAAP (or such other
accounting basis acceptable to Lender) and consistently applied and the
requirements of Regulation AB (if applicable).

(b) Monthly Reports. Prior to a Securitization and if requested by Lender,
Borrower shall furnish, or cause to be furnished, to Lender on or before twenty
(20) days after the end of each calendar month the following items, accompanied
by an Officer’s Certificate stating that such items are true, correct and
complete and fairly present the financial condition and results of the
operations of Borrower and the Property (subject to normal year-end adjustments)
as applicable: (i) a rent roll for the subject month; (ii) monthly and
year-to-date operating statements prepared for such month, noting Gross Income
from Operations, Operating Expenses, Capital Expenditures, Net Operating Income,
Net Cash Flow and such other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such month, all in form satisfactory to Lender; and (iii) a calculation
reflecting the Debt Service Coverage Ratio as of the last day of such month for
such month and for the immediately preceding twelve (12) month period. In
addition, such Officer’s Certificate shall also state the representations and
warranties of Borrower set forth in Section 3.1.24 are true and correct as of
the date of such certificate and that there are no trade payables and
operational debt outstanding for more than sixty (60) days.

(c) Quarterly Reports. Borrower shall furnish, or cause to be furnished, to
Lender on or before forty-five (45) days after the end of each calendar quarter
the following items, accompanied by an Officer’s Certificate stating that such
items are true, correct and complete and fairly present the financial condition
and results of the operations of Borrower and the Property (subject to normal
year-end adjustments) as applicable: (i) a rent roll for the subject quarter;
(ii) (A) a balance sheet for Borrower as of the last day of such quarter and
(B) quarterly and year-to-date operating statements prepared for such quarter,
noting Gross Income from Operations, Operating Expenses, Capital Expenditures,
Net Operating Income, Net Cash Flow and such other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Property during such quarter, all in form satisfactory to Lender; and
(iii) a calculation reflecting the Debt Service Coverage Ratio as of the last
day of such quarter for

 

55



--------------------------------------------------------------------------------

such quarter and for the last four quarters. In addition, such Officer’s
Certificate shall also state that the representations and warranties of Borrower
set forth in Section 3.1.24 are true and correct as of the date of such
certificate and that there are no trade payables and operational debt
outstanding for more than sixty (60) days.

(d) Annual Reports. Borrower shall furnish, or cause to be furnished, to Lender
annually, within ninety (90) days following the end of each Fiscal Year of
Borrower, a complete copy of Borrower’s annual unaudited financial statements
prepared by a certified public accountant acceptable to Lender in accordance
with GAAP (or such other accounting basis acceptable to Lender) and the
requirements of Regulation AB (if applicable) covering the Property for such
Fiscal Year and containing statements of profit and loss for Borrower and the
Property and a balance sheet for Borrower. Such statements shall set forth the
financial condition and the results of operations for the Property for such
Fiscal Year and shall include, but not be limited to, amounts representing
annual Gross Income from Operations, Operating Expenses, Capital Expenditures,
Net Operating Income and Net Cash Flow. Borrower’s annual financial statements
shall be accompanied by (i) an Officer’s Certificate stating that each such
annual financial statement presents fairly the financial condition and the
results of operations of Borrower and the Property being reported upon and has
been prepared in accordance with GAAP (or such other accounting basis acceptable
to Lender) and the requirements of Regulation AB (if applicable), (ii) an
unqualified opinion of a certified public accountant reasonably acceptable to
Lender, (iii) a list of tenants, if any, occupying more than ten percent
(10%) of the total floor area of the Improvements, (iv) a breakdown showing the
year in which each Lease then in effect expires and the percentage of total
floor area of the Improvements and the percentage of base rent with respect to
which Leases shall expire in each such year, each such percentage to be
expressed on both a per year and cumulative basis, and (v) a schedule prepared
by such independent certified public accountant reconciling Net Operating Income
to Net Cash Flow, which shall itemize all adjustments made to Net Operating
Income to arrive at Net Cash Flow deemed material by such certified public
accountant.

(e) Certification; Supporting Documentation. Each such financial statement shall
be in scope and detail reasonably satisfactory to Lender and certified by the
chief financial officer or representative of Borrower.

(f) Access. Lender shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of Borrower or other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any reasonable costs and
expenses incurred by Lender to examine Borrower’s accounting records with
respect to the Property, as Lender shall reasonably determine to be necessary or
appropriate in the protection of Lender’s interest.

(g) Format of Delivery. Any reports, statements or other information required to
be delivered under this Agreement shall be delivered (i) in paper form, (ii) on
a CD, and (iii) if requested by Lender and within the capabilities of Borrower’s
data systems without change or modification thereto, in electronic form
reasonably acceptable to Lender.

 

56



--------------------------------------------------------------------------------

(h) Annual Budget. For the partial year period commencing on the date hereof,
and for each Fiscal Year thereafter, Borrower shall submit to Lender an Annual
Budget not later than sixty (60) days prior to the commencement of such period
or Fiscal Year, which Annual Budget shall set forth, on a month-by-month basis,
in reasonable detail, each line item of Borrower’s good faith estimate of Gross
Income from Operations, Operating Expenses and Capital Expenditures for such
period or Fiscal Year and shall otherwise be in form reasonably satisfactory to
Lender. The Annual Budget shall be subject to Lender’s reasonable approval (each
such Annual Budget, an “Approved Annual Budget”). In the event that Lender
objects to a proposed Annual Budget submitted by Borrower, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise such Annual Budget and resubmit the same to
Lender. Lender shall advise Borrower of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise the same in accordance with the process described in this
Section 4.1.6(h) until Lender approves the Annual Budget. Until such time that
Lender approves a proposed Annual Budget, the most recent Approved Annual Budget
shall apply; provided that, such Approved Annual Budget shall be adjusted to
reflect actual increases in Taxes, Insurance Premiums and Other Charges. In the
event that Borrower must incur an extraordinary operating expense or capital
expense not set forth in the applicable Approved Annual Budget (each, an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval.

(i) Additional Information. Borrower shall submit to Lender the financial data
and financial statements required, and within the time periods required, under
Sections 9.1(d), (e) and (f), if and when applicable.

(j) Other Required Information. Borrower shall furnish to Lender, within ten
(10) Business Days after request (or as soon thereafter as may be reasonably
possible), such further detailed information with respect to the operation of
the Property and the financial affairs of Borrower as may be reasonably
requested by Lender (including, without limitation, a comparison of the budgeted
income and expenses as set forth in the applicable Approved Annual Budget and
the actual income and expenses for the applicable month, quarter or year and
year-to-date for the Property, together with a detailed explanation of any
variances of more than ten percent (10%) between budgeted and actual amounts for
such periods).

(k) Reporting Default. If Borrower fails to provide to Lender the financial
statements and other information specified in this Section 4.1.6 within the
respective time period specified, and such failure is not remedied within five
(5) Business Days following Borrower’s receipt of written notice of such failure
from Lender, then (i) such continued failure shall, at Lender’s election,
constitute an Event of Default upon notice from Lender, and (ii) Borrower shall
pay to Lender a fee in the amount of $5,000 immediately upon the occurrence of
such continued failure and again upon the expiration of each 30-day period
thereafter until compliance is achieved, which amounts shall constitute a
portion of the Obligations and, if unpaid, shall accrue interest at the Default
Rate.

 

57



--------------------------------------------------------------------------------

4.1.7 Title to Property. Borrower shall warrant and defend (a) its title to the
Property, subject only to Permitted Encumbrances, and (b) the validity and
priority of the Liens of the Security Instrument and the Assignment of Leases on
the Property, subject only to Permitted Encumbrances, in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property or any part
thereof is claimed by any other Person except as expressly permitted hereunder.

4.1.8 Estoppel Statement.

(a) Borrower shall deliver to Lender, within five (5) Business Days after
Lender’s request, a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Loan, (ii) the unpaid principal amount
of the Loan, (iii) the interest rate of the Loan, (iv) the date installments of
principal and/or interest were last paid, (v) any offsets or defenses to the
payment and performance of the Obligations, if any, and (vi) that this Agreement
and the other Loan Documents are valid, legal and binding obligations of
Borrower and have not been modified (or, if modified, giving particulars of such
modification).

(b) Borrower shall deliver to Lender, within thirty (30) days after Lender’s
request, an estoppel certificate from each Tenant under any Lease in form and
substance reasonably satisfactory to Lender; provided that (i) Borrower shall
only be required to use commercially reasonable efforts to obtain an estoppel
certificate from any Tenant not required to provide an estoppel certificate
under its Lease, (ii) such estoppel certificate may be in the form required
under such Lease, and (iii) after the final Securitization of the Loan, Borrower
shall not be required to deliver such estoppel certificate from any Tenant more
frequently than two (2) times in any calendar year.

(c) Borrower shall use its commercially reasonable efforts to deliver to Lender,
within thirty (30) days after Lender’s request, an estoppel certificate from
each party under the REA in form and substance reasonably satisfactory to
Lender; provided that such estoppel certificate may be in the form required
under the REA.

4.1.9 Leases.

(a) All Leases and all renewals of Leases executed after the date hereof shall
(i) provide for economic terms, including rental rates, comparable to existing
local market rates for similar properties, (ii) be on commercially reasonable
terms, (iii) have a term of not less than three (3) years (unless Lender
approves in writing a shorter term), (iv) have a term of not more than fifteen
(15) years, including all extensions and renewals (unless Lender approves in
writing a longer term), (v) provide that such Lease is subordinate to the
Security Instrument and the Assignment of Leases and that the Tenant thereunder
will attorn to Lender and any purchaser at a foreclosure sale, (vi) be with
Tenants that are creditworthy, (vii) be written substantially in accordance with
a standard form of Lease which shall have been approved in writing by Lender
(subject to any commercially reasonable changes made in the course of
negotiations with the applicable Tenant), (viii) not be with any Affiliate of
Borrower, Guarantor or Manager, and (ix) not contain (1) any option to purchase,
any right of first option to purchase or any right of first refusal to purchase
which are exercisable prior to the Maturity Date and which are not expressly

 

58



--------------------------------------------------------------------------------

subordinate to Lender’s rights and remedies under, and the Lien of, the Security
Instrument, or (2) any right to terminate (except in the event of destruction or
condemnation of all or substantially all of the Property), any requirement for a
non-disturbance or recognition agreement, or any other terms which could
materially adversely affect Lender’s rights under the Loan Documents; provided
that, in connection with renewals of Leases existing on the date hereof, any
applicable term that would otherwise breach the requirements set forth in this
Section 4.1.9(a) shall be permitted to the extent necessary to implement a
renewal term expressly contained in the applicable Lease and with respect to
which Borrower has no discretion.

(b) Borrower (i) shall perform the obligations which Borrower is required to
perform under the Leases; (ii) shall enforce the obligations to be performed by
the Tenants thereunder; (iii) shall promptly furnish to Lender any notice of
default or termination received by Borrower from any Tenant, and any notice of
default or termination given by Borrower to any Tenant; (iv) shall not collect
any Rents for more than one (1) month in advance of the time when the same shall
become due, except for bona fide security deposits not in excess of an amount
equal to two (2) months’ rent; (v) shall not enter into any ground Lease or
master Lease of any part of the Property; (vi) shall not further assign or
encumber any Lease or the Rents (except as contemplated by the Loan Documents);
(vii) shall not, except with Lender’s prior consent, cancel or accept surrender
or termination of any Lease, with the exception of the Termination Right under
the Hilton Lease; and (viii) shall not, except with Lender’s prior consent,
modify or amend any Lease (except as expressly permitted in subparagraph
(c) below; and except, solely with respect to Leases that are not Major Leases,
for minor modifications and amendments entered into in the ordinary course of
business, consistent with prudent property management practices, not affecting
the economic terms of the applicable Lease). Any action in violation of
clause (v), (vi), (vii) or (viii) of this Section 4.1.9(b) shall be void at the
election of Lender.

(c) All Major Leases and all renewals, modifications and amendments thereof
(other than renewals, modifications and amendments strictly limited to the
implementation of options or rights expressly contained in Major Leases and with
respect to which Borrower has no discretion as to the terms thereof) executed
after the date hereof shall be subject to Lender’s prior approval, not to be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Borrower shall be permitted to modify or amend the Hilton Lease without Lender’s
consent provided that (i) all terms, conditions and provisions set forth in this
Section 4.1.9 are satisfied, other than those which are expressly modified
pursuant to this subsection (c); (ii) any renewal or extension term in such
modification or extension shall not expire prior to the date which is five
(5) years’ beyond the then current expiration date under the Hilton Lease
(discounting any other renewal or extension options set forth therein); and
(iii) after taking into account any modifications to the Rents payable
thereunder, the pro forma Debt Service Coverage Ratio, as determined by Lender,
shall be equal to or greater than 3.29:1.0.

(d) Borrower shall not permit or consent to any assignment or sublease of any
Major Lease without Lender’s prior approval (other than any assignment or
sublease expressly permitted under a Major Lease pursuant to a unilateral right
of Tenant thereunder not requiring the consent of Borrower).

(e) Upon Borrower’s request and at Borrower’s sole cost and expense, Lender
shall execute and deliver its standard form of subordination, non-disturbance
and attornment agreement to Tenant under any future Major Lease approved by
Lender, with such commercially reasonable changes as may be requested by such
Tenant and which are acceptable to Lender.

 

59



--------------------------------------------------------------------------------

(f) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Lender in connection with the review
of any proposed Major Lease, any other matter requiring Lender’s consent under
this Section 4.1.9 or execution and delivery of any subordination,
non-disturbance and attornment agreement in accordance with this Section 4.1.9.

(g) Within ten (10) days after Lender’s request, Borrower shall furnish to
Lender a statement of all tenant security or other deposits and copies of all
Leases not previously delivered to Lender, certified as being true, correct and
complete.

(h) All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all applicable Legal Requirements, shall not be
commingled with any other funds of Borrower and, if cash, shall be deposited by
Borrower in a separately designated account under Borrower’s control at Clearing
Bank. After the occurrence of an Event of Default, Borrower shall, if permitted
by the applicable Legal Requirements, cause all such security deposits (and any
interest thereon) to be transferred to the Cash Management Account to be held by
Cash Management Bank in a separate Eligible Account subject to the terms of the
Leases. Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under the applicable Legal Requirements (i) shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as described above, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall, if permitted by the
applicable Legal Requirements, name Lender as payee or mortgagee thereunder (or,
at Lender’s option, be fully assignable to Lender), and (iv) shall in all
respects comply with the applicable Legal Requirements and otherwise be
satisfactory to Lender. Borrower shall, upon request, provide Lender with
evidence satisfactory to Lender of Borrower’s compliance with the foregoing.

4.1.10 Alterations. Lender’s prior approval shall be required in connection with
any alterations to the Property (a)(i) that could have a Material Adverse
Effect, (ii) the cost of which (including any related alteration, improvement or
replacement) is reasonably anticipated to exceed the Alteration Threshold, or
(iii) that could adversely affect any structural component of any Improvements,
any utility or HVAC system at the Property or the exterior of any building
constituting a part of any Improvements or (b) any alterations to the Property
during the continuation of any Event of Default, which approval, in each case
under clause (a) or (b), may be granted or withheld in Lender’s sole discretion.
Any alteration to the Property shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements. If the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Property shall at any time exceed the
Alteration Threshold, Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (A) cash, (B) Letters
of Credit, (C) U.S. Obligations or (D) other securities acceptable to Lender,
provided that Lender shall have received a Rating Agency Confirmation as to the
form and issuer of same. Such security shall be in an amount equal to the excess
of the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements (other than such

 

60



--------------------------------------------------------------------------------

amounts to be paid or reimbursed by Tenants under the Leases; provided that the
applicable Leases shall be in full force and effect) over the Alteration
Threshold, and, at Lender’s option, Lender shall have the right to apply such
security from time to time to pay for such alterations. Upon substantial
completion of any alteration to the Property, Borrower shall provide evidence
satisfactory to Lender that (1) such alteration was constructed in accordance
with all applicable Legal Requirements, (2) all contractors, subcontractors,
materialmen and professionals who provided work, materials or services in
connection with such alteration have been paid in full and have delivered
unconditional releases of liens, and (3) all licenses and permits necessary for
the use, operation and occupancy of the Improvements have been issued, provided
that, if any such license or permit is temporary in nature, Borrower shall
diligently pursue procuring a permanent license or permit from the applicable
Governmental Authority.

4.1.11 Intentionally Omitted.

4.1.12 Material Agreements. Borrower shall (a) promptly perform and/or observe
the covenants, agreements and conditions required to be performed and observed
by it under each Material Agreement and Operating Agreement to which it is a
party, and do all things necessary to preserve and to keep unimpaired its rights
thereunder, (b) promptly notify Lender in writing of the giving of any notice of
any default by any party under any Material Agreement and Operating Agreement of
which it is aware and (c) promptly enforce the performance and observance of all
of the covenants, agreements and conditions required to be performed and/or
observed by any other party under each Material Agreement and Operating
Agreement to which Borrower is a party in a commercially reasonable manner.

4.1.13 Performance by Borrower. Borrower shall, in a timely manner, observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Lender.

4.1.14 Costs of Enforcement/Remedying Defaults. In the event (a) that the
Security Instrument is foreclosed in whole or in part or the Note or any other
Loan Document is put into the hands of an attorney for collection, suit, action
or foreclosure, (b) of the foreclosure of any Lien or mortgage, whether senior
or junior to the Security Instrument, in which proceeding Lender is made a
party, (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or Guarantor or an assignment by Borrower or
Guarantor for the benefit of its creditors, or (d) Lender shall remedy or
attempt to remedy any Event of Default, Borrower shall be chargeable with and
agrees to pay all costs and expenses incurred by Lender as a result thereof,
including costs of collection and defense (including reasonable attorneys’,
experts’, consultants’ and witnesses’ fees and disbursements) in connection
therewith and in connection with any appellate proceeding or post-judgment
action, which shall be due and payable on demand, together with interest at the
Default Rate from the date such costs and expenses were incurred to and
including the date the reimbursement payment is received by Lender. All such
indebtedness shall be secured by the Security Instrument.

4.1.15 Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the

 

61



--------------------------------------------------------------------------------

ownership, management and operation of the Property. Borrower will qualify to do
business and will remain in good standing under the laws of each jurisdiction as
and to the extent the same are required for the ownership, management and
operation of the Property. Borrower shall at all times cause the Property to be
maintained as an office building.

4.1.16 [Intentionally Omitted]

4.1.17 [Intentionally Omitted]

4.1.18 Handicapped Access.

(a) Borrower covenants and agrees that the Property shall at all times comply,
in all material respects, to the extent applicable with the requirements of the
Americans with Disabilities Act of 1990, the Fair Housing Amendments Act of
1988, all federal, state and local laws and ordinances related to handicapped
access and all rules, regulations, and orders issued pursuant thereto including,
without limitation, the Americans with Disabilities Act Accessibility Guidelines
for Buildings and Facilities (collectively, the “Access Laws”).

(b) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, Borrower shall not alter or cause or permit to be altered the
Property in any manner which would increase Borrower’s responsibilities for
compliance with any Access Laws without the prior approval of Lender. The
foregoing shall apply to tenant improvements constructed by Borrower or by any
Tenant. Lender may condition any such approval upon receipt of a certificate of
compliance with the Access Laws from an architect, engineer, or other Person
acceptable to Lender.

(c) Borrower covenants and agrees to give prompt notice to Lender of the receipt
by Borrower of any complaints related to the violation of any Access Laws and of
the commencement of any proceedings or investigations which relate to compliance
with any Access Laws.

4.1.19 Additional Reports. Borrower shall deliver to Lender as soon as
reasonably available, but in no event later than thirty (30) days after such
items become available to Borrower in final form, copies of any final
engineering, environmental or seismic reports prepared for Borrower with respect
to the Property.

4.1.20 Notice of Certain Events. Borrower shall promptly notify Lender of
(a) any Default or Event of Default, together with a detailed statement of the
steps being taken to cure such Default or Event of Default; (b) any notice of
default received by Borrower under any agreement, document or instrument to
which Borrower is a party or to which Borrower or the Property is subject;
(c) any notice of default received by Borrower under any other obligations
relating to the Property or otherwise material to Borrower’s business; and
(d) any pending or threatened legal, judicial, administrative or regulatory
proceedings, including any disputes between Borrower and any Governmental
Authority, affecting Borrower or the Property.

4.1.21 Further Assurances; Power of Attorney. In the event Borrower fails to
comply with Lender’s written request to do so within ten (10) days’ of
Borrower’s receipt of such written request, Borrower irrevocably appoints Lender
as its true and lawful attorney-in-fact

 

62



--------------------------------------------------------------------------------

to do, in its name or otherwise, any and all acts and to execute any and all
documents that are necessary for the purpose of exercising and perfecting any
and all rights and remedies available to Lender under the Loan Documents, at law
and in equity, including, without limitation, such rights and remedies available
to Lender pursuant to Section 10.2, Section 10.3, and Section 10.4 (and the
above powers granted to Lender are coupled with an interest and shall be
irrevocable).

4.1.22 Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (a) deducting the Loan from the value of the Property for the purpose of
taxation, (b) affecting any Lien on the Property, or (c) changing existing laws
of taxation of mortgages, deeds of trust, security deeds, or debts secured by
real property, or changing the manner of collecting any such taxes, Borrower
shall promptly pay to Lender, on demand, all taxes, costs and charges for which
Lender is or may be liable as a result thereof; provided, however, that if such
payment would be prohibited by law or would render the Loan usurious, then
instead of collecting such payment, Lender may declare all amounts owing under
the Loan Documents to be immediately due and payable.

4.1.23 [Intentionally Omitted]

4.1.24 REA. The Borrower hereby covenants and agrees with Lender with respect to
the REA as follows:

(a) Borrower shall pay all charges and other sums to be paid by Borrower
pursuant to the terms of the REA as the same shall become due and payable and
prior to the expiration of any applicable grace period therein provided. After
prior notice to Lender, Borrower, at its own cost and expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any charges required to be paid by Borrower pursuant to the REA; provided that
(i) no Default or Event of Default has occurred and remains outstanding;
(ii) Borrower is permitted to do so under the provisions of any mortgage or deed
of trust superior in lien to the Security Instrument; (iii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
the REA and any other instrument to which Borrower is subject or by which the
Property is bound and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable Legal
Requirements; (iv) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, cancelled or lost;
(v) the REA will not be in danger of being terminated; (vi) Borrower shall
promptly upon final determination thereof pay the amount of any such charges,
together with all interest and penalties which may be payable in connection
therewith; (vii) such proceeding shall suspend the collection of such charges
from Borrower and the Property; (viii) Borrower shall furnish such cash or other
security as may be required in the proceeding or as may be required by Lender to
ensure the payment of any such charges, together with all interest and penalties
thereon; and (ix) such contest by Borrower is not in violation of the Leases.
Lender may pay over, assign or transfer any such security or part thereof to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, canceled or lost or there shall be any danger of the Lien of the
Security Instrument being primed by any related Lien.

 

63



--------------------------------------------------------------------------------

(b) Borrower shall perform and observe all of the terms, covenants and
conditions required to be performed and observed by Borrower pursuant to terms
of the REA.

(c) Borrower shall take all actions as may be necessary from time to time to
preserve and maintain the REA in accordance with all applicable Legal
Requirements.

(d) Borrower shall enforce, in a commercially reasonably manner, the terms,
covenants and conditions to be performed and observed by the parties to the REA
(other than Borrower).

(e) Borrower shall promptly furnish to Lender any notice of default or other
communication delivered in connection with the REA by any party to the REA or
any third-party (other than routine correspondences and invoices).

(f) If Lender or its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the REA by reason of foreclosure of the Security
Instrument, deed-in-lieu of foreclosure or otherwise, Lender or such other party
shall (i) succeed to all of the rights of and benefits accruing to Borrower
under the REA, and (ii) be entitled to exercise all of the rights and benefits
accruing to Borrower under the REA. At such time as Lender shall request,
Borrower agrees to execute and deliver to Lender such documents as Lender and
its counsel may require in order to ensure that the provisions of this
Section 4.1.24(f) will be validly and legally enforceable and effective against
Borrower and all parties claiming by, through, under or against Borrower.

4.1.25 Patriot Act Compliance. Borrower will use its good faith and commercially
reasonable efforts to comply with the Patriot Act and all applicable
requirements of Governmental Authorities relating to terrorism and money
laundering. Lender shall have the right to audit Borrower’s compliance with the
Patriot Act and all applicable requirements of Governmental Authorities relating
to terrorism and money laundering. In the event that Borrower fails to comply
with the Patriot Act or any such requirements of Governmental Authorities,
Lender may, at its option, cause Borrower to comply therewith. All costs and
expenses incurred by Lender in connection therewith shall be paid by Borrower to
Lender, upon demand, with interest at the Default Rate from the date such costs
and expenses were incurred to and including the date the reimbursement payment
is received by Lender. All such indebtedness shall be secured by the Security
Instrument.

Section 4.2. Borrower Negative Covenants.

Borrower covenants and agrees with Lender that:

4.2.1 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any direct or indirect interest in Borrower or Sole Member or on any
portion of the Property except for Permitted Encumbrances.

 

64



--------------------------------------------------------------------------------

4.2.2 Dissolution. Borrower shall not (a) engage in any dissolution, winding up,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership, management and
operation of the Property, (c) amend, modify, waive or terminate any
Organizational Document or any provision thereof, (d) transfer, lease or sell,
in one transaction or any combination of transactions, all or substantially all
of the assets or properties of Borrower except to the extent expressly permitted
by the Loan Documents, or (e) cause, permit or suffer Sole Member to
(i) dissolve, wind up or liquidate or take any action, or omit to take an
action, as a result of which Sole Member would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate any
Organizational Document of Sole Member or any provision thereof, in each case
without obtaining the prior consent of Lender.

4.2.3 Change in Business. Borrower shall not (a) enter into any line of business
other than the ownership, management and operation of the Property, (b) make any
material change in the scope or nature of its business objectives, purposes or
operations, or (c) undertake or participate in activities other than the
continuance of its present business.

4.2.4 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

4.2.5 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with any Affiliate of Borrower or any partner, member, or
shareholder, as applicable, of Borrower or any Affiliate of Borrower except in
the ordinary course of business and on terms and conditions that are fully
disclosed to Lender in advance and that are intrinsically fair, commercially
reasonable and no less favorable to Borrower or such Affiliate, partner, member
or shareholder than those that would be available on an arm’s-length basis with
an unrelated third party.

4.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

4.2.7 Assets. Borrower shall not purchase or own any asset or property other
than the Property and any asset or property necessary for or incidental to the
operation of the Property.

4.2.8 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) with any portion of the Property
which may be deemed to constitute personal property, or any other action or
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property or any
portion thereof.

 

65



--------------------------------------------------------------------------------

4.2.9 Principal Place of Business. Borrower shall not change its principal place
of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days’ prior notice.

4.2.10 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or any action taken or to be taken, hereunder or under the other
Loan Documents (or the exercise by Lender of any of its rights under this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

(b) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (i) Borrower is not an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one (1) or more of the following circumstances is
true:

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

4.2.11 Material Agreements. Borrower shall not, without Lender’s prior consent:
(a) enter into, surrender or terminate any Material Agreement or Operating
Agreement to which it is a party or to which Borrower or the Property is subject
(unless the other party thereto is in material default and the termination of
such agreement would be commercially reasonable), (b) increase or consent to the
increase of the amount of any charges under any Material Agreement or Operating
Agreement to which it is a party or to which Borrower or the Property is
subject, except as provided therein or on an arm’s-length basis and commercially
reasonable terms; or (c) otherwise modify, change, supplement, alter or amend,
or waive or release any of its rights and remedies under any Material Agreement
or Operating Agreement to which it is a party or to which Borrower or the
Property is subject in any material respect, except on an arm’s-length basis and
commercially reasonable terms.

4.2.12 Change of Name, Identity or Structure. Borrower will not cause or permit
any change to be made to its name, identity (including its trade name or names)
or corporate, partnership or other organizational structure without notifying
Lender of such change in writing at least thirty (30) days prior to the
effective date of such change and without first obtaining the prior consent of
Lender. Borrower shall execute and deliver to Lender, prior to or

 

66



--------------------------------------------------------------------------------

contemporaneously with the effective date of any such change, any financing
statement or amendment to financing statement required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
by the Loan Documents. At Lender’s request, Borrower shall execute a certificate
in form satisfactory to Lender listing each trade name under which Borrower
operates or intends to operate the Property, and representing and warranting
that Borrower does business under no other trade name with respect to the
Property.

4.2.13 Special Purpose. Without in any way limiting the provisions of this
Article IV, Borrower shall not take or permit any action that would result in
Borrower not being in compliance with the representations, warranties and
covenants set forth in Section 3.1.24.

4.2.14 Prohibited Person. At all times throughout the Term, including after
giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Key Principal or Guarantor
shall constitute property of, or shall be beneficially owned, directly or
indirectly, by any Prohibited Person, with the result that the investment in
Borrower, Key Principal or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law, or the Loan made by Lender would be in
violation of law, (b) no Prohibited Person shall have any interest of any nature
whatsoever in Borrower, Key Principal or Guarantor, as applicable, with the
result that the investment in Borrower, Key Principal or Guarantor, as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law, and (c) none of the funds of Borrower, Key
Principal or Guarantor, as applicable, shall be derived from any unlawful
activity with the result that the investment in Borrower, Key Principal or
Guarantor, as applicable (whether directly or indirectly), would be prohibited
by law or the Loan would be in violation of law.

4.2.15 Intentionally Omitted.

4.2.16 REA.

(a) Borrower shall not, without Lender’s prior consent, modify, amend or
supplement, or consent to or suffer any modification, amendment, or
supplementation of the REA.

(b) Borrower shall not, without Lender’s prior consent, otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under the REA.

(c) Borrower shall not take (and hereby assigns to Lender any right it may have
to take) any action to surrender, terminate, cancel, or accept any surrender,
termination or cancellation of the REA.

(d) Borrower shall not assign (other than to Lender) or encumber (other than in
favor of Lender as security for the Obligations) any of its rights under the
REA.

4.2.17 [Intentionally Omitted]

 

67



--------------------------------------------------------------------------------

V. INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1. Insurance.

5.1.1 Insurance Policies.

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

(i) comprehensive all risk insurance (including wind and named storms) on the
Improvements and the personal property at the Property (A) in an amount equal to
one hundred percent (100%) of the “full replacement cost” of the Property, which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to the Improvements and personal property at the Property waiving all
co-insurance provisions; (C) providing for no deductible in excess of Ten
Thousand and No/100 Dollars ($10,000) for all such insurance coverage, except
for windstorm and earthquake which may provide for deductible up to 5% of the
total insurable value of the property; and (D) containing “law and ordinance”
coverage if any of the Improvements or the use of the Property shall at any time
constitute a legal non-conforming structure or use. In addition, Borrower shall
obtain: (1) if any portion of the Improvements is currently or at any time in
the future located in a federally designated “special flood hazard area,” flood
hazard insurance in an amount equal to the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended, plus such excess amount as Lender shall require; and (2) if
the Property is located in an area with a high degree of seismic activity,
earthquake insurance in amounts and in form and substance satisfactory to
Lender, provided that the insurance pursuant to clauses (1) and (2) hereof shall
be on terms consistent with the comprehensive all risk insurance policy required
under this Section 5.1.1(a)(i).

(ii) broad form commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with an occurrence limit of not less than One Million and No/100 Dollars
($1,000,000) and an aggregate limit of not less than Two Million and No/100
Dollars ($2,000,000); (B) to continue at not less than the aforesaid limit until
required to be changed by Lender by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) contractual liability for all legal
contracts; and (5) contractual liability covering the indemnities contained in
Article 9 of the Security Instrument to the extent the same is available;

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by insurance pursuant to Sections 5.1.1(a)(i),
(iv), (vi), (xi) and (xii) for a period commencing at the time of loss for such
length of time as it

 

68



--------------------------------------------------------------------------------

takes to repair or replace with the exercise of due diligence and dispatch;
(C) in an amount equal to one hundred percent (100%) of the projected gross
income from the Property for a period from the date of loss to a date (assuming
total destruction) which is twelve (12) months from the date that the Property
is repaired or replaced and operations are resumed; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and the Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of six (6) months from
the date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross income from the Property for the
succeeding twelve (12) month period. All proceeds payable to Lender pursuant to
this Section 5.1.1(a)(iii) shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligation to pay the Debt at the
time and in the manner provided for in this Agreement, the Note and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the property and
liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to
construction, repair and alteration at the Property not covered by or under the
terms or provisions of the commercial general liability insurance and umbrella
liability insurance policies required under this Section 5.1.1; and (B) the
insurance provided for in Section 5.1.1(a)(i) above written in a so-called
builder’s risk completed value form in amounts and with deductibles, terms and
conditions required by Lender (1) on a non-reporting basis, (2) covering all
risks required to be insured against pursuant to Sections 5.1.1(a)(i), (iii),
(vi), (xi) and (xii), (3) including permission to occupy the Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least One Million and No/100 Dollars ($1,000,000) per accident and per disease
per employee, and One Million and No/100 Dollars ($1,000,000) for disease
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operation (if applicable);

(vi) comprehensive boiler and machinery insurance in amounts required by Lender
and on terms consistent with the insurance required under Section 5.1.1(a)(i)
above (if applicable);

 

69



--------------------------------------------------------------------------------

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than Five Million and No/100 Dollars ($5,000,000) per occurrence on
terms consistent with the insurance required under Section 5.1.1(a)(ii) and
(viii);

(viii) commercial auto liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles, containing minimum limits per occurrence
of One Million and No/100 Dollars ($1,000,000) (if applicable);

(ix) liquor liability insurance or other liability insurance required in
connection with the sale of alcoholic beverages (if applicable);

(x) insurance against employee dishonesty in an amount required by Lender and
with a deductible not greater than Ten Thousand and No/100 Dollars ($10,000) (if
applicable);

(xi) with respect to commercial property, general liability, business income,
and umbrella liability insurance required under this Section 5.1.1(a)
(including, if applicable, insurance required under Section 5.1.1(a)(iv) above),
insurance for loss resulting from perils and acts of terrorism in amounts and
with terms and conditions applicable to commercial property, general liability,
business income, and umbrella liability insurance required under this
Section 5.1.1(a) The policy or endorsement providing for such insurance shall be
in form and substance satisfactory to Lender and shall satisfy Rating Agency
criteria for securitized loans; and

(xii) upon sixty (60) days’ notice, such other insurance and in such amounts as
Lender may, from time to time, reasonably request against such other insurable
hazards which at the time are commonly insured against for properties similar to
the Property located in or around the region in which the Property is located.

(b) All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (each individually, a “Policy” and collectively, the
“Policies”) and, to the extent not specified above, shall be subject to the
approval of Lender as to insurers, amounts, deductibles, loss payees and
insureds. Not less than fifteen (15) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies (and, upon Lender’s request, certified copies of such Policies)
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”) shall be delivered by Borrower to
Lender.

(c) Any blanket insurance Policy shall be subject to Lender’s approval, which
approval shall be conditioned upon, among other things, evidence satisfactory to
Lender that such Policy provides the same protection as would a separate Policy
insuring only the Property in compliance with the provisions of
Section 5.1.1(a).

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a)
shall be primary coverage and shall name Borrower as a named insured and, in the
case of liability policies, except for the Policy referenced in
Section 5.1.1(a)(v) and (viii), shall name Lender and its successors and/or
assigns as the additional insured, as its interests may appear,

 

70



--------------------------------------------------------------------------------

and, in the case of property insurance (including, but not limited to, flood,
earthquake, boiler and machinery, and terrorism insurance), shall name Lender
and its successors and/or assigns, as their interests may appear, as mortgagee
pursuant to a non-contributing mortgagee clause in favor of Lender and its
successors and/or assigns providing that the loss thereunder shall be payable to
Lender and its successors and/or assigns. Borrower shall not procure or permit
any of its constituent entities to procure any other insurance coverage which
would be on the same level of payment as the Policies or would adversely impact
in any way the ability of Borrower or Lender to collect any proceeds under any
of the Policies.

(e) All property Policies of insurance provided for in Section 5.1.1(a) shall
provide that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled or permitted to lapse without at least
thirty (30) days’ written notice to Lender , except ten (10) days’ written
notice for non-payment of premium;

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and

(iv) the issuers thereof shall give ten (10) days’ written notice to Lender if
the issuers elect not to renew such policy prior to its expiration.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all costs and expenses (including any Insurance Premiums)
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand with
interest at the Default Rate from the date such costs and expenses were incurred
to and including the date the reimbursement payment is received by Lender. All
such indebtedness shall be secured by the Security Instrument.

(g) In the event of foreclosure of the Security Instrument or other transfer of
title to the Property in extinguishment in whole or in part of the Obligations,
all right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
in Lender, the purchaser at such foreclosure or the transferee in the event of
such other transfer of title.

 

71



--------------------------------------------------------------------------------

5.1.2 Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
having a claims paying ability rating of “A” or better by S&P or “A X” or better
by AM Best.

Section 5.2. Casualty and Condemnation.

5.2.1 Casualty. If the Property shall sustain a Casualty, Borrower shall give
prompt notice of such Casualty to Lender and shall promptly commence and
diligently prosecute to completion the Restoration of the Property in accordance
with Section 5.3 hereof. Borrower shall pay all costs and expenses of such
Restoration whether or not such costs and expenses are covered by insurance.
Lender may, but shall not be obligated to, make proof of loss if not made
promptly by Borrower. In the event of a Casualty where the loss and the
applicable Net Proceeds are less than the Restoration Threshold, Borrower may
settle and adjust such claim; provided that (a) no Event of Default has occurred
and remains outstanding and (b) such adjustment is carried out in a commercially
reasonable and timely manner. In the event of a Casualty where the loss or the
applicable Net Proceeds is equal to or greater than the Restoration Threshold or
if an Event of Default has occurred and remains outstanding, Borrower may settle
and adjust such claim only with the prior consent of Lender (which consent shall
not be unreasonably withheld or delayed) and Lender shall have the opportunity
to participate, at Borrower’s cost and expense, in any such adjustments.
Notwithstanding any Casualty, Borrower shall continue to pay the Debt at the
time and in the manner provided for in this Agreement, the Note and the other
Loan Documents.

5.2.2 Condemnation. Borrower shall give Lender prompt notice of any actual or
threatened Condemnation by any Governmental Authority of all or any part of the
Property and shall deliver to Lender a copy of any and all notices or papers
served in connection with such Condemnation or related proceedings. Borrower may
settle and compromise any Condemnation only with the prior consent of Lender
(which consent shall not be unreasonably withheld or delayed) and Lender shall
have the opportunity to participate, at Borrower’s cost and expense, in any
applicable litigation or proceeding and settlement discussions in respect
thereof and Borrower shall from time to time deliver to Lender all instruments
requested by Lender to permit such participation. Borrower shall, at its cost
and expense, diligently prosecute any such litigations or proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such litigations or proceedings. Lender is hereby
irrevocably appointed as Borrower’s attorney-in-fact, coupled with an interest,
with exclusive power to collect, receive and retain any Award and to make any
compromise or settlement in connection with any Condemnation. Notwithstanding
any Condemnation, Borrower shall continue to pay the Debt at the time and in the
manner provided for in this Agreement, the Note and the other Loan Documents.
Lender shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be entitled to receive interest at the rate or
rates provided herein or in the Note. If any portion of the Property is taken by
any Governmental Authority, Borrower shall promptly commence and diligently
prosecute to completion the Restoration of the Property and otherwise comply
with the provisions of Section 5.3 hereof. If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award or a portion thereof
sufficient to pay the Debt in full.

 

72



--------------------------------------------------------------------------------

5.2.3 Casualty Proceeds. Notwithstanding the last sentence of Section
5.1.1(a)(iii) above, and provided that no Event of Default has occurred and
remains outstanding, proceeds received by Lender on account of business or
rental interruption or other loss of income insurance specified in
Section 5.1.1(a)(iii) above with respect to any Casualty shall be (a) during any
Cash Management Trigger Event Period, deposited by Lender into the Cash
Management Account (in installments from time to time, if applicable) to the
extent such proceeds (or a portion thereof) reflects a replacement for lost
Rents for the relevant period, as determined by Lender in good faith and
(b) during the absence of a Cash Management Trigger Event Period, held by Lender
and disbursed to Borrower (in installments from time to time, if applicable) to
the extent such proceeds (or a portion thereof) reflects a replacement for lost
Rents for the relevant period, as determined by Lender in good faith. All other
such proceeds shall be held by Lender and disbursed in accordance with
Section 5.3 hereof.

Section 5.3. Delivery of Net Proceeds.

5.3.1 Minor Casualty or Condemnation. If a Casualty or Condemnation has occurred
to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs and expenses to complete the Restoration shall be less
than the Restoration Threshold, the Net Proceeds will be disbursed by Lender to
Borrower upon receipt; provided that, subject to Section 5.3.2(i) hereof, all of
the conditions set forth in Section 5.3.2(a) hereof are met and Borrower
delivers a written undertaking to commence and complete the Restoration in an
expeditious and diligent fashion and in accordance with all applicable Legal
Requirements. If any Net Proceeds are received by Borrower and may be retained
by Borrower pursuant to the terms hereof, such Net Proceeds shall, until
completion of the Restoration, be held by Borrower in trust for Lender and shall
be segregated from other funds of Borrower to be used to pay for the costs and
expenses of Restoration in accordance with the terms hereof.

5.3.2 Major Casualty or Condemnation.

(a) If a Casualty or Condemnation has occurred to the Property and the Net
Proceeds are equal to or greater than the Restoration Threshold or the costs and
expenses to complete the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration, provided that each of the following conditions is satisfied:

(i) no Event of Default shall have occurred and remain outstanding;

(ii) (A) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements at the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (B) in the event the Net Proceeds are an Award, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is the subject of the Condemnation;

(iii) [Intentionally Omitted]

(iv) [Intentionally Omitted]

 

73



--------------------------------------------------------------------------------

(v) Leases requiring payment of annual rent equal to not less than eighty
percent (80%) of the Gross Income from Operations received by Borrower during
the twelve (12) month period immediately preceding the Casualty or Condemnation
and all Major Leases shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration, notwithstanding the occurrence of such Casualty or
Condemnation;

(vi) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after the occurrence of such
Casualty or Condemnation) and shall diligently pursue the same to satisfactory
completion;

(vii) Lender shall be satisfied that any operating deficits and all scheduled
payments under this Agreement and the other Loan Documents (including scheduled
payments of principal and interest) will be paid during the period required for
Restoration from (A) the Net Proceeds, (B) the Insurance Proceeds of the
business or rental interruption or other loss of income insurance specified in
Section 5.1.1(a)(iii) hereof or (C) other funds of Borrower;

(viii) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date that is six (6) months prior to the
Maturity Date, (B) the earliest date required for such completion under the
terms of any Lease, (C) the date, if any, required under the applicable Legal
Requirements for such completion, or (D) 6 months prior to the expiration of the
insurance coverage specified in Section 5.1.1(a)(iii) hereof;

(ix) the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

(x) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(xi) such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the Improvements;

(xii) the Management Agreement shall remain in full force and effect,
notwithstanding the occurrence of such Casualty or Condemnation;

(xiii) [Intentionally Omitted];

(xiv) all Operating Agreements shall remain in full force and effect,
notwithstanding the occurrence of such Casualty or Condemnation;

(xv) after giving effect to such Restoration, the Debt Service Coverage Ratio
for the twelve (12) full calendar months immediately following such Restoration
shall not be less than the greater of (A) the Debt Service Coverage Ratio for
the twelve (12) full calendar months immediately preceding the Closing Date, and
(B) the Debt Service Coverage Ratio for the twelve (12) full calendar months
immediately preceding such Casualty or Condemnation;

 

74



--------------------------------------------------------------------------------

(xvi) [Intentionally Omitted];

(xvii) Lender shall be satisfied that, upon the completion of the Restoration,
the Loan-to-Value Ratio shall not be greater than the lesser of (A) the
Loan-to-Value Ratio as of the Closing Date, and (B) the Loan-to-Value Ratio
immediately prior to such Casualty or Condemnation;

(xviii) Borrower shall deliver, or cause to be delivered, to Lender a signed,
detailed budget approved in writing by Borrower’s architect or engineer stating
all of the costs and expenses of completing the Restoration, which budget shall
be acceptable to Lender; and

(xix) the Net Proceeds, together with any cash or cash equivalent deposited by
Borrower with Lender, are sufficient, in Lender’s reasonable judgment, to pay
for all costs and expenses of the Restoration in full.

(b) The Net Proceeds shall be paid directly to Lender and held by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.3.2, shall constitute additional security for the Obligations.
The Net Proceeds (including all interest earned thereon) shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (i) all
requirements set forth in Section 5.3.2(a) have been satisfied, (ii) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (iii) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property arising out of the Restoration which have not either been fully bonded
by a surety company acceptable to Lender and the Rating Agencies to the
satisfaction of Lender and discharged of record or, in the alternative, fully
insured to the satisfaction of Lender by the title insurance company issuing the
Title Insurance Policy.

(c) All plans and specifications in connection with the Restoration shall be
subject to the prior approval of Lender and an independent architect or engineer
selected by Lender (the “Casualty Consultant”). The plans and specifications
shall require that the Restoration be completed in a first-class workmanlike
manner at least equivalent to the quality and character of the original work in
the Improvements so that, upon completion thereof, the Property shall be at
least equal in value and general utility to the Property prior to the Casualty
or Condemnation, as applicable (it being understood, however, that (i) Borrower
shall not be obligated to restore the Property to the precise condition of the
Property prior to such Casualty or Condemnation, as applicable, and (ii) in the
case of a partial Condemnation, the Restoration shall be done to the extent
reasonably practicable after taking into account the consequences of such
partial Condemnation; provided that the Property shall be restored, to the
extent reasonably practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty or Condemnation, as
applicable). Borrower shall restore all Improvements such that

 

75



--------------------------------------------------------------------------------

when they are fully restored and/or repaired, such Improvements and their
contemplated use fully comply with all applicable Legal Requirements. The
identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to the prior approval of Lender and the Casualty Consultant. All
costs and expenses incurred by Lender in connection with recovering, holding and
disbursing the Net Proceeds for the Restoration (including, without limitation,
reasonable attorneys’ fees and expenses and the Casualty Consultant’s fees and
disbursements) shall be paid by Borrower.

(d) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs and expenses actually
incurred from time to time for work in place as part of the Restoration, as
certified by the Casualty Consultant, less the Casualty Retainage. The term
“Casualty Retainage” shall mean, as to each contractor, subcontractor or
materialman engaged in the Restoration, an amount equal to ten percent (10%) of
the costs and expenses actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.3.2(d), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 5.3.2 and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all applicable Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs and expenses of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (i) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, (ii) such contractor, subcontractor or materialman
delivers lien waivers and evidence of payment in full of all sums due to such
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title insurance company issuing the Title Insurance Policy, and
(iii) Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the Lien of the Security Instrument and evidence of
payment of any premium payable in connection with such endorsement. If required
by Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the applicable contractor, subcontractor or
materialman.

(e) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(f) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs and expenses which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held

 

76



--------------------------------------------------------------------------------

by Lender and shall be disbursed for costs and expenses actually incurred in
connection with the Restoration on the same terms and conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.3.2 shall constitute additional security for the Obligations.

(g) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after (i) the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2 and (ii) the receipt by
Lender of evidence satisfactory to Lender that all costs and expenses incurred
in connection with the Restoration have been paid in full shall be remitted by
Lender to Borrower, provided that no Event of Default has occurred and remains
outstanding; provided, however, that, in the case of a Condemnation, the amount
returned to Borrower in accordance with this Section 5.3.2(g) shall not exceed
the amount of the Net Proceeds Deficiency deposited by Borrower with the balance
being applied to the Debt in the manner provided for in Section 5.3.2(h) hereof.

(h) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 5.3.2(g) hereof may be retained and applied by Lender toward the payment
of the Debt, whether or not then due and payable,: in such order, proportion and
priority as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve in its sole discretion.

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and, immediately
following a release of any portion of the Lien of the Security Instrument
following a Casualty or Condemnation (but taking into account any proposed
Restoration of the remaining Property), the ratio of the unpaid principal
balance of the Loan to the value of the remaining Property is greater than 125%
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust, based solely on real property and
excluding any personal property and going concern value, if any), the principal
balance of the Loan must be paid down by an amount equal to the least of the
following amounts: (i) the Net Proceeds, (ii) the fair market value of the
released property at the time of the release, or (iii) an amount such that the
loan-to-value ratio of the Loan (as so determined by Lender) does not increase
after the release, unless Lender receives an opinion of counsel that if such
amount is not paid, the applicable Securitization will not fail to maintain its
status as a REMIC Trust as a result of the related release of such portion of
the Lien of the Security Instrument. If and to the extent the preceding sentence
applies, only such amount of the Net Proceeds, if any, in excess of the amount
required to pay down the principal balance of the Loan may be released for
purposes of Restoration or released to Borrower as otherwise expressly provided
in this Section 5.3.

VI. RESERVE FUNDS AND CASH MANAGEMENT

Section 6.1. Required Repair Funds.

6.1.1 Deposit of Required Repair Funds. Borrower shall perform the repairs at
the Property as more particularly set forth on Schedule II hereto (such repairs,
collectively, the

 

77



--------------------------------------------------------------------------------

“Required Repairs”), and shall complete each of the Required Repairs on or
before the respective deadline as set forth on Schedule II. On the Closing Date,
Borrower shall deposit with Lender Twenty Thousand Five Hundred Thirty-Three and
75/100 Dollars ($20,533.75), an amount equal to one hundred and twenty-five
percent (125%) of the estimated cost to perform the Required Repairs as set
forth on Schedule II. Amounts deposited pursuant to this Section 6.1.1 are
referred to herein as the “Required Repair Funds” and the account in which such
amounts are held by Lender shall hereinafter be referred to as the “Required
Repair Account.”

6.1.2 Release of Required Repair Funds.

(a) With respect to any Required Repair which has been completed, Lender shall
disburse to Borrower the Required Repair Funds upon satisfaction by Borrower of
each of the following conditions: (i) Borrower shall submit a request for
payment to Lender at least thirty (30) days prior to the date on which Borrower
requests such payment be made and specifies the Required Repairs to be paid,
(ii) on the date such request is received by Lender and on the date such payment
is to be made, no Default or Event of Default shall have occurred and remain
outstanding, (iii) Lender shall have received an Officer’s Certificate
(A) stating that all Required Repairs to be funded by the requested disbursement
have been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, such certificate to be accompanied by a copy of
any license, permit or other approval required by any Governmental Authority in
connection with such Required Repairs, (B) identifying each Person that supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement, (C) stating that each such Person has been paid in full
or will be paid in full upon such disbursement, such certificate to be
accompanied by lien waivers or other evidence of payment satisfactory to Lender,
and (D) stating that the Required Repairs to be funded by the requested
disbursement have not been the subject of a previous disbursement, (iv) at
Lender’s option, a title search for the Property indicating that the Property is
free from all liens, claims and other encumbrances not previously approved by
Lender, and (v) Lender shall have received such other evidence as Lender shall
reasonably request that the Required Repairs to be funded by the requested
disbursement have been completed and are paid for or will be paid for in full
upon such disbursement to Borrower. Lender shall not be required to disburse
Required Repair Funds more frequently than once each calendar month, and each
disbursement of Required Repair Funds must be in an amount not less than the
Minimum Disbursement Amount (or a lesser amount if the total remaining balance
of Required Repair Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining in the Required Repair
Account shall be made).

(b) Nothing in this Section 6.1 shall (i) make Lender responsible for making or
completing any Required Repairs; (ii) obligate Lender to commence or proceed
with any Required Repairs; (iii) require Lender to expend funds in addition to
the Required Repair Funds to complete any Required Repairs; or (iv) obligate
Lender to demand from Borrower additional sums to perform or complete any
Required Repairs.

(c) If a disbursement of Required Repair Funds will exceed Twenty Five Thousand
and No/100 Dollars ($25,000), Lender may require an inspection of the Property
prior to such disbursement in order to verify completion of the Required Repairs
for which

 

78



--------------------------------------------------------------------------------

reimbursement is sought. Lender may require that such inspection be conducted by
an independent professional selected by Lender and may require a certificate of
completion by an independent professional acceptable to Lender prior to such
disbursement of Required Repair Funds.

(d) Borrower shall permit Lender and its agents and representatives (including,
without limitation, Lender’s engineer or architect) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Required Repairs and all
materials being used in connection therewith and to examine all plans,
specifications and shop drawings relating to such Required Repairs. Borrower
shall cause all contractors, subcontractors and materialmen to cooperate with
Lender and its agents and representatives or such other Persons described above
in connection with the inspections, if any, required by Lender in accordance
with this Section 6.1.2.

(e) All Required Repairs and all materials, equipment, fixtures, or any other
item comprising a part of any Required Repair shall be constructed, installed or
completed, as applicable, free and clear of all liens, claims and other
encumbrances not previously approved by Lender.

(f) All Required Repairs shall comply with all applicable Legal Requirements of
all Governmental Authorities having jurisdiction over the Property and all
applicable insurance requirements (including, without limitation, applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters).

(g) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided builder’s risk insurance, workers’
compensation insurance, public liability insurance and other insurance to the
extent required by the applicable Legal Requirements in connection with any
Required Repair. All such policies shall be in form and amount reasonably
satisfactory to Lender. All such policies which can be endorsed with a
non-contributing mortgagee clause (or its equivalent) making loss thereunder
payable to Lender and its successors and/or assigns shall be so endorsed. At
Lender’s request, certified copies of such policies shall be delivered to
Lender.

(h) All costs and expenses incurred by Lender in connection with holding and
disbursing the Required Repair Funds (including, without limitation, the costs
and expenses of the inspections, if any, required hereunder) shall be paid by
Borrower.

6.1.3 Failure to Perform Required Repairs. It shall be an Event of Default if
(a) Borrower does not complete the Required Repairs by the required deadline for
each Required Repair as set forth on Schedule II, (b) Borrower does not satisfy
each condition set forth in Section 6.1.2(a) hereof or (c) fails to comply with
any other provision of this Section 6.1 and such failure is not cured within
thirty (30) days after notice from Lender. Upon the occurrence of an Event of
Default, Lender may, at its option, use the Required Repair Funds (or any
portion thereof) to perform or complete any Required Repairs. Such right to
withdraw and apply the Required Repair Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents.

 

79



--------------------------------------------------------------------------------

Section 6.2. Tax Funds.

6.2.1 Deposits of Tax Funds. On the Closing Date, Borrower shall deposit with
Lender an amount equal to Ninety Thousand Seven Hundred-Eleven and 30/100
Dollars ($90,711.30) and, on each Monthly Payment Date, Borrower shall deposit
with Lender an amount equal to one-twelfth (1/12) of the Taxes (the “Monthly Tax
Deposit”) that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate sufficient funds to pay all such Taxes
at least thirty (30) days prior to their respective due dates. Amounts deposited
pursuant to this Section 6.2.1 are referred to herein as the “Tax Funds” and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the “Tax Account.” If at any time Lender reasonably determines that the
Tax Funds will not be sufficient to pay the Taxes at least thirty (30) days
prior to the respective due dates, Lender shall notify Borrower of such
determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the respective due dates for the Taxes; provided that
if Borrower receives notice of any such deficiency after the date that is thirty
(30) days prior to the date that Taxes are due, Borrower will deposit such
amount within one (1) Business Day after its receipt of such notice.

6.2.2 Release of Tax Funds.

(a) Lender will apply the Tax Funds to payments of Taxes required to be made by
Borrower pursuant to Section 4.1.2 hereof and under the Security Instrument.
Borrower shall furnish Lender with all bills, statements and estimates for Taxes
at least thirty (30) days prior to the date on which such Taxes first become
payable. In making any payment relating to Taxes, Lender may do so according to
any bill, statement or estimate procured from the public office (with respect to
Taxes) without inquiry into the accuracy of such bill, statement or estimate or
into the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax Funds shall exceed the amounts due for
Taxes, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax Funds. Any Tax
Funds remaining after the Debt has been paid in full shall be returned to
Borrower.

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Tax Funds (including, without limitation, the costs and expenses
of the inspections, if any, required hereunder) shall be paid by Borrower.

Section 6.3. Insurance Funds.

6.3.1 Deposits of Insurance Funds. On the Closing Date, Borrower shall deposit
with Lender an amount equal to Fifty Three Thousand Nine Hundred Five and 04/100
Dollars ($53,905.04) and, on each Monthly Payment Date, Borrower shall deposit
with Lender an amount equal to one-twelfth (1/12) of the Insurance Premiums (the
“Monthly Insurance Deposit”) that Lender estimates will be payable for the
renewal of the coverages afforded by the Policies upon the expiration thereof in
order to accumulate sufficient funds to pay all such Insurance Premiums at least
thirty (30) days prior to the expiration of the Policies. Amounts deposited
pursuant to this Section 6.3.1 are referred to herein as the “Insurance Funds”
and the account in which such amounts are held by Lender shall hereinafter be
referred to as the

 

80



--------------------------------------------------------------------------------

“Insurance Account.” If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums at least
thirty (30) days prior to the expiration of the Policies, Lender shall notify
Borrower of such determination and the monthly deposits for Insurance Premiums
shall be increased by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to expiration of the Policies;
provided that if Borrower receives notice of any such deficiency after the date
that is thirty (30) days prior to expiration of the Policies, Borrower will
deposit such amount within one (1) Business Day after its receipt of such
notice.

6.3.2 Release of Insurance Funds.

(a) Lender will apply the Insurance Funds to payments of Insurance Premiums for
the Policies required to be maintained by Borrower pursuant to Section 5.1.1
hereof. Borrower shall furnish Lender with all bills, invoices and statements
for Insurance Premiums at least thirty (30) days prior to the date on which such
Insurance Premiums first become payable. In making any payment relating to
Insurance Premiums, Lender may do so according to any bill, invoice or statement
procured from the insurance company or its agent, without inquiry into the
accuracy of such bill, invoice or statement. If the amount of the Insurance
Funds shall exceed the amounts due for Insurance Premiums, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Insurance Funds. Any Insurance Funds remaining
after the Debt has been paid in full shall be returned to Borrower.

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Insurance Funds (including, without limitation, the costs and
expenses of the inspections, if any, required hereunder) shall be paid by
Borrower.

Section 6.4. Capital Expenditure Funds.

6.4.1 Deposits of Capital Expenditure Funds. On the Closing Date, Borrower shall
deposit with Lender an amount equal to ($0) and, on each Monthly Payment Date,
Borrower shall deposit with Lender an amount equal to Three Thousand Three
Hundred Forty-Seven and 85/100 Dollars ($3,347.85) (the “Monthly Capital
Expenditure Deposit”) for annual Capital Expenditures set forth in the Approved
Annual Budget or otherwise approved by Lender, which approval shall not be
unreasonably withheld or delayed. Amounts deposited pursuant to this
Section 6.4.1 are referred to herein as the “Capital Expenditure Funds” and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the “Capital Expenditure Account.” Lender may reassess its estimate of the
amount necessary for Capital Expenditures from time to time and may require
Borrower to increase the monthly deposits required pursuant to this
Section 6.4.1 upon thirty (30) days’ notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary for proper maintenance
and operation of the Property.

6.4.2 Release of Capital Expenditure Funds.

(a) Lender shall disburse Capital Expenditure Funds only for Capital
Expenditures.

 

81



--------------------------------------------------------------------------------

(b) Lender shall disburse to Borrower the Capital Expenditure Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least thirty (30) days prior to the
date on which Borrower requests such payment be made and specifies the Capital
Expenditures to be paid, (ii) on the date such request is received by Lender and
on the date such payment is to be made, no Default or Event of Default shall
have occurred and remain outstanding, (iii) Lender shall have received an
Officer’s Certificate (A) stating that all items to be funded by the requested
disbursement are Capital Expenditures, (B) stating that all Capital Expenditures
to be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval required by any Governmental Authority in connection with such Capital
Expenditures, (C) identifying each Person that supplied materials or labor in
connection with the Capital Expenditures to be funded by the requested
disbursement, (D) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, such certificate to be accompanied by lien
waivers or other evidence of payment satisfactory to Lender, and (E) stating
that the Capital Expenditures to be funded by the requested disbursement have
not been the subject of a previous disbursement, (iv) at Lender’s option, a
title search for the Property indicating that the Property is free from all
liens, claims and other encumbrances not previously approved by Lender, and
(v) Lender shall have received such other evidence as Lender shall reasonably
request that the Capital Expenditures to be funded by the requested disbursement
have been completed and are paid for or will be paid for in full upon such
disbursement to Borrower. Lender shall not be required to disburse Capital
Expenditure Funds more frequently than once each calendar month, and each
disbursement of Capital Expenditure Funds must be in an amount not less than the
Minimum Disbursement Amount (or a lesser amount if the total remaining balance
of Capital Expenditure Funds is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the Capital
Expenditure Account shall be made).

(c) Nothing in this Section 6.4 shall (i) make Lender responsible for making or
completing any Capital Expenditure Work; (ii) obligate Lender to commence or
proceed with any Capital Expenditure Work; (iii) require Lender to expend funds
in addition to the Capital Expenditure Funds to complete any Capital Expenditure
Work; or (iv) obligate Lender to demand from Borrower additional sums to perform
or complete any Capital Expenditure Work.

(d) If a disbursement of Capital Expenditure Funds will exceed Twenty Five
Thousand and No/100 Dollars ($25,000), Lender may require an inspection of the
Property prior to such disbursement in order to verify completion of the Capital
Expenditure Work for which reimbursement is sought. Lender may require that such
inspection be conducted by an independent professional selected by Lender and
may require a certificate of completion by an independent professional
acceptable to Lender prior to such disbursement of Capital Expenditure Funds.

(e) Borrower shall permit Lender and its agents and representatives (including,
without limitation, Lender’s engineer or architect) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Capital Expenditure Work and
all materials being used in connection therewith and to examine all plans,
specifications and shop drawings relating to such Capital

 

82



--------------------------------------------------------------------------------

Expenditure Work. Borrower shall cause all contractors, subcontractors and
materialmen to cooperate with Lender and its agents and representatives or such
other Persons described above in connection with the inspections, if any,
required by Lender in accordance with this Section 6.4.2.

(f) All Capital Expenditure Works and all materials, equipment, fixtures, or any
other item comprising a part of any Capital Expenditure Work shall be
constructed, installed or completed, as applicable, free and clear of all liens,
claims and other encumbrances not previously approved by Lender.

(g) All Capital Expenditure Works shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property and all applicable insurance requirements (including, without
limitation, applicable building codes, special use permits, environmental
regulations, and requirements of insurance underwriters).

(h) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided builder’s risk insurance, workers’
compensation insurance, public liability insurance and other insurance to the
extent required by the applicable Legal Requirements in connection with any
Capital Expenditure Work. All such policies shall be in form and amount
reasonably satisfactory to Lender. All such policies which can be endorsed with
a non-contributing mortgagee clause (or its equivalent) making loss thereunder
payable to Lender and its successors and/or assigns shall be so endorsed. At
Lender’s request, certified copies of such policies shall be delivered to
Lender.

(i) Capital Expenditure Funds remaining after the Debt has been paid in full
shall be returned to Borrower.

(j) All costs and expenses incurred by Lender in connection with holding and
disbursing the Capital Expenditure Funds (including, without limitation, the
costs and expenses of the inspections, if any, required hereunder) shall be paid
by Borrower.

6.4.3 Failure to Perform Capital Expenditure Works. It shall be an Event of
Default if Borrower fails to comply with any provision of this Section 6.4 and
such failure is not cured within thirty (30) days after notice from Lender. Upon
the occurrence of an Event of Default, Lender may, at its option, use the
Capital Expenditure Funds (or any portion thereof) to perform or complete any
Capital Expenditure Work as provided in Section 6.4.2 hereof or any other repair
or replacement to the Property. Such right to withdraw and apply the Capital
Expenditure Funds shall be in addition to all other rights and remedies provided
to Lender under this Agreement and the other Loan Documents.

Section 6.5. Rollover Funds.

6.5.1 Deposits of Rollover Funds.

(a) During a Hilton Trigger Event, Borrower shall deposit with Lender an amount
equal to Eight Thousand Three Hundred Twelve and 50/100 Dollars ($8,312.50) (the
“Monthly Rollover Deposit”) for tenant improvements and leasing commissions that
may be incurred following the date hereof. Amounts deposited pursuant to this
Section 6.5.1 are referred to herein as the “Rollover Funds” and the account in
which such amounts are held by Lender shall hereinafter be referred to as the
“Rollover Account.”

 

83



--------------------------------------------------------------------------------

(b) In addition to the deposits required under Section 6.5.1(a), Borrower shall
deposit, or cause to be deposited, with Lender all amounts paid to Borrower in
connection with (i) any modification or amendment of any Lease, (ii) any consent
(including any consent to an assignment or sublease of any Lease) or waiver by
Borrower of any term, condition or provision under any Lease, (iii) any
settlement of claims of Borrower against third parties in connection with any
Lease, (iv) any rejection, termination, surrender, cancellation or buy-out of
any Lease (including in connection with any Bankruptcy Action and including any
payment relating to unamortized tenant improvements and/or leasing commissions),
and (v) any other extraordinary event pursuant to which Borrower receives
payment (in whatever form) derived from or generated by the use, ownership or
operation of the Property not otherwise covered by this Agreement or the Cash
Management Agreement (collectively, the “Extraordinary Lease Payments”), in each
case, with respect to clauses (i), (ii), (iii), (iv) and (v), net of reasonable,
out-of-pocket costs and expenses, if any, incurred by Borrower. In connection
with any amount required to be deposited with Lender pursuant to this
Section 6.5.1(b), Borrower shall provide prior notice to Lender of the amount
and the nature thereof and otherwise cooperate with Lender to ensure that such
amounts are properly accounted for and held as Rollover Funds.

6.5.2 Release of Rollover Funds.

(a) Lender shall disburse to Borrower the Rollover Funds upon satisfaction by
Borrower of each of the following conditions: (i) Borrower shall submit a
request for payment to Lender at least thirty (30) days prior to the date on
which Borrower requests such payment be made and specifies the tenant
improvement costs and leasing commissions to be paid or reimbursed, (ii) on the
date such request is received by Lender and on the date such payment or
reimbursement is to be made, no Default or Event of Default shall have occurred
and remain outstanding, (iii) Lender shall have received and, if applicable,
approved the Lease in respect of which Borrower is obligated to pay or reimburse
certain tenant improvement costs and leasing commissions, (iv) Lender shall have
received and, if applicable, approved a budget for tenant improvement costs and
a schedule of leasing commission payments and the requested disbursement will be
used to pay all or a portion of such costs and payments, (v) Lender shall have
received an Officer’s Certificate (A) stating that all tenant improvements at
the Property to be funded by the requested disbursement have been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, such certificate to be accompanied by a copy of any license,
permit or other approval required by any Governmental Authority in connection
with such tenant improvements, (B) identifying (1) each Person that supplied
materials or labor in connection with the tenant improvements to be funded by
the requested disbursement and (2) each Person that provided brokerage services
in connection with the leasing commissions to be funded by the requested
disbursement, (C) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, such certificate to be accompanied by lien
waivers or other evidence of payment satisfactory to Lender, and (D) stating
that the tenant improvement costs and/or leasing commission payments to be
funded have not been the subject of a previous disbursement, (vi) at Lender’s
option, a title search for the Property indicating that the Property is free
from all liens, claims and other encumbrances not previously approved by Lender,
(vii) Lender shall have received an estoppel certificate from the

 

84



--------------------------------------------------------------------------------

applicable Tenant stating that (A) (1) all work required to be performed by
Borrower have been completed in accordance with the applicable Lease and have
been accepted by such Tenant or (2) all work required to be performed by such
Tenant have been completed and a reimbursement of the amount specified in such
estoppel certificate is due to such Tenant pursuant to its Lease and (B) such
Tenant is in occupancy and paying full unabated rent or has taken possession of
the demised premises, and (viii) Lender shall have received such other evidence
as Lender may reasonably request that (A) the tenant improvements at the
Property to be funded by the requested disbursement have been completed and are
paid for or will be paid for in full upon such disbursement to Borrower and
(B) the leasing commissions to be funded by the requested disbursement have been
paid for or will be paid for in full upon such disbursement to Borrower. Lender
shall not be required to disburse Rollover Funds more frequently than once each
calendar month, and each disbursement of the Rollover Funds must be in an amount
not less than the Minimum Disbursement Amount (or a lesser amount if the total
remaining balance of Rollover Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
Rollover Account shall be made). Any Rollover Funds remaining after the Debt has
been paid in full shall be returned to Borrower.

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Rollover Funds shall be paid by Borrower.

Section 6.6. Hilton Rollover Funds

6.6.1 Deposit of Hilton Rollover Funds.

(a) Upon the occurrence and during the continuance of a Hilton Trigger Event,
and continuing until the occurrence of a Hilton Trigger Event Cure, on each
Monthly Payment Date, all Excess Cash Flow shall be deposited with Lender (the
“Monthly Hilton Rollover Deposit”) for tenant improvements and leasing
commissions that may be incurred by Borrower following the occurrence of an
Acceptable Hilton Lease Extension or a Hilton Space Re-tenanting Event with
respect to the space demised to Hilton pursuant to the Hilton Lease. Amounts
deposited pursuant to this Section 6.6.1 are referred to herein as the “Hilton
Rollover Funds” and the account in which such amounts are held by Lender shall
hereinafter be referred to as the “Hilton Rollover Account.”

(b) In addition to the deposits required under Section 6.6.1(a), Borrower shall
deposit, or cause to be deposited, with Lender all amounts paid to Borrower in
connection with (i) any modification or amendment of the Hilton Lease, (ii) any
consent (including any consent to an assignment or sublease of the Hilton Lease)
or waiver by Borrower of any term, condition or provision under the Hilton
Lease, (iii) any settlement of claims of Borrower against third parties in
connection with the Hilton Lease, (iv) any rejection, termination, surrender,
cancellation or buy-out of the Hilton Lease (including in connection with any
Bankruptcy Action and including any payment relating to unamortized tenant
improvements and/or leasing commissions), and (v) any other extraordinary event
pursuant to which Borrower receives payment (in whatever form) derived from or
generated by Hilton or with respect to the Hilton Lease not otherwise covered by
this Agreement or the Cash Management Agreement (collectively, the “Hilton
Extraordinary Lease Payments”), in each case, with respect to clauses (i), (ii),
(iii), (iv) and (v), net of reasonable, out-of-pocket costs and expenses, if
any,

 

85



--------------------------------------------------------------------------------

incurred by Borrower. In connection with any amount required to be deposited
with Lender pursuant to this Section 6.6.1(b), Borrower shall provide prior
notice to Lender of the amount and the nature thereof and otherwise cooperate
with Lender to ensure that such amounts are properly accounted for and held as
Hilton Rollover Funds.

6.6.2 Release of Hilton Rollover Funds.

(a) Upon the occurrence of Hilton Trigger Event Cure caused solely by clause
(v) in the definition thereof, Lender shall disburse to Borrower the Hilton
Rollover Funds on deposit in the Hilton Rollover Account upon satisfaction by
Borrower of each of the following conditions: (i) either an Acceptable Hilton
Lease Extension or Hilton Re-tenanting Event shall have occurred, (ii) Borrower
shall submit a request for payment to Lender at least thirty (30) days prior to
the date on which Borrower requests such payment be made and specifies the
tenant improvement costs and leasing commissions to be paid or reimbursed,
(iii) on the date such request is received by Lender and on the date such
payment or reimbursement is to be made, no Event of Default shall have occurred
and remain outstanding, (iv) regarding a Hilton Re-tenanting Event, Lender shall
have received and approved the new Lease for the space formerly leased to Hilton
pursuant to the applicable Hilton Lease in respect of which Borrower is
obligated to pay or reimburse certain tenant improvement costs and leasing
commissions, (v) Lender shall have received and, if applicable, approved a
budget for tenant improvement costs and a schedule of leasing commission
payments and the requested disbursement will be used to pay all or a portion of
such costs and payments, (vi) Lender shall have received an Officer’s
Certificate (A) stating that all tenant improvements at the Property to be
funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval required by any Governmental Authority in connection with such tenant
improvements, (B) identifying (1) each Person that supplied materials or labor
in connection with the tenant improvements to be funded by the requested
disbursement and (2) each Person that provided brokerage services in connection
with the leasing commissions to be funded by the requested disbursement,
(C) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, such certificate to be accompanied by lien waivers or
other evidence of payment satisfactory to Lender, and (D) stating that the
tenant improvement costs and/or leasing commission payments to be funded have
not been the subject of a previous disbursement, (vii) at Lender’s option, a
title search for the Property indicating that the Property is free from all
liens, claims and other encumbrances not previously approved by Lender,
(viii) regarding a Hilton Re-tenanting Event, with respect to the last
disbursement for the applicable leased space for which the tenant improvements
or leasing commissions are being funded pursuant to this Section 6.6.2, Lender
shall have received an estoppel certificate from the applicable replacement
Tenant or Tenants stating that (A) (1) all work required to be performed by
Borrower has been completed in accordance with the applicable Lease and has been
accepted by such Tenant or (2) all work required to be performed by such Tenant
has been completed and a reimbursement of the amount specified in such estoppel
certificate is due to such Tenant pursuant to its Lease and (B) such Tenant is
in occupancy and paying full unabated rent without offset or has taken
possession of the demised premises and is paying full unabated rent without
offset, (ix) regarding an Acceptable Hilton Lease Extension, with respect to the
last disbursement for the applicable leased space for which the tenant
improvements or leasing commissions are being funded pursuant to this
Section 6.6.2, Lender shall have received an estoppel certificate

 

86



--------------------------------------------------------------------------------

from Hilton stating that (A) (1) all work required to be performed by Borrower
has been completed in accordance with the applicable Lease and has been accepted
by Hilton or (2) all work required to be performed by Hilton has been completed
and a reimbursement of the amount specified in such estoppel certificate is due
to Hilton pursuant to its Lease and (B) Hilton is in occupancy and paying full
unabated rent without offset or has taken possession of the demised premises and
is paying full unabated rent without offset, (x) Lender shall have received such
other evidence as Lender may reasonably request that (A) the tenant improvements
at the Property to be funded by the requested disbursement have been completed
and are paid for or will be paid for in full upon such disbursement to Borrower
and (B) the leasing commissions to be funded by the requested disbursement have
been paid for or will be paid for in full upon such disbursement to Borrower.
Lender shall not be required to disburse Hilton Rollover Funds more frequently
than once each calendar month, and each disbursement of the Hilton Rollover
Funds must be in an amount not less than the Minimum Disbursement Amount (or a
lesser amount if the total remaining balance of Hilton Rollover Funds is less
than the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining in the Hilton Rollover Account shall be made), (xi) no other
Hilton Trigger Event shall then be in effect and continuing, and (xii) no Cash
Sweep Period shall then be in effect and continuing.

(b) Upon the occurrence of Hilton Trigger Event Cure caused solely by clauses
(i), (ii), (iii) and/or (iv) in the definition thereof, Lender shall disburse to
Borrower the Hilton Rollover Funds on deposit in the Hilton Rollover Account
upon satisfaction by Borrower of each of the following conditions: (i) no other
Hilton Trigger Event shall then be in effect and continuing, (ii) no Cash Sweep
Period shall then be in effect and continuing, and (iii) no Event of Default
shall have occurred and remain outstanding.

(c) All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Hilton Rollover Funds shall be paid
by Borrower. Any Hilton Rollover Funds remaining after the Debt has been paid in
full returned to Borrower.

Section 6.7. Excess Cash Flow Funds.

6.7.1 Deposits of Excess Cash Flow Funds. During a Cash Sweep Event Period,
Borrower shall deposit with Lender all Excess Cash Flow, which sums shall be
held by Lender as additional security for the Loan. Amounts so deposited shall
hereinafter be referred to as the “Excess Cash Flow Funds” and the account in
which such amounts are held by Lender shall hereinafter be referred to as the
“Excess Cash Flow Account.”

6.7.2 Release of Excess Cash Flow Funds.

(a) Upon the termination of a Cash Sweep Event Period and provided that no other
Cash Sweep Event shall have occurred and remain outstanding, all funds on
deposit in the Excess Cash Flow Account shall be deposited into the Cash
Management Account and applied in accordance with this Agreement and the Cash
Management Agreement.

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Excess Cash Flow Funds shall be paid by Borrower.

 

87



--------------------------------------------------------------------------------

Section 6.8. Reserve Funds.

6.8.1 Security Interest. Borrower hereby pledges to Lender, and grants a
security interest in, any and all monies now or hereafter deposited in the
Reserve Funds as additional security for the performance of the Obligations.
Until expended or applied as provided in this Agreement, the Reserve Funds shall
constitute additional security for the performance of the Obligations. Lender
shall have no obligation to release any of the Reserve Funds while any Default
or Event of Default has occurred and remains outstanding. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, upon
the occurrence of an Event of Default, Lender may, in addition to any and all
other rights and remedies available to Lender, apply any sums then present in
the Reserve Funds to the payment of the Debt in any order, proportion and
priority as Lender may determine in its sole and absolute discretion. Borrower
shall not further pledge, assign or grant any security interest in any Reserve
Fund or permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC-1 Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.

6.8.2 Investments; Income Taxes. The Reserve Funds shall be held in Lender’s
name and may be commingled with Lender’s own funds at financial institutions
selected by Lender in its sole discretion. The Reserve Funds shall be held in an
Eligible Account and may be invested in Permitted Investments as directed by
Lender. Lender shall not be liable for any loss sustained on the investment of
any funds constituting the Reserve Funds. Borrower shall deposit with Lender an
amount equal to the actual losses sustained on the investment of any funds
constituting the Reserve Funds in Permitted Investments within one (1) Business
Day of Lender’s notice. All interest on the Tax Funds and Insurance Funds shall
not be added to or become a part thereof and shall be the sole property of and
shall be paid to Lender. All interest on all other Reserve Funds shall be added
to and become a part thereof; Borrower shall report on its federal, state and
local income tax returns all interest or income on such Reserve Funds credited
or paid to Borrower.

6.8.3 Indemnity. Borrower shall indemnify Lender and hold Lender harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including reasonable attorneys’
fees and expenses) arising from or in any way connected with the Reserve Funds
or the performance of the obligations for which the Reserve Funds were
established. Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid or reimbursed from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains outstanding.

Section 6.9. Termination Funds.

6.9.1 Deposit of Termination Funds. Upon the exercise by Hilton of the
Termination Right, Borrower shall deposit with Lender the Termination Fee.
Amounts deposited pursuant to this Section 6.9.1 are referred to herein as the
“Termination Funds” and the account in which such amounts are held by Lender
shall hereinafter be referred to as the “Termination Account.”

 

88



--------------------------------------------------------------------------------

6.9.2 Release of Termination Funds.

(a) Lender shall disburse to Borrower the Termination Funds with respect to
tenant improvement costs and leasing commissions to be paid with respect to the
Terminated Space only upon Borrower’s satisfaction of the terms and provisions
of Section 6.5.2(a) hereof.

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Termination Funds shall be paid by Borrower.

(c) Provided no Event of Default is continuing, any Termination Funds remaining
after disbursement in accordance with Section 6.9.2(a) shall, once the
Terminated Space Re-tenanting Event occurs, and provided further that no Hilton
Leasing Trigger Event, Hilton Trigger Event or other Cash Management Trigger
Event is then continuing, be released to Borrower.

Section 6.10. Hilton Allowance Funds.

6.10.1 Deposit of Hilton Allowance. On the Closing Date, Borrower shall deposit
with Lender the Hilton Allowance. Amounts deposited pursuant to this
Section 6.10.1 are referred to herein as the “Hilton Allowance Funds” and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the “Hilton Allowance Account.”

6.10.2 Release of Hilton Allowance Funds.

(a) Lender shall disburse to Borrower the Hilton Allowance Funds with respect to
tenant improvement costs to be paid with respect to the Hilton Space only upon
Borrower’s and Hilton’s satisfaction of the terms and provisions for payment of
such funds as set forth in the Hilton Lease. Lender, at its option, may require
Borrower to use its commercially reasonable efforts to obtain from Hilton an
estoppel certificate certifying that all such improvements have been constructed
in accordance and in compliance with the terms and conditions of the Hilton
Lease.

(b) All costs and expenses incurred by Lender in connection with holding and
disbursing the Hilton Allowance Funds shall be paid by Borrower.

(c) Provided no Event of Default is continuing, any Hilton Allowance Funds
remaining after disbursement in accordance with Section 6.10.2(a) shall be
released to Borrower for payment to Manager pursuant to the purchase and sale
agreement between Borrower and Manager.

VII. PROPERTY MANAGEMENT

Section 7.1. Management Agreement.

Borrower shall cause each Individual Property to be operated in accordance with
the Management Agreement. Borrower shall (a) diligently perform and observe all
of the terms, covenants and conditions of the Management Agreement on the part
of Borrower to be performed and observed, (b) promptly notify Lender of any
default under the Management

 

89



--------------------------------------------------------------------------------

Agreement of which it is aware, (c) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, report and
estimate received by it under the Management Agreement and (d) promptly enforce
the performance and observance of all of the terms, covenants and conditions
required to be performed and/or observed by Manager under the Management
Agreement, in a commercially reasonable manner. If Borrower shall default in the
performance or observance of any term, covenant or condition of the Management
Agreement on the part of Borrower to be performed or observed, then, without
limiting Lender’s other rights or remedies under this Agreement or the other
Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder, under the other Loan Documents or under the Management
Agreement, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause the terms,
covenants and conditions of the Management Agreement on the part of Borrower to
be performed or observed in all material respects.

Section 7.2. Prohibition Against Termination or Modification.

(a) Borrower shall not, without prior consent of Lender, (i) surrender,
terminate, cancel, modify, renew, amend, or extend the Management Agreement;
provided that Borrower may, without Lender’s consent, replace Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, (ii) reduce or
consent to the reduction of the term of the Management Agreement, (iii) increase
or consent to the increase of the amount of any fees or other charges under the
Management Agreement, or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Management
Agreement in any material respect. In connection with the replacement of Manager
with a Qualified Manager, Borrower shall execute and cause Qualified Manager to
execute an assignment of management agreement and subordination of management
fees in the form then used by Lender.

(b) In the event that the Management Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall promptly enter into a
Replacement Management Agreement with a Qualified Manager.

(c) Upon the occurrence and during the continuation of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be granted, conditioned or withheld in
Lender’s sole discretion.

Section 7.3. Replacement of Manager.

Lender shall have the right to require Borrower to replace Manager, as manager
under each Management Agreement with a Qualified Manager which is not an
Affiliate of, but is chosen by, Borrower upon the occurrence of any one or more
of the following events: (a) at any time following the occurrence of an Event of
Default, (b) if Manager shall be in default under any Management Agreement
beyond any applicable notice and cure period, (c) if Manager shall become
insolvent or a debtor in any Bankruptcy Action, (d) if at any time Manager has
engaged

 

90



--------------------------------------------------------------------------------

in gross negligence, fraud, willful misconduct or misappropriation of funds,
and/or (e) if at any time the Debt Service Coverage Ratio (based upon the
trailing twelve (12) month period immediately preceding the date of such
determination is less than 1.15 to 1.0.

Section 7.4. Matters Concerning Manager.

Without limiting the generality of the terms set forth in Section 7.3 above, if
(a) the Debt has been accelerated pursuant to Section 10.1(b) hereof,
(b) Manager shall become insolvent or a debtor in any Bankruptcy Action or
(c) an event of default occurs under any Management Agreement, Borrower shall,
at Lender’s request, terminate each Management Agreement and replace Manager
with a Qualified Manager pursuant to a Replacement Management Agreement, it
being understood and agreed that the management fee for such Qualified Manager
shall not exceed then prevailing market rates.

VIII. TRANSFERS

Section 8.1. Transfer or Encumbrance of Property.

(a) Without the prior consent of Lender, neither Borrower nor any Restricted
Party shall do any of the following (each, a “Transfer”): sell, transfer,
convey, assign, mortgage, pledge, encumber, alienate, grant a Lien on, grant any
option with respect to or grant any other interest in the Property, any part
thereof or any interest therein (including any legal, beneficial or economic
interest in Borrower or any Restricted Party), directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record, other than Permitted Transfers.

(b) A Transfer shall include (i) an installment sales agreement wherein Borrower
agrees to sell the Property, any part thereof or any interest therein for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if Borrower or any Restricted Party is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock such that such corporation’s stock shall be vested in a party or parties
who are not now stockholders or any change in the control of such corporation;
(iv) if Borrower or any Restricted Party is a limited or general partnership,
joint venture or limited liability company, the change, removal, resignation or
addition of a general partner, managing partner, limited partner, joint venturer
or member, the voluntary or involuntary transfer of the partnership interest of
any general partner, managing partner or limited partner, the creation or
issuance of new limited partnership interests, the voluntary or involuntary
transfer of the interest of any joint venturer or member or the creation or
issuance of new non-managing member interests; and (v) if Borrower or any
Restricted Party is a trust or nominee trust, the voluntary or involuntary
transfer of the legal or beneficial interest in such trust or nominee trust or
the creation or issuance of new legal or beneficial interests.

 

91



--------------------------------------------------------------------------------

(c) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder or under the other Loan
Documents in order to declare the Debt immediately due and payable upon a
Transfer (other than a Permitted Transfer) without Lender’s prior consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
and whether or not Lender has consented to any previous Transfer.

(d) Lender’s consent to one Transfer shall not be deemed to be a waiver of
Lender’s right to require such consent to any future occurrence of same. Any
Transfer made in contravention of this Section 8.1 shall be null and void and of
no force and effect.

(e) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses, title search costs and title insurance endorsement
premiums) incurred by Lender in connection with the review, approval and/or
documentation of any proposed Transfer. If required by Lender, Borrower shall
deposit with Lender an amount equal to Lender’s anticipated costs and expenses
in evaluating any proposed Transfer.

(f) No consent to any assumption of the Loan shall occur on or before the first
(1st) anniversary of the first (1st) Monthly Payment Date. Thereafter, Lender’s
consent to a Transfer of the Property and the assumption of the Loan shall not
be unreasonably withheld after consideration of all relevant factors and
provided that the following conditions are satisfied:

(i) Lender shall have received a notice from Borrower requesting Lender’s
consent to such Transfer not less than sixty (60) days prior to the proposed
date of such Transfer;

(ii) No Default or Event of Default shall have occurred and remain outstanding;

(iii) The proposed transferee (“Transferee”) shall be a corporation, partnership
or limited liability company that qualifies as a single purpose, bankruptcy
remote entity under criteria established by the Rating Agencies (including,
without limitation, criteria applicable to Transferee’s SPE Constituent
Entities);

(iv) The Organizational Documents of Transferee and Transferee’s SPE Constituent
Entities shall be reasonably satisfactory to Lender;

(v) Neither any Transferee’s Sponsor, Transferee nor any other Person owned or
controlled, directly or indirectly, by Transferee’s Sponsors shall have been a
party to any Bankruptcy Action or taken advantage of any Bankruptcy Law or any
law for the benefit of debtors within seven (7) years prior to the date of the
proposed Transfer;

(vi) Neither any Transferee’s Sponsor, Transferee nor any other Person owned or
controlled, directly or indirectly, by Transferee’s Sponsors shall have
defaulted under its obligations with respect to any Indebtedness in a manner
which is not reasonably acceptable to Lender;

 

92



--------------------------------------------------------------------------------

(vii) There shall be no material litigation or regulatory action pending or
threatened against any Transferee’s Sponsor, Transferee or any other Person
owned or controlled, directly or indirectly, by Transferee’s Sponsors which is
not reasonably acceptable to Lender;

(viii) Transferee and Transferee’s Sponsors shall, as of the date of such
Transfer, have an aggregate net worth and liquidity reasonably satisfactory to
Lender;

(ix) Transferee and Transferee’s Sponsors (together with Transferee’s proposed
property manager) shall be experienced owners and operators of properties
similar in location, size, class, use, operation and value as the Property, as
evidenced by financial statements and other information reasonably satisfactory
to Lender (it being understood and agreed that Lender reserves the right to
approve Transferee without approving its proposed property manager);

(x) If the Management Agreement will be terminated as a result of such Transfer,
the Property shall be managed by a Qualified Manager in accordance with a
Replacement Management Agreement;

(xi) [Intentionally Omitted];

(xii) Transferee and Transferee’s SPE Constituent Entities shall have delivered
all agreements, certificates and opinions reasonably required by Lender
(including, if applicable, an amendment to Section 3.1.24 hereof to incorporate
necessary changes based on differences in the organizational structures of
Borrower and Transferee);

(xiii) No Default or Event of Default shall occur as a result of such Transfer;

(xiv) Transferee shall have assumed all obligations of Borrower under the Loan
Documents pursuant to an assumption agreement in form and substance reasonably
satisfactory to Lender;

(xv) Borrower shall have delivered, at its sole cost and expense, an endorsement
to the Title Insurance Policy, as modified by the assumption agreement, as a
valid first lien on the Property and naming Transferee as owner of the Property,
which endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Property shall not be subject to any Liens other than
those contained in the Title Insurance Policy issued on the date hereof and the
Permitted Encumbrances;

(xvi) Prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall (A) have assumed all obligations of
Guarantor under the Guaranty and the Environmental Indemnity or (B) have
executed a replacement guaranty and a replacement environmental indemnity in
form and substance reasonably satisfactory to Lender;

(xvii) If required by Lender or the Rating Agencies, Borrower or Transferee, at
its sole cost and expense, shall have delivered a new bankruptcy
non-consolidation opinion reflecting such Transfer reasonably acceptable to
Lender and acceptable to the Rating Agencies;

 

93



--------------------------------------------------------------------------------

(xviii) If required by Lender, Borrower shall have delivered a Rating Agency
Confirmation as to such Transfer and Transferee;

(xix) Borrower shall have paid to Lender an assumption fee equal to 30/100ths of
one percent (0.30%) of the Outstanding Principal Balance for the initial
Transfer and one percent (1%) of the Outstanding Principal Balance for each
subsequent Transfer; and

(xx) Borrower shall have paid all reasonable out-of-pocket costs and expenses
incurred in connection with such Transfer (including reasonable fees and
disbursements of Lender’s counsel and fees, costs and expenses of the Rating
Agencies).

(g) As used in this Section 8.1, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings.

Section 8.2. Permitted Transfers of Interests in Borrower

Notwithstanding anything to the contrary contained in Section 8.1 hereof,
Lender’s consent shall not be required in connection with one or a series of
Transfers, of not more than forty-nine percent (49%) in the aggregate of the
direct or indirect ownership interests in any Restricted Party; provided that
the following conditions are satisfied: (a) no Default or Event of Default shall
have occurred and remain outstanding or shall occur solely as a result of such
Transfer, (b) such Transfer shall not (i) cause the transferee, together with
its Affiliates, to acquire control of any Restricted Party, (ii) result in any
Restricted Party no longer being controlled by Key Principal, or (iii) cause the
transferee, together with its Affiliates, to increase its direct or indirect
interest in any Restricted Party to an amount which exceeds forty-nine percent
(49%) in the aggregate, (c) to the extent the transferee owns twenty percent
(20%) or more of the direct or indirect interests in any Restricted Party
immediately following such Transfer (provided that such Transferee did not own
20% or more of the direct or indirect ownership interests in such Restricted
Party as of the Closing Date), Borrower shall deliver, at Borrower’s sole cost
and expense, customary searches (credit, judgment, lien, bankruptcy, etc.)
reasonably acceptable to Lender with respect to such transferee and its
Affiliates as Lender may reasonably require, (d) after giving effect to such
Transfer, Key Principal shall continue to own, directly or indirectly, at least
fifty-one percent (51%) of all legal, beneficial and economic interests in each
Restricted Party, (e) the Property shall continue to be managed by Manager or
Qualified Manager, (f) Borrower shall give Lender notice of such Transfer
request, together with copies of all instruments effecting such Transfer and
copies of any Organizational Documents that Lender shall require, not less than
thirty (30) days prior to the proposed date of such Transfer, and (g) the legal
and financial structure of Borrower and its stockholders, partners or members,
as applicable, and the single purpose nature and bankruptcy remoteness of
Borrower and its stockholders, partners or members, as applicable, after such
Transfer, shall satisfy Lender’s the then current applicable underwriting
criteria and requirements. As used in this Section 8.2, the term “control” means
the possession, directly or indirectly, of the power to direct

 

94



--------------------------------------------------------------------------------

or cause the direction of the management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise and the
terms “controlled” and “controlling” shall have correlative meanings.

IX. SALE AND SECURITIZATION OF MORTGAGE

Section 9.1. Sale of Mortgage and Securitization.

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan as a
whole loan or sell or otherwise transfer any portion thereof or any interest
therein, (ii) to sell participation interests in the Loan or (iii) to securitize
the Loan or any portion thereof or any interest therein in one or more private
or public securitizations. (The transactions referred to in clauses (i),
(ii) and (iii) are each hereinafter referred to as a “Secondary Market
Transaction” and the transaction referred to in clause (iii) shall hereinafter
be referred to as a “Securitization.” Any certificates, notes or other
securities issued in connection with a Securitization are hereinafter referred
to as “Securities.”)

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be required in
the marketplace, by the Rating Agencies or by any Legal Requirements in
connection with any Secondary Market Transactions (including any Exchange Act
Filings or any report that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements), including,
without limitation, to:

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor, any
Affiliate of Borrower or Guarantor and Manager (including, without limitation,
the information set forth on Schedule V hereto), (B) provide updated budgets and
rent rolls (including itemized percentage of floor area occupied and percentage
of aggregate base rent for each Tenant) relating to the Property and (C) provide
updated appraisals, market studies, environmental audits, reviews and reports
(Phase I’s and, if appropriate, Phase II’s), property condition reports and
other due diligence investigations of the Property (the information required
under clauses (A), (B) and (C) shall hereinafter be referred to collectively as
the “Updated Information”), together with appropriate verification of the
Updated Information through letters of auditors, certificates of third party
providers or opinions of counsel acceptable to Lender and the Rating Agencies;

(ii) provide opinions of counsel, which may be relied upon by Lender, the NRSROs
and their respective counsel, agents and representatives, as to bankruptcy
non-consolidation (if required by Lender or the Rating Agencies), fraudulent
conveyance, and “true sale” or any other opinion customary in Secondary Market
Transactions or required by the Rating Agencies with respect to the Property,
Borrower, Guarantor and any Affiliate of Borrower or Guarantor, which counsel
and opinions shall be satisfactory to Lender and the Rating Agencies;

(iii) provide, and cause to be provided, updated representations and warranties
made in the Loan Documents and make, and cause to be made, such additional

 

95



--------------------------------------------------------------------------------

representations and warranties as may be requested by Lender or the Rating
Agencies and consistent with the facts covered by such representations and
warranties as they exist on the date thereof;

(iv) execute, and cause to be executed, such amendments, replacements or other
modifications to Borrower’s Organizational Documents or the Loan Documents as
may be requested by Lender or the Rating Agencies to effect the Secondary Market
Transactions; provided, however, that Borrower shall not be required to amend,
restate or otherwise modify any Loan Document if such amendment, restatement or
other modification would (A) increase the initial weighted average interest rate
or change the amortization of principal set forth herein or in the Note (except
that the weighted average interest rate or the amortization of principal may
subsequently change due to involuntary prepayments or if an Event of Default
shall occur) or (B) amend or otherwise modify any other material economic term
of the Loan; and

(v) attend management meetings, provide access to the Property and conduct tours
of the Property; and

(vi) provide, and cause to be provided, certificates or other evidence of
reliance satisfactory to Lender and the Rating Agencies with respect to any
information or third party reports obtained in connection with the origination
of the Loan or any Updated Information from Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, Manager and any accountants, appraisers, engineers,
environmental assessment experts and other experts or third party providers of
such information, reports or Updated Information.

(c) If, at the time one or more Disclosure Documents are being prepared for or
in connection with a Securitization, Lender expects that Borrower alone or
Borrower and one or more Affiliates of Borrower (including any guarantor or
other Person that is directly or indirectly committed by contract or otherwise
to make payments on all or a part of the Loan) collectively, or the Property
alone or the Property and Related Properties collectively, will be a Significant
Obligor, Borrower shall furnish to Lender upon request the following financial
information:

(i) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, net operating income for the Property and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

(ii) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2)

 

96



--------------------------------------------------------------------------------

of Regulation AB (which includes, but may not be limited to, a balance sheet
with respect to the entity that Lender determines to be a Significant Obligor
for the two most recent Fiscal Years and applicable interim periods, meeting the
requirements of Rule 3-01 of Regulation S-X, and statements of income and
statements of cash flows with respect to the Property for the three most recent
Fiscal Years and applicable interim periods, meeting the requirements of Rule
3-02 of Regulation S-X (or if Lender determines that the Property is the
Significant Obligor and the Property (other than properties that are hotels,
nursing homes, or other properties that would be deemed to constitute a business
and not real estate under Regulation S-X or other legal requirements) was
acquired from an unaffiliated third party and the other conditions set forth in
Rule 3-14 of Regulation S-X have been met, the financial statements required by
Rule 3-14 of Regulation S-X)).

(d) Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any tenant of the Property if, in connection with a Securitization, Lender
expects there to be, as of the cut-off date for such Securitization, a
concentration with respect to such tenant or group of Affiliated tenants within
all of the mortgage loans included or expected to be included in the
Securitization such that such tenant or group of Affiliated tenants would
constitute a Significant Obligor. Borrower shall furnish to Lender, on an
ongoing basis, financial data or financial statements with respect to such
tenants meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (i) Exchange Act Filings in connection with or
relating to the Securitization are required to be made under applicable Legal
Requirements or (ii) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.

(e) If Lender determines that Borrower alone or Borrower and one or more
Affiliates of any Borrower collectively, or the Property alone or the Property
and Related Properties collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, on an ongoing basis, selected financial data or
financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (i) Exchange Act Filings are
required to be made under applicable Legal Requirements or (ii) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.

(f) Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:

(i) with respect to information requested in connection with the preparation of
Disclosure Documents for a Securitization, within ten (10) Business Days after
notice from Lender; and

(ii) with respect to ongoing information required under Sections 9.1(d) and
(e) above, (A) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (B) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower.

 

97



--------------------------------------------------------------------------------

(g) All financial data and financial statements provided by Borrower hereunder
pursuant to Sections 9.1(c), (d), (e) and (f) hereof shall be prepared in
accordance with GAAP, and shall meet the requirements of Regulation S-K or
Regulation S-X, as applicable, Regulation AB, and any and all other applicable
Legal Requirements. All financial statements relating to a Fiscal Year shall be
audited by independent accountants of Borrower acceptable to Lender in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document, any Exchange Act Filing or any report that is required to
be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements and to the use of the name of such independent
accountants and the reference to such independent accountants as “experts” in
any Disclosure Document, any Exchange Act Filing or any report that is required
to be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements, all of which shall be provided at the same time
as the related financial statements are required to be provided. All other
financial data and financial statements (audited or unaudited) provided by
Borrower shall be accompanied by an Officer’s Certificate which shall state that
such financial data and financial statements meet the requirements set forth in
the first sentence of this paragraph.

(h) In the event Lender determines, in connection with a Securitization, that
financial statements and financial data required in order to comply with
Regulation AB or any amendment, modification or replacement thereto or any other
Legal Requirements are other than as provided herein, then notwithstanding the
foregoing provisions of this Section 9.1, Lender may request, and Borrower shall
promptly provide, such other financial statements and financial data as Lender
determines to be necessary or appropriate for such compliance.

(i) Without limiting the generality of Section 9.1(h) above, if requested by
Lender, Borrower shall promptly provide Lender with any financial statements or
financial, statistical, operating or other information as Lender shall determine
to be required pursuant to Regulation AB or any amendment, modification or
replacement thereto or any other Legal Requirements in connection with any
Disclosure Document, any Exchange Act Filing or any report that is required to
be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements or as shall otherwise be reasonably requested by
Lender.

(j) Borrower agrees that Lender may disclose any information relating to
Borrower, its Affiliates, the Property or any aspect of the Loan (including
information provided by or on behalf of Borrower or any of its Affiliates to
Lender) to the parties requesting such information and, if applicable, the
NRSROs in connection with any Secondary Market Transaction. Borrower also
understands that the findings and conclusions of any third-party due diligence
report obtained by Lender or other Securitization Indemnified Parties may be
made publicly available if required, and in the manner prescribed, by
Section 15E(s)(4)(A) of the Exchange Act, any rules promulgated thereunder or
any other applicable Legal Requirements.

 

98



--------------------------------------------------------------------------------

(k) All costs and expenses incurred by Borrower, Guarantor and Lender in
connection with this Section 9.1 (including, without limitation, the fees and
expenses of the Rating Agencies) shall be paid by Borrower.

Section 9.2. Securitization Indemnification.

(a) Borrower understands that information provided to Lender by Borrower or its
agents, counsel and representatives may be included in Disclosure Documents in
connection with a Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and may be made available to investors or
prospective investors in the Securities, the NRSROs and other advisory and
service providers relating to a Securitization. In the event that any Disclosure
Document is required to be revised prior to the sale of all Securities in
connection with a Securitization, Borrower will cooperate with Lender (or, if
applicable, the holder of the applicable interest in the Loan) in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.

(b) Borrower hereby agrees to indemnify Lender, UBSRESI, any Affiliate of
UBSRESI that has filed any registration statement relating to the Securitization
or has acted as the issuer, the sponsor or depositor in connection with a
Securitization, any Affiliate of UBSRESI that acts as an underwriter, placement
agent or initial purchaser of the Securities issued in connection with a
Securitization, any other issuers, depositors, underwriters, placement agents or
initial purchasers of the Securities issued in connection with a Securitization,
and each of their respective directors, officers, partners, employees,
representatives, agents and Affiliates, and each Person that controls any such
Person within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (collectively, the “Securitization Indemnified Parties”) for
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs and expenses (collectively, the “Securitization
Indemnification Liabilities”) to which any Securitization Indemnified Party may
become subject insofar as the Securitization Indemnification Liabilities arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
any material fact contained in the information provided to Lender by Borrower,
any Affiliate of Borrower or any of their respective agents, counsel or
representatives, (ii) the omission or alleged omission to state therein a
material fact required to be stated in such information or necessary in order to
make the statements in such information, in light of the circumstances under
which they were made, not misleading, and (iii) a breach of the representations
and warranties made by Borrower in Section 3.1.34 of this Agreement. Borrower
also agrees to reimburse each Securitization Indemnified Party for any legal or
other costs and expenses reasonably incurred by such Securitization Indemnified
Party in connection with investigating or defending the Securitization
Indemnification Liabilities. Borrower’s liability under this paragraph will be
limited to any such liability, obligation, loss, damage, penalty, action,
judgment, suit, claim, cost or expense that arises out of or is based upon an
untrue statement or omission made therein in reliance upon and in conformity
with information furnished by or on behalf of Borrower in connection with the
preparation of the Disclosure Documents or in connection with the underwriting
or closing of the Loan (including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property).
This indemnity provision will be in addition to any obligation or liability
which Borrower may otherwise have.

 

99



--------------------------------------------------------------------------------

(c) In connection with Exchange Act Filings and information therein or other
reports containing comparable information that are required to be made
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements, as it relates to the Property, Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, Manager or any other aspect of the Loan, Borrower
agrees to (i) indemnify the Securitization Indemnified Parties for
Securitization Indemnification Liabilities to which any Securitization
Indemnified Party may become subject insofar as the Securitization
Indemnification Liabilities arise out of, or are based upon, an untrue statement
or omission made in reliance upon, and in conformity with, information furnished
to Lender by or on behalf of Borrower in connection with the preparation of the
Disclosure Document, in connection with the underwriting or closing of the Loan
or any of the reports, statements or other information furnished by or on behalf
of Borrower pursuant to the terms of this Agreement, including financial
statements of Borrower, operating statements and rent rolls with respect to the
Property, and (ii) reimburse each Securitization Indemnified Party for any legal
or other costs and expenses reasonably incurred by such Securitization
Indemnified Party in connection with defending or investigating the
Securitization Indemnification Liabilities.

(d) Promptly after receipt by a Securitization Indemnified Party of notice of
any claim or the commencement of any action or suit, such Securitization
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against Borrower, notify Borrower in writing of the claim or the
commencement of such action or suit; provided, however, that the failure to
notify Borrower shall not relieve Borrower from any liability which it may have
under the indemnification provisions of this Section 9.2 except to the extent
that it has been materially prejudiced by such failure and, provided further
that the failure to notify Borrower shall not relieve Borrower from any
liability which it may have to any Securitization Indemnified Party otherwise
than under the provisions of this Section 9.2. If any such claim, action or suit
shall be brought against any Securitization Indemnified Party, and it shall
notify Borrower thereof, Borrower shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to such Securitization Indemnified Party. After notice from
Borrower to the applicable Securitization Indemnified Party of Borrower’s
election to assume the defense of such claim, action or suit, Borrower shall not
be liable to such Securitization Indemnified Party for any legal or other costs
and expenses subsequently incurred by such Securitization Indemnified Party in
connection with the defense thereof except as provided in the following
sentence; provided, however, if the defendants in any such action or suit
include both Borrower, on the one hand, and one or more Securitization
Indemnified Parties on the other hand, and a Securitization Indemnified Party
shall have reasonably concluded that there are legal defenses available to it
and/or other Securitization Indemnified Parties that are different or in
addition to those available to Borrower, the Securitization Indemnified Party or
Parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action or suit on
behalf of such Securitization Indemnified Party or Parties. The Securitization
Indemnified Party shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursements for which such Securitization
Indemnified Party is seeking or intends to seek reimbursement hereunder and
shall submit copies of such detailed billing records to substantiate that such

 

100



--------------------------------------------------------------------------------

counsel’s fees and disbursements are related solely to the defense of a claim
for which Borrower is required hereunder to indemnify such Securitization
Indemnified Party. Borrower shall not be liable for the costs and expenses of
more than one (1) such separate counsel unless a Securitization Indemnified
Party shall have reasonably concluded that there may be legal defenses available
to it that are different from or additional to those available to another
Securitization Indemnified Party.

(e) Without the prior written consent of the applicable Securitization
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
Borrower shall not settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not any Securitization
Indemnified Party is an actual or potential party to such claim, action, suit or
proceeding) unless Borrower shall have given the applicable Securitization
Indemnified Party reasonable prior notice thereof and shall have obtained an
unconditional release of each Securitization Indemnified Party from all
Securitization Indemnification Liabilities arising out of or relating to such
claim, action, suit or proceeding. As long as Borrower has complied with its
obligations to defend and indemnify hereunder, Borrower shall not be liable for
any settlement made by any Securitization Indemnified Party without the consent
of Borrower (which consent shall not be unreasonably withheld or delayed).

(f) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 9.2 is finally judicially determined to be unavailable for any
reason or is insufficient to hold any Securitization Indemnified Party harmless
(with respect only to the Securitization Indemnification Liabilities that are
the subject of this Section 9.2), then Borrower, on the one hand, and such
Securitization Indemnified Party, on the other hand, shall contribute to the
Securitization Indemnification Liabilities for which such indemnification or
reimbursement is held unavailable or is insufficient: (i) in such proportion as
is appropriate to reflect the relative benefits to Borrower, on the one hand,
and such Securitization Indemnified Party, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative faults of Borrower, on the
one hand, and all Securitization Indemnified Parties, on the other hand, as well
as any other equitable considerations. Notwithstanding the provisions of this
Section 9.2, (A) no Person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any other Person who is not also found liable
for such fraudulent misrepresentation, and (B) Borrower agrees that in no event
shall the amount to be contributed by the Securitization Indemnified Parties
collectively pursuant to this Section 9.2(f) exceed the amount of the fees
actually received by the Securitization Indemnified Parties in connection with
the closing of the Loan.

(g) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 9.2 shall apply whether or not any
Securitization Indemnified Party is a formal party to any claim, action, suit or
proceeding. Borrower further agrees that the Securitization Indemnified Parties
are intended third party beneficiaries under this Section 9.2.

 

101



--------------------------------------------------------------------------------

(h) The liabilities and obligations of Borrower and the Securitization
Indemnified Parties under this Section 9.2 shall survive the termination of this
Agreement and the satisfaction and discharge of the Debt.

X. DEFAULTS

Section 10.1. Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) (A) if any monthly Debt Service or any monthly deposit of Reserve Funds is
not paid within three (3) days of the date due or the payment due on the
Maturity Date is not paid when due or (B) if any other portion of the Debt is
not paid when due; provided that, with respect to this clause (B), such
non-payment continues for five (5) days following notice to Borrower that the
same is due and payable;

(ii) if any of the Taxes or Other Charges are not paid when due;

(iii) if the Policies are not kept in full force and effect;

(iv) if Borrower commits, permits or suffers a Transfer in violation of the
provisions of this Agreement or Article 6 of the Security Instrument;

(v) if any certification, representation or warranty made by Borrower herein or
in any other Loan Document, or in any report, certificate, financial statement
or other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect as of the date such certification,
representation or warranty was made;

(vi) (A) if Borrower or Sole Member shall make an assignment for the benefit of
creditors or (B), if Guarantor shall make an assignment for the benefit of
creditors;

(vii) (A) if Borrower or Sole Member fails or admits its inability to pay debts
generally as they become due or (B) if, Guarantor fails or admits its inability
to pay debts generally as they become due;

(viii) (A) if a receiver, liquidator or trustee shall be appointed for Borrower
or Sole Member or if Borrower or Sole Member shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or Sole
Member, or if any proceeding for the dissolution or liquidation of Borrower or
Sole Member shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Sole Member, upon the same not being discharged, stayed or dismissed
within ninety (90) days, or (B) if a receiver, liquidator or trustee shall be
appointed for Guarantor or if Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal

 

102



--------------------------------------------------------------------------------

bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Guarantor, or if any proceeding for
the dissolution or liquidation of Guarantor shall be instituted; provided,
however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Guarantor, upon the same not being
discharged, stayed or dismissed within ninety (90) days or if an order for
relief is entered

(ix) if Borrower or Guarantor attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

(x) if Borrower shall be in default beyond any applicable cure periods under any
agreement (other than the Loan Documents) creating a Lien on the Property or any
part thereof;

(xi) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xii) if Borrower shall continue to be in Default under any of the terms,
covenants or provisions set forth in Section 9.1, Section 11.29 or Section 11.30
hereof, or fails to cooperate with Lender in connection with a Secondary Market
Transaction in accordance with the terms, covenants and provisions set forth in
Section 9.1 hereof, for five (5) days after notice to Borrower from Lender;

(xiii) [Intentionally Omitted];

(xiv) if Borrower breaches any representation, warranty or covenant contained in
Section 3.1.24 hereof;

(xv) [Intentionally Omitted];

(xvi) [Intentionally Omitted];

(xvii) (A) if a breach or default by Borrower under any condition or obligation
contained in any Operating Agreement is not cured within any applicable cure
period provided therein, (B) if there occurs any event or condition that gives
any party to any Operating Agreement (other than Borrower) the right to
terminate or cancel such Operating Agreement and such event or condition is not
cured within any applicable cure period under such Operating Agreement, or
(C) if any Operating Agreement is terminated or cancelled without Lender’s prior
consent, the termination of cancellation of which could result in a Material
Adverse Effect as reasonably determined by Lender, or (D) if any of the terms,
covenants or conditions of any Operating Agreement shall in any manner be
modified, changed, supplemented, altered, or amended without Lender’s prior
consent, which modification, change, supplementation, alteration or amendment,
in each case, could result in a Material Adverse Effect as reasonably determined
by Lender;

 

103



--------------------------------------------------------------------------------

(xviii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement and such default permits Manager
thereunder to terminate or cancel the Management Agreement, and a Qualified
Manager operating under Replacement Management Agreement (with a management fee
which does not exceed then prevailing market rates) and which has executed an
assignment and subordination of management agreement in Lender’s then current
form, is not put in place within ten (10) Business Days after such termination
or cancellation;

(xix) [Intentionally Omitted];

(xx) [Intentionally Omitted];

(xxi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in clauses (i) to
(xx) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days; or

(xxii) if there shall be Default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower, Guarantor or the Property, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 10.1(a)(vi), (vii) or (viii) above) and at any time
thereafter, Lender may, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, take such action, without notice or demand, that Lender deems advisable
to protect and enforce its rights against Borrower and in and to the Property,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in Section 10.1(a)(vi), (vii) or
(viii) above, the Debt shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

104



--------------------------------------------------------------------------------

Section 10.2. Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any portion
of the Debt shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or initiated or taken other action for
the enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole and absolute discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that, if an Event of Default has occurred and remains
outstanding, (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its rights and remedies against the Property and the
Security Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Debt has been paid in full.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any order, proportion or
priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its sole and absolute discretion in respect of the Debt. In
addition, Lender shall have the right from time to time to partially foreclose
the Security Instrument in any manner and for any amounts secured by the
Security Instrument then due and payable as determined by Lender in its sole and
absolute discretion including, without limitation, the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal
Balance, Lender may foreclose the Security Instrument to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.

(c) Upon the occurrence of an Event of Default (but without limiting Lender’s
rights under Section 9.1, Section 11.29 or Section 11.30 hereof), Lender shall
have the right from time to time to sever the Note and the other Loan Documents
into one or more separate notes, mortgages and other security documents
(collectively, the “Severed Loan Documents”) in such denominations and priority
as Lender shall determine in its sole and absolute discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the

 

105



--------------------------------------------------------------------------------

severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents and other matters and documentation in connection therewith. The
Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(d) Any amounts recovered from the Property or any other collateral for the Loan
after the occurrence of an Event of Default may be applied by Lender toward the
payment of any principal and/or interest of the Loan and/or any other amounts
due under the Loan Documents in such order, proportion and priority as Lender in
its sole and absolute discretion shall determine.

Section 10.3. Right to Cure Defaults.

Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
under the other Loan Documents or being deemed to have cured any Event of
Default, make, do or perform any obligation of Borrower hereunder or under the
other Loan Documents in such manner and to such extent as Lender may deem
necessary. Lender is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property for such purposes. All costs and expenses incurred by Lender in
remedying or attempting to remedy such Event of Default or such other breach or
default by Borrower or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate from the date such costs and
expenses were incurred to the date reimbursement payment is received by Lender.
All such costs and expenses incurred by Lender, together with interest thereon
calculated at the Default Rate, shall be deemed to constitute a portion of the
Obligations, shall be secured by the liens and security interests provided to
Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.

Section 10.4. Remedies Cumulative.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole and absolute discretion.
No delay or omission to exercise any right, power or remedy accruing upon an
Event of Default shall impair any such right, power or remedy or shall be
construed as a waiver thereof, but any such right, power or remedy may be
exercised from time to time and as often as may be

 

106



--------------------------------------------------------------------------------

deemed expedient. A waiver of one Default or Event of Default shall not be
construed to be a waiver of any subsequent Default or Event of Default or to
impair any right, power or remedy consequent thereon.

XI. MISCELLANEOUS

Section 11.1. Successors and Assigns.

This Agreement and all agreements, covenants, representations and warranties in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.

Section 11.2. Lender’s Discretion.

Whenever pursuant to this Agreement Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive. Prior to a Securitization, whenever pursuant to
this Agreement the Rating Agencies are given any right to approve or disapprove,
or any arrangement or term is to be satisfactory to the Rating Agencies, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefore.

Section 11.3. Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT

 

107



--------------------------------------------------------------------------------

PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

O’HALLORAN RYAN LLP

275 MADISON AVENUE, SUITE 2005

NEW YORK, NEW YORK 10016

ATTN: NEIL J. O’HALLORAN

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE AGENT IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

108



--------------------------------------------------------------------------------

Section 11.4. Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to or demand on Borrower shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

Section 11.5. Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement in, or exercising any
right, power, remedy or privilege under, this Agreement or any other Loan
Document shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Lender shall have
the right to waive or reduce any time periods that Lender is entitled to under
the Loan Documents in its sole and absolute discretion.

Section 11.6. Notices.

All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted, or desired to be given
hereunder shall be in writing (a) sent by telefax (with answer back
acknowledged), (b) sent by registered or certified mail, postage prepaid, return
receipt requested, (c) delivered by hand or (d) delivered by reputable overnight
courier addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 11.6. Any Notice shall be deemed
to have been received: (i) if sent by telefax, on the date of sending the
telefax if sent during business hours on a Business Day (otherwise on the next
Business Day), (ii) if sent by registered or certified mail, on the date of
delivery or the date of the first attempted delivery, in either case on a
Business Day (otherwise on the next Business Day), (iii) if delivered by hand,
on the date of delivery if delivered during business hours on a Business Day
(otherwise on the next Business Day), and (iv) if sent by an overnight
commercial courier, on the next Business Day, in each case addressed to the
parties as follows:

If to Lender:

UBS Real Estate Securities Inc.

1285 Avenue of the Americas

New York, New York 10019

Attention: Transaction Management

Maryann Fisher

Facsimile No.: (212) 821-2848

 

109



--------------------------------------------------------------------------------

with a copy to:

Cassin & Cassin LLP

711 Third Avenue, 20th Floor

New York, New York 10017

Attention: Dennis W. Mensi, Esq.

Facsimile No.: (212) 557-2952

If to Borrower:

Bluebird Metrowest Orlando, LLC

1530 Cornerstone Blvd., Suite 100

Daytona Beach, Florida 32117

Attention: John P. Albright

Facsimile No.: (386) 274-1223

with a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 200

Orlando, Florida 32801

Attention: Joaquin E. Martinez

Facsimile No.: (407) 843-4444

Section 11.7. Trial by Jury.

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

110



--------------------------------------------------------------------------------

Section 11.8. Headings.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 11.9. Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

Section 11.10. Preferences.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Obligations. To
the extent Borrower makes any payment to Lender, which payment or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Obligations or a portion thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender.

Section 11.11. Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to the applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 11.12. Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedy shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender or its agent has acted
reasonably shall be determined by an action seeking declaratory judgment.

 

111



--------------------------------------------------------------------------------

Section 11.13. Expenses; Indemnity.

(a) Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon
receipt of notice from Lender, for all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by Lender in connection with
(i) Borrower’s ongoing performance of and compliance with Borrower’s agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower; (iv) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred, in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (v) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation or otherwise, in each
case against, under or affecting Borrower, this Agreement, any other Loan
Document, the Property, or any other security given for the Loan; (vi) enforcing
any obligations of, or collecting any payments due from, Borrower or Guarantor
under this Agreement or the other Loan Documents or with respect to the Property
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; and (vii) securing Borrower’s
compliance with any requests made by Lender pursuant to the provisions of this
Agreement, including Section 9.1, Section 11.29 or Section 11.30 hereof;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. At Lender’s
discretion, any such costs and expenses due and payable to Lender may be paid to
Lender from any amounts in the Clearing Account or the Cash Management Account.

(b) Borrower shall indemnify, defend and hold harmless Lender Indemnitees from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
expenses of counsel for any Lender Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Lender Indemnitee shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Lender Indemnitee in any
manner relating to or arising out of (i) any breach by Borrower of its
obligations under, or any misrepresentation by Borrower contained in, this
Agreement or the other Loan Documents, (ii) any misstatement or omission in any
report, certificate, financial statement, other agreement, instrument or
document or other materials or information provided by or on behalf of Borrower
pursuant to this Agreement or any other Loan Document or in connection with the
Loan, or (iii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to the Lender Indemnitees hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of the Lender Indemnitees. To the extent

 

112



--------------------------------------------------------------------------------

that the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower shall pay the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Lender Indemnitees.

(c) Borrower shall pay for or, if Borrower fails to pay, to reimburse Lender
for, any fees, costs and expenses of any Rating Agency in connection with any
consent, approval, waiver or confirmation obtained from such Rating Agency
pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees, costs and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

Section 11.14. Schedules Incorporated.

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 11.15. Offsets, Counterclaims and Defenses.

Any assignee of Lender’s interest in and to this Agreement and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated offset,
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 11.16. No Joint Venture or Partnership.

Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender or
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

Section 11.17. Publicity.

Except for disclosures and reporting required by applicable Legal Requirements
and communications with shareholders of Guarantor or other constituent entities
of Borrower in the ordinary course of business, all news releases, publicity or
advertising by Borrower or its Affiliates through any media which refers to the
Loan, the Loan Documents or Lender or any of its Affiliates shall be subject to
the prior approval of Lender, not to be unreasonably withheld, conditioned or
delayed and, upon submission to Lender or Servicer, if not approved within ten
(10) Business Days after receipt of such submission, such approval shall be
deemed granted. Upon the prior approval of Borrower, not to be unreasonably
withheld, conditioned or delayed and, upon submission to Borrower of a request
for such approval, if not approved within ten (10) Business Days after receipt
of such submission, such approval shall be deemed granted, Lender may issue
press releases, advertisements and other promotional materials in connection

 

113



--------------------------------------------------------------------------------

with Lender’s own promotional and marketing activities, and such materials may
describe the Loan in general terms or in detail and Lender’s participation
therein in the Loan; provided, however, Borrower’s prior approval shall not be
required for the issuance by Lender of any information regarding the Loan in
connection with a Secondary Market Transaction.

Section 11.18. Waiver of Marshalling of Assets.

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners, members and others with interests in Borrower, and of the
Property, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever.

Section 11.19. Waiver of Offsets/Defenses/Counterclaims.

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents or otherwise to offset any obligations to make the payments
required by the Loan Documents. No failure by Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.

Section 11.20. Conflict; Construction of Documents; Reliance.

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges and
agrees that, with respect to the Loan, Borrower shall rely solely on its own
judgment and advisors in entering into the Loan without relying in any manner on
any statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any legal, beneficial or economic interest any of them may acquire in
Borrower, and Borrower hereby irrevocably waives the right to raise any defense
or take any action on the basis of the foregoing with respect to Lender’s
exercise of any such rights or remedies. Borrower acknowledges that Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

 

114



--------------------------------------------------------------------------------

Section 11.21. Brokers and Financial Advisors.

Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower shall indemnify,
defend and hold Lender harmless from and against any and all liabilities,
obligations, losses, damages, claims, costs and expenses of any kind (including
Lender’s attorneys’ fees and expenses) in any way relating to or arising from a
claim by any Person that such Person acted on behalf of Borrower or Lender in
connection with the transactions contemplated herein. The provisions of this
Section 11.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

Section 11.22. Exculpation.

Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in this
Agreement, the Note, the Security Instrument or the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against Borrower,
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under this Agreement, the Note, the
Security Instrument and the other Loan Documents, or in the Property, the Rents,
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents, and in any other
collateral given to Lender, and Lender, by accepting this Agreement, the Note,
the Security Instrument and the other Loan Documents, agrees that it shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under or by reason of or under or in connection with this
Agreement, the Note, the Security Instrument or the other Loan Documents. The
provisions of this Section 11.22 shall not, however, (a) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(c) affect the validity or enforceability of any guaranty or indemnity made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Assignment of Leases; (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Security Instrument or to
commence any other appropriate action or proceeding in order for Lender to
exercise its rights and remedies against the Property, the Rents or any other
collateral given to Lender pursuant to the Loan Documents; or (g) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with, and Borrower shall be personally liable for, the following (all
such liability and obligation of Borrower for any or all of the following being
referred to herein as the “Borrower’s Recourse Liabilities”):

(i) fraud, intentional or material misrepresentation by Borrower, Guarantor or
any Affiliate of Borrower or Guarantor in connection with the Loan;

 

115



--------------------------------------------------------------------------------

(ii) the gross negligence or willful misconduct by or on behalf of Borrower,
Guarantor or any Affiliate of Borrower or Guarantor or any of their respective
agents or representatives in connection with the Loan;

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in the Security Instrument
concerning Environmental Laws and Hazardous Substances and any indemnification
of Lender and other Persons with respect thereto in either document;

(iv) the removal or disposal of any portion of the Property after an Event of
Default;

(v) the misappropriation, misapplication or conversion by Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards or other
amounts received in connection with a Condemnation of all or a portion of the
Property, or (C) any Rents;

(vi) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of the applicable Leases prior to the occurrence of the Event of Default that
gave rise to such foreclosure or action in lieu thereof;

(vii) Borrower’s failure to obtain and maintain in full force and effect fully
paid for Policies as required by this Agreement or to pay any Taxes or
assessments affecting the Property;

(viii) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property;

(ix) Borrower’s indemnification of Lender set forth in Section 9.2 hereof;

(x) any material physical waste at the Property;

(xi) any damage or destruction to the Property caused by the acts or omissions
of Borrower, Guarantor or any of their principals, officers, agents, employees
or contractors;

(xii) the payment of fees or other amounts by Borrower to any of its Affiliates
in violation of the Loan Documents;

(xiii) Borrower’s commission of a criminal act;

(xiv) Borrower fails to permit on-site inspections of the Property, fails to
provide financial information, fails to maintain its status as a single purpose
entity or fails to appoint a new property manager upon the request of Lender, in
each case as required by, and in accordance with the terms and provisions of,
this Agreement and the other Loan Documents; or

(xv) the first full monthly payment of principal and interest on the Note is not
paid when due.

 

116



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b) or 1111(b) or any other
provisions of the U.S. Bankruptcy Code or any other Bankruptcy Law to file a
claim for the full amount of the Debt or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower in the event that any of
the following occurs (each, a “Springing Recourse Event”): (1) fails to maintain
its status as a single purpose entity and such failure results in the
substantive consolidation of Borrower with any other Person; (2) Borrower fails
to obtain Lender’s prior consent to any Indebtedness or voluntary Lien
encumbering the Property or any part thereof or interest therein except to the
extent expressly permitted by this Agreement; (3) Borrower fails to obtain
Lender’s prior consent to any Transfer except to the extent expressly permitted
by this Agreement or the Security Instrument; (4) Borrower files a voluntary
petition under the Bankruptcy Law; (5) an Affiliate, officer, director, or
representative which controls, directly or indirectly, Borrower files, or joins
in the filing of, an involuntary petition against Borrower under the Bankruptcy
Law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower from any Person; (6) Borrower files an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it by any other Person under the Bankruptcy Law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person; (7) any Affiliate, officer, director,
or representative which controls, directly or indirectly, Borrower consents to
or acquiesces in or joins in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower or any portion of the Property; or
(8) Borrower makes an assignment for the benefit of creditors, or admits, in
writing or in any action or proceeding, its insolvency or inability to pay its
debts as they become due.

As used in this Section 11.22, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings.

Section 11.23. Prior Agreements.

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, including, without limitation, the Summary of Preliminary Terms
dated January 16, 2013 between Sponsor and Lender, are superseded by the terms
of this Agreement and the other Loan Documents.

 

117



--------------------------------------------------------------------------------

Section 11.24. Servicer.

(a) At the option of Lender, the Loan may be serviced by a master servicer,
primary servicer, special servicer and/or trustee (any such master servicer,
primary servicer, special servicer and trustee, together with its agents,
nominees or designees, are collectively referred to herein as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement and/or other agreement providing for the servicing of one
(1) or more mortgage loans (collectively, the “Servicing Agreement”) between
Lender and Servicer. Borrower shall be responsible for (i) any reasonable set-up
fees or any other initial costs and expenses relating to or arising under the
Servicing Agreement and (ii) any fees and expenses of Servicer (including,
without limitation, attorneys’ fees and disbursements) in connection with any
release of the Property, any prepayment, defeasance, assumption, amendment or
modification of the Loan, any documents or matters requested by Borrower,
special servicing or work-out of the Loan or enforcement of the Loan Documents.
Without limiting the generality of the foregoing, Servicer shall be entitled to
reimbursement of costs and expenses as and to the same extent (but without
duplication) as Lender is entitled thereto under this Agreement and the other
Loan Documents.

(b) Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower and Guarantor
pursuant to the provisions of this Agreement and the other Loan Documents.

(c) Provided Borrower shall have been given notice of Servicer’s address by
Lender, Borrower shall deliver, or cause to be delivered, to Servicer duplicate
originals of all notices and other documents and instruments which Borrower or
Guarantor may or shall be required to deliver to Lender pursuant to this
Agreement and the other Loan Documents (and no delivery of such notices or other
documents and instruments by Borrower or Guarantor shall be of any force or
effect unless delivered to Lender and Servicer as provided above).

Section 11.25. Joint and Several Liability.

If Borrower consists of more than one (1) Person, the representations,
warranties, covenants, obligations and liabilities of each Person shall be joint
and several.

Section 11.26. Creation of Security Interest.

Notwithstanding any other provision set forth in this Agreement, the Note, the
Security Instrument or any of the other Loan Documents, Lender may at any time
grant a security interest in all or any portion of its rights under this
Agreement, the Note, the Security Instrument or any of the other Loan Documents
(including, without limitation, the payments owing to it) (a) to any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or to the central reserve bank or similar authority of
any other country to secure any obligation of Lender or its Affiliates to such
bank or similar authority or (b) to secure any borrowing by Lender or its
Affiliates from any company that purchases or funds financial assets by issuing
commercial paper.

 

118



--------------------------------------------------------------------------------

Section 11.27. Intentionally Omitted.

Section 11.28. Set-Off.

In addition to any other rights and remedies of Lender provided by the Loan
Documents and by law, Lender shall have the right, without prior notice to
Borrower, any such notice being expressly waived by Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder or under the other Loan Documents (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or the account of Borrower. Lender
agrees to promptly notify Borrower after any such set-off and application made
by Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 11.29. Component Notes.

Without in any way limiting Lender’s other rights under this Agreement or any
other Loan Document (including Lender’s rights under Section 9.1 and
Section 11.30 hereof), Lender shall have the right, at any time and in its sole
and absolute discretion, to require Borrower to execute and deliver new
component notes (including senior and junior notes) to replace the original note
or modify the original note to reflect multiple components of the Loan, which
notes may be paid in such order of priority as may be designated by Lender,
provided that (a) the aggregate principal amount of such component notes shall,
on the date created, equal the Outstanding Principal Balance immediately prior
to the creation of such component notes, (b) the weighted average interest rate
of all such component notes shall, on the date created, equal the interest rate
which was applicable to the Loan immediately prior to the creation of such
component notes, and (c) the scheduled debt service payments on all such
component notes shall, on the date created, equal the scheduled debt service
payments under the Loan immediately prior to the creation of such component
notes. Borrower, at its cost and expense, shall cooperate with all reasonable
requests of Lender in order to establish the component notes and shall execute
and deliver, and cause to be executed and delivered, such documents as shall
reasonably be required by Lender or any Rating Agency in connection therewith,
all in form and substance reasonably satisfactory to Lender and, if applicable,
satisfactory to such Rating Agency (including, without limitation, the severance
of security documents). Borrower hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney, coupled with an interest, in its name
and stead to make and execute all documents necessary or desirable to establish
the component notes as described in this Section 11.29, Borrower ratifying all
that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three (3)
days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Lender shall pay all costs and expenses in
connection with the creation of the component notes and all requirements
relating thereto.

 

119



--------------------------------------------------------------------------------

Section 11.30. Mezzanine Loan.

Without in any way limiting Lender’s other rights under this Agreement or any
other Loan Document (including Lender’s rights under Section 9.1 and
Section 11.29 hereof), Lender shall have the right (the “Mezzanine Option”) at
any time, in its sole and absolute discretion, to divide the Loan into two
parts: a mortgage loan (the “Mortgage Loan”) and one or more mezzanine loans
(each individually, a “Mezzanine Loan”). In effectuating the foregoing, Lender
(in its capacity as the lender under the Mezzanine Loans, “Mezzanine Lender”)
will make one or more mezzanine loans to single purpose, bankruptcy remote
entities that own, directly or indirectly, all of the legal, beneficial and
economic interests in Borrower (each individually, a “Mezzanine Borrower”) in
the amount of the related Mezzanine Loan; each Mezzanine Borrower will
contribute the amount of its Mezzanine Loan and the proceeds of any junior
Mezzanine Loan contributed to such Mezzanine Borrower by its immediately junior
Mezzanine Borrower to Borrower (Borrower, in its capacity as the borrower under
the Mortgage Loan, “Mortgage Borrower”) or to its immediately senior Mezzanine
Borrower, as applicable; and Mortgage Borrower will apply the contribution to
pay down the Loan to the amount of the Mortgage Loan. In connection with the
Mezzanine Option:

(a) Lender shall have the right to establish different interest rates and debt
service payments for the Mortgage Loan and the Mezzanine Loans and to require
the payment of the Mortgage Loan and the Mezzanine Loans in such order of
priority as may be designated by Lender; provided, that (i) the aggregate
principal amount of the Mortgage Loan and the Mezzanine Loans shall equal the
Outstanding Principal Balance immediately prior to the creation of the Mortgage
Loan and the Mezzanine Loans, (ii) the weighted average interest rate of the
Mortgage Loan and the Mezzanine Loans shall, on the date created, equal the
interest rate which was applicable to the Loan immediately prior to creation of
the Mortgage Loan and the Mezzanine Loans and (iii) the scheduled debt service
payments on the Mortgage Loan and the Mezzanine Loans shall, on the date
created, equal the scheduled debt service payments under the Loan immediately
prior to creation of the Mortgage Loan and the Mezzanine Loans.

(b) Each Mezzanine Borrower shall be a single purpose, bankruptcy remote entity
under the criteria established by the Rating Agencies and shall own directly one
hundred percent (100%) of the legal, beneficial and economic interests in
Mortgage Borrower or its immediately senior Mezzanine Borrower, as applicable.
The security for any Mezzanine Loan shall include a pledge by the related
Mezzanine Borrower of one hundred percent (100%) of the direct ownership
interests in Mortgage Borrower or its immediately senior Mezzanine Borrower, as
applicable.

(c) Borrower, Mortgage Borrower and Mezzanine Borrowers shall cooperate with all
reasonable requests of Lender in order to convert the Loan into the Mortgage
Loan and the Mezzanine Loans and shall execute and deliver, and cause to be
executed and delivered, such documents as shall reasonably be required by Lender
or any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and, if applicable, satisfactory to such
Rating Agency (including, without limitation, the delivery of bankruptcy
non-consolidation opinions and the modification of organizational documents and
loan documents). Each of Borrower, Mortgage Borrower and Mezzanine Borrowers
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an

 

120



--------------------------------------------------------------------------------

interest, in its name and stead to make and execute all documents necessary or
desirable to convert the Loan as described in this Section 11.30, each of
Borrower, Mortgage Borrower and Mezzanine Borrowers ratifying all that its said
attorney shall do by virtue thereof; provided, however, Lender shall not make or
execute any such documents under such power until three (3) days after notice
has been given to Borrower by Lender of Lender’s intent to exercise its rights
under such power. Lender shall pay all costs and expenses in connection with the
creation of the Mortgage Loan and the Mezzanine Loans and all requirements
relating thereto.

Section 11.31. Approvals; Third Parties; Conditions.

(a) All approval rights retained or exercised by Lender with respect to any
Leases, contracts, plans, studies and other matters are solely to facilitate
Lender’s credit underwriting, and shall not be deemed or construed as a
determination that Lender has passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person.

(b) This Agreement and the other Loan Documents are for the sole and exclusive
use of Borrower and Lender and may not be enforced, nor relied upon, by any
other Person. Nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon any Person other than Borrower and Lender any
right to insist upon or to enforce the performance or observance of any of the
terms, covenants and conditions contained herein or therein. All conditions to
the obligations of Lender hereunder or under the other Loan Documents are
imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions or be entitled to
assume that Lender will refuse to make the Loan (or, if applicable, make any
advances) or otherwise perform or satisfy such obligations in the absence of
strict compliance with any or all of such conditions and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender at any time in
Lender’s sole and absolute discretion.

Section 11.32. Limitation on Liability of Lender’s Officers, Employees, etc.

Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of Lender’s interest in the Property only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any other asset or property of Lender or the asset or property of any
of Lender’s shareholders, directors, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort or
otherwise.

Section 11.33. Certain Additional Rights of Lender (VCOC).

Notwithstanding anything to the contrary contained in this Agreement, Lender
shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
Hazardous Substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times upon reasonable notice;

 

121



--------------------------------------------------------------------------------

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 4.1.6 hereof, to receive monthly, quarterly and year
end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 11.33 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender. As used in this Section 11.33, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise and the terms
“controlled” and “controlling” shall have correlative meanings.

[NO FURTHER TEXT ON THIS PAGE]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

UBS REAL ESTATE SECURITIES INC., a

Delaware corporation

By:  

/s/ Siho Ham

Name:   Siho Ham Title:   Associate Director By:  

/s/ Racquel A. C. Small

Name:   Racquel A. C. Small Title:   Director

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

BORROWER: BLUEBIRD METROWEST ORLANDO LLC, a Delaware limited liability company
By:   CONSOLIDATED-TOMOKA LAND CO., a   Florida corporation,   its managing
member   By:  

/s/ Mark E. Patten

  Name:   Mark E. Patten   Title:   Sr. Vice President and CFO



--------------------------------------------------------------------------------

SCHEDULE I

(RENT ROLL)

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

(REQUIRED REPAIRS)

 

Property    Required Repair    Deadline    Deposit Amount  

Metro West Building

6355 Metro West

Blvd., Orlando, FL

   Pavement and Parking***    60 days after the Closing Date    $ 20,533.75   

 

*** As more particularly set forth in that certain Property Condition Report
with respect to the Property, prepared by EBI Consulting, Project # 11130461:
patching, crack sealing, seal coating and striping of asphalt pavement.

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

(ORGANIZATIONAL CHART)

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

(DESCRIPTION OF REA)

Master Declaration of Protective Covenants and Restrictions for Metrowest
recorded March 13, 1986 in Official Records Book 3759, page 2756, as affected by
Agreement Concerning Transfer of Responsibilities recorded in Official Records
Book 3820, page 4314, as supplemented by Supplement No. 1 recorded in Official
Records Book 3913, page 2944, as supplemented by Supplement No. 2 recorded in
Official Records Book 3936, page 4185, as supplemented by Supplement No. 3
recorded in Official Records Book 3968, page 1279, as amended by First Amendment
recorded in Official Records Book 5114, page 1077 and Second Amendment recorded
in Official Records Book 6189, page 2476, as affected by Assignment and
Assumption of Declarant’s Rights and Obligations recorded in Official Records
Book 6115, page 4273 and as affected by Certificates of Approval recorded in
Official Records Book 10299, page 1576 and Official Records Book 10299,
page 1581, all in the Public Records of Orange County, Florida.

Declaration of Easements, Covenants, Conditions and Restrictions of Metrocenter,
recorded in Official Records Book 10515, page 960, Public Records of Orange
County, Florida.

 

Schedule IV-1



--------------------------------------------------------------------------------

SCHEDULE V

(UPDATED INFORMATION)

 

1. Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

 

2. The general competitive conditions to which the Property is or may be
subject.

 

3. Management of the Property.

 

4. Occupancy rate expressed as a percentage for each of the last five (5) years.

 

5. Principal businesses, occupations and professions carried on, in or from the
Property.

 

6. Number of tenants occupying 10% or more of the total rentable square footage
of the Property, the principal business of each such tenant, and the principal
provisions of the Leases with such tenants (including, but not limited to: rent
per annum, expiration date, and renewal options).

 

7. The average effective annual rent per square foot or unit for each of the
last three (3) years.

 

8. Schedule of the lease expirations for each of the following ten (10) years
stating:

 

  (a) The number of tenants whose leases will expire.

 

  (b) The total area in square feet covered by such Leases.

 

  (c) The annual rent represented by such Leases.

 

  (d) The percentage of gross annual rent represented by such Leases.

 

Schedule V-1



--------------------------------------------------------------------------------

LOGO [g511482ex10_34pg130.jpg]    Rent Roll By Company as of 11/02/2012
Building:   23381    CAMBRIDGE AT METROCENTER Sqft:   31,895    Division:   ORL
   All Billing

 

Suit ID

  

Occupant

        Square
Feet     Lease
Begin     Move in
Date     Expire
Date     Base
Rent     Expense
Part     Escalation     Other     Total
Monthly         Rate C  

Suite #

  

Tenant #

  Lease #     Sec Dep     AR Bal     PSF     PSF     PSF     PSF     PSF    
Code   Beg
Date   End Date  

TELCOM

   tw telecom of florinda, l.p.       0        09/01/2011        09/01/2011     
  11/30/2021              1,545.00        1,545.00         

TELCOM

   265335     89164                                                     ANTE    
                           9/1/2012     08/31/2013                              
9/1/2013     08/31/2014                               9/1/2014     08/31/2015   
                           9/1/2015     08/31/2016                              
9/1/2016     08/31/2017                               9/1/2017     08/31/2018   
                           9/1/2018     08/31/2019                              
9/1/2019     08/31/2020                               9/1/2020     08/31/2021   
                           9/1/2021     11/30/2021   

100

   Hilton Resorts Corp.       31,895        08/05/2011        08/05/2011       
11/30/2021        43,589.83              43,589.83         

100

   220989     87978          46,423.17          16.40              16.40       
                           BRNT                                8/5/2011    
07/31/2012                               8/1/2012     07/31/2013                
              8/1/2013     07/31/2014                               8/1/2014    
07/31/2015                               8/1/2015     07/31/2016                
              8/1/2016     07/31/2017                               8/1/2017    
07/31/2018                               8/1/2018     07/31/2019                
              8/1/2019     07/31/2020                               8/1/2020    
07/31/202                               8/1/2021     11/30/202                  
          CONC                                8/5/2011     09/30/201   

TOTALS:

  

Building Square Feet:

  

    31,895            43,589.83        0.00        0.00        1,545.00       
45,134.83            

Occupied Square Feet:

  

    31,895                          

Vacant Square Feet:

  

    0                          

Occupancy Percent:

  

    100.00%        Missing Square Feet:        0                 



--------------------------------------------------------------------------------

LOGO [g511482ex10_34pg130.jpg]    Rent Roll By Company as of 11/02/2012
Building:   23391    METROWEST COMMERCE CENTER Sqft:   102,019    Division:  
ORL    All Billing

 

Suit ID

  

Occupant

      Square
Feet     Lease
Begin     Move in
Date     Expire
Date     Base
Rent     Expense
Part     Escalation     Other     Total
Monthly           Rate C

Suite #

  

Tenant #

  Lease #   Sec Dep     AR Bal     PSF     PSF     PSF     PSF     PSF     Code
    Beg
Date   End Date

TELCO

   tw telecom of florida, l.p.       0        09/01/2011        09/01/2011     
  11/30/2021              1,545.00        1,54500         

TELCO

   265335   89092                                                    ANTE       
                           9/1/2012   08/31/2013                           
9/1/2013   08/31/2014                            9/1/2014   08/31/2015         
                  9/1/2015   08/31/2016                            9/1/2016  
08/31/2017                            9/1/2017   08/31/2018                     
      9/1/2018   08/31/2019                            9/1/2019   08/31/2020   
                        9/1/2020   08/31/2021                           
9/1/2021   11/30/2021

100

   Hilton Resorts Corporation       97,081        08/01/2011        08/01/2011
       11/30/2011        116,092.70              116,092.70         

100

   220989   88006         –46,423.17        14.35              14.35            
                        BRNT                                   8/1/2011  
07/31/2012                            8/1/2012   07/31/2013                     
      8/1/2013   07/31/2014                            8/1/2014   07/31/2015   
                        8/1/2015   07/31/2016                           
8/1/2016   07/31/2017                            8/1/2017   07/31/2018         
                  8/1/2018   07/31/2019                            8/1/2019  
07/31/2020                            8/1/2020   07/31/2021                     
      8/1/2021   11/30/2021

125

   Vacant       244                         

125

                            

150

   Vacant       4,694                         

150

                            

TOTALS:

   Building Square Feet:     102,019            116,092.70        0.00       
0.00        1,545.00        117,637.70             Occupied Square Feet:    
97,081                           Vacant Square Feet:     4,938                 
         Occupancy Percent:     95.16%        Missing Square Feet:        0     
           

 

131



--------------------------------------------------------------------------------

 

LOGO [g511482ex10_34pg132a.jpg]